 HARVEY ALUMINUM(INCORPORATED),ETC.151APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT discourage membership in International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, Local No. 222, orany other labor organization, by discharging, laying off, or refusing to reinstateor reemploy any of our employees because of their concerted or union activitiesor in any other manner discriminate in regard to their hire or tenure of employ-ment or any term or condition of employment.WE WILL NOT threaten our employees with discharge, legal proceedings, orany other reprisals because they engage in concerted or union activities.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form, join, or assistInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Local No. 222, or any other labor organization, to bargain collec-tively through representatives of their own choosing, or to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all of such activities.WE WILL offer immediate and full reinstatement to John Keith, Gordon Lee,Gary Stephenson, Ronald Johnson, and Ralph Tolman.WE WILL make whole the following employees for any loss they may havesuffered as,a result of the discrimination against them:John Keith,Gordon Lee,Gary Stephenson, Ronald Johnson, Ralph Tolman, Frank Gross, Harry M. Jeffs,Blaine Jensen, Dee Wright, and Gary Todd.All of ouremployees are free to become,remain,or refrain from becoming orremaining, members of any labor organization.We will not discriminate in regardto hire or tenure of employment, or any term or condition of employment, againstany employee because of membership in or activity on behalf of any labororganization.WESTERN CONTRACTING CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from its date,and must not bealtered, defaced, or covered by any othermaterial.Employees may communicatedirectly with the Board'sRegionalOffice, 609 Railway Exchange Building, Denver,Colorado, Telephone Number, Keystone 4-4151, if they have any question con-cerning this notice or compliance with itsprovisions.Harvey Aluminum(Incorporated) and General Engineering,Inc.;Wallace A. Ummel d/b/a Wallace Detective and SecurityAgency; i Harvey Aluminum(Incorporated)andUnited Steel-workers of America,AFL-CIO.CasesNos. 36-CA-1067-1,36-CA-1067-2, and 36-CA-1067-3.October 18, 1962DECISION AND ORDEROn March 30, 1962, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled consolidated proceeding,finding that the Respondents had engaged in certain unfair labor1Althoughthe formal papers were amended at the hearing toreflect thecorrect nameof this Respondent,this amendmentwas not reflectedIn the IntermediateReport or theAppendixes attached thereto.Thosedocuments are herebyamended accordingly.139 NLRB No. 8. 152DECISIONSOF NATIONALLABOR RELATIONS BOARDpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondents filed exceptions to theIntermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing.Among the rulings to which the Respondents exceptare the Trial Examiner's failure to order the General Counsel toproduce for their inspection a memorandum report prepared by aBoard attorney in connection with his interview of Hahn, a witnessfor the General Counsel ; his failure to order the General Counsel toproduce statements which Hahn and other witnesses for the GeneralCounsel testified they had given to the Department of Labor andthe Federal Bureau of Investigation ; and his revocation of subpenasduces teoumdirected to the General Counsel, the Attorney General,and the Secretary of Labor, seeking the production of these state-ments.2The record indicates that the Hahn memorandum, which had neverbeen seen by the witness, was less than one page in length, containedexpressions of the Board attorney's opinions along with two 2-wordphrases which purported to be quotations of Hahn's statements, anddid not contain any information not present in Ilahn's affidavit (acopy of which had been given to the Respondents).We find thatthis memorandum is not a statement of a witness required to be pro-duced for cross-examination purposes under Section 102.118 of theBoard's Rules and Regulations, Series 8, as amended, the principlesenunciated in theJenckscase,' or the statute commonly referred toas the "Jencks Act."'We further find that the failure to producethismemorandum is not cause for striking Hahn's testimony.The statements given to the Department of Labor and the FederalBureau of Investigation were in the possession of those agencies, andhad been obtained by them in connection with the administrationof statutes enforced by the Departments of Labor and Justice.Asthese statements were not in the possession of the General Counsel,Section 102.118 of the Board's Rules did not require their production.Nor in our opinion, was it contemplated by either the Supreme Courtin theJenckscase or Congress in enacting the "Jencks Act" that state-ments obtained by various other departments of the Government inconnection with other statutes administered by them should be pro-duced in a proceeding such as this.Accordingly, we affirm the Trial2By motion, filed July 11, 1962, the Respondents requested that the Board grant oralargument on the issues raised by these rulings, and determine these issues prior to itsconsideration of the substantive matters involved in the caseAs the Board decided toconsider all the issues posed herein contemporaneously, and as the record, including theexceptions and briefs, adequately presents the issues and positions of the parties, theRespondents' motion is hereby deniedJencks v. United States,353 US 65718 U.S C Sec. 3500. HARVEY ALUMINUM (INCORPORATED), ETC.153Examiner's refusal to order the General Counsel to produce suchstatements, and his revocation of the subpenas directed at the GeneralCounsel, the Attorney General, and the Secretary of Labor seekingthe production of these statements.5We therefore find that the TrialExaminer's rulings are free from prejudicial error and they are herebyaffirmed.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in the case,' and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner,as modified herein.'1.As found by the Trial Examiner, Respondents Harvey and Gen-eral constitute a single employer engaged in the fabrication of alumi-num at plants in Torrance, California, and The Dalles, Oregon.' Dur-ing the summer and autumn of 1960, when various labor organizationsincluding the Charging Party were attempting to organize theseplants, Respondents Harvey and General employed Respondent Wal-lace to learn and report on the identity of those of their employees whofavored union organization.Wallace operatives, ostensibly hired byHarvey and General as production workers, acted as labor spies andreported the identity of prounion sympathizers to the Respondents.',While Section 11(6) of the National Labor Relations Act, as amended. contains aprocedure whereby the Board may request other departments to furnish documents intheir possession, the purpose of that section is to enable theBoard,at its discretion andat Presidential direction to secure documents whichitneeds for the proper administrationof the Act In our opinion, it is not the purpose of that section to enable parties to Boardproceedings to use the facilities of the Board to obtain documents in the files of othergovernmental departments6 On May 18, 1962, Respondent Harvey moved the Board, pursuant to 5 U S C Section1006(d), to reopen the record so that it could present evidence in refutation of findings,other than jurisdictional findings,contained in prior Board decisions involving RespondentHarvey on the ground that the Trial Examiner had based his decision thereonA TrialExaminer may of course take official notice of prior Board decisionsMoreover, whilethe Trial Examiner adverted to prior Board decisions,his findings were based on therecord herein.Accordingly, we hereby deny RespondentHarvey'smotion.The Intermediate Report contains certain minor inaccuracies which do not affect ouragreement with the Trial Examiner's ultimate factual findings or conclusions.7 Interest on backpay shall be computed in the manner set forth inIsis Plumbing &Heating Co ,138 NLRB 7116For the reasons set forth in the dissent in that case. Mem-bers Rodgers and Leedom would not award interest on backpay and do not approve theaward here8Respondent General excepts to the Trial Examiner's finding that Harvey AluminumCorporation (or Company) of Oregon was its direct successor in the operation of TheDalles, Oregon, plant.We find merit in this exception. As the issue of succcssorship wasnot raised by the charges or complaint and was not fully litigated at the hearing, and asno contention was made that this company should be added or substituted as a respondent,we shall leave the determination of the question of successoiship to the compliance stageof this proceeding9 The Respondents, who admit that Harvey and General engaged Wallace to spy onemployees at the two plants, contend that Wallace operatives were employed to detecttheft and the disposition of stolen goods,prostitution,dope peddling,gambling,and theunauthorized sale of liquorThey charge that the Trial Examiner erred in failing tocredit the testimony supporting this contention and accuse him of bias and prejudice. Itis established Board policy not to overrule the Trial Examiner's credibility findings exceptwhere a clear preponderance of all the relevant evidence convinces us that such findingsare incorrect,SeeStandard Dry Wall Products,91 NLRB 544, enfd.188 F. 2d 362(C A. 3).While the record in the subject case is marked by conflicts in testimony, aswell as charges and countercharges of bribery and subornation,the Trial Examiner en- 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe employment of undercover operatives to engage in labor espio-nage and surveillance of union activities has been condemned since theearly days of the National Labor Relations Act as a flagrant violationof the rights guaranteed by Section 7 of the Act.We concur in theTrial Examiner's finding that by engaging in such conduct, the Re-spondentsHarvey and General unlawfully discriminated againsttion of Section 8(a) (1) of the Act.2.We likewise concur in the Trial Examiner's findings that Re-spondentsHarvey and General unlawfully discriminated againstDillon and Rea in violation of Section 8(a) (3) and (1) of the Act.ORDERThe Board adopts the Recommended Order of the Trial Examineras itsOrder.logaged in exhaustive analysis in resolving these conflicts and we find no warrant for over-ruling his resolutions.We also find no support for the Respondents'charge of bias andprejudice.10 The lines in the notice marked "Appendix A" which have been provided for the in-sertion of the correct name of the "successor"to Respondent General are hereby deleted.The following note is hereby added to the bottom of the Notice marked "Appendix A"immediately below the signature:NOTE.-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act after discharge from the ArmedForces.The following paragraph is hereby substituted for the penultimate paragraph appearingin the notices:This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other materialINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case was heard at Portland, Oregon, and Los Angeles, California, on June 13,14, and 15; July 10, 11, 12, 25, 26, and 31; and August 1, 2, 3, 4, 7, 8, 14, 15, and 18,1961, before Trial Examiner Martin S. Bennett.The consolidated complaint 1alleges that Respondents Harvey Aluminum (Incorporated), herein called Harvey,and General Engineering, Inc., herein called General, engaged in surveillance of theiremployees by hiring Respondent Wallace Detective and Security Agency, hereincalledWallace, to spy upon their employees on and after July 23, 1960, in order toascertain their union sympathies; that Respondent Harvey laid off Lewis D. Reaon or about December 30, 1960; and that Respondent Harvey discriminated againstBallard Dillon between November 23 and December 9, 1960, and constructivelydischarged him on December 9, 1960, Respondents thereby engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) of the National LaborRelations Act.Oral argument at the close of the hearing was waived and the time forfiling briefs was extended to November 6, 1961. Briefs have been received from allparties but the Charging Party.Respondents have heavily stressed their unsuccessful attempts, due to subpenasquashed for various reasons stated on the record, to obtain statements made byvarious witnesses tootherFederal agencies, viz, the U.S. Department of Labor andthe Federal Bureau of Investigation.These statements were neither used by norin the possession of the General Counsel, who turned over to Respondentsall state-mentsmadeto Board agentsby such witnesses.Another document in the possessionof the General Counsel was inspected by me and I ruled that it did not constituteI Issued May 11, 1961,and based upon charges filed January 23 and 26 and Febru-ary 6, 10, and 24, as amended March 20, 1961. HARVEY ALUMINUM (INCORPORATED), ETC.155a statement within the meaning of the "Jencks" Act, 71 Stat. 595, 18 U S C. 35'00;hence, I declined to order it turned over to Respondents. SeePalermo v. U.S.,360U.S. 343;U.S. v. Annunziato,293 F. 2d 373 (CA. 2), cert. denied 368 US 919;Section 102.118, Rules and Regulations of National Labor Relations Board.Respond-ents have citedN L.R.B. v. Capitol Fish Company,294 F. 2d 868 (C.A. 5), in supportof its position.That case turns up a different issue, in my view, as it involves anattempt to -show improper conduct on the part of the attorney trying the case bypersuading witnesses to distort facts.Upon the basis of the entire record in the case, and after consideration of therelevant evidence and contentions, including my observation of the witnesses andconclusions based upon their demeanor, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERSWallace Detective and Security Agency is a sole proprietorship owned and operatedby Wallace Ummel at Portland, Oregon, where he is engaged in the business offurnishing security, detective, and investigative services.During the 12-monthperiod prior to the issuance of this complaint, Wallace performed services valuedin excess of $50,000 for enterprises each of which shipped goods valued in excessof $50,000 per annum to points outside the State of its location or performedservices valued in excess of $50,000 outside of such State.Respondent Harvey Aluminum (Incorporated) is a California corporation en-gaged in the production and sale of aluminum products.At all times material hereinit has maintained its principal offices and an aluminum fabricating plant at Torrance,California. It concedes that it owns another plant at The Dalles, Oregon, the opera-tion of which has been carried on by other, and as will appear, affiliated concerns.During the 12-month period preceding the issuance of the complaint, RespondentHarvey admits that it shipped products valued in excess of $50,000 from its Torranceplant to points outside the State of California. It admits that during the same periodit sold and shipped, although it denies the manufacture thereof, products valued inexcess of $50,000 from its plant at The Dalles to points outside the State of Oregon.Respondent General Engineering,Inc., isan Oregon corporation which prior toJanuary 15 or 16, 1961, was engaged in the construction and operation of TheDalles plant referred to above. It appears that a new corporation, viz, HarveyAluminum Corporation of Oregon,2 assumed the operation of The Dalles plant onor about the above date.There is no indication or contention that this new concernis other than a concern fully owned and controlled by Respondent Harvey.Thereis evidence that supervisory personnel moved over from General to the new corpora-tion and there is none of any change in the method of doing business. Thus, AndrewCronkrite has been general manager of the new concernsinceJanuary 1961 and,immediately prior thereto, held an identical post with Respondent General, similarly,Robert Moore, personnel manager at The Dalles plant, was transferred from Generalto the employ of the new concern in an identical capacity on the same date asCronkriteThe recordalso disclosesthat F. M. Blatt is resident auditor at The Dalles; thathe was on Respondent Harvey's payroll in that capacity since 1957; and that hewas transferred to Harvey Aluminum Corporation of Oregon when it was formed inJanuary 1961.Hence, while the new company is not named as a Respondent herein,itwould seem thatit is adirect successor to Respondent General in the operationof the plant.SeeVenetian Blind Workers' Union Local No. 2565, etc. (AmbassadorVenetian Blind Company, Consolidated Interiors, Inc.),110 NLRB 780, and casescited therein.The General Counsel has asked that notice be taken of priorBoardholdings thatRespondent Harvey and Respondent Generalare a singleemployer.Counsel forRespondent General repeatedly refused, whenso requested, to make any contentionor claim that there had been any change in the business relationship between Re-spondent Harvey and Respondent General subsequent to the prior Board holdingson the subject.Accordingly, the request of the General Counsel has been grantedand noticeis takenof various prior Board holdings in this area.There are fourprior casescited by the General Counsel involving these twoRespondents at The Dalles, Oregon,and all fourname both concerns as Respond-ents.The first, a representation case, was decided April 2, 1959, and is reported in123 NLRB 586. The Board there found that "In view of the described interrela-2 Thisconcern is also referred to in the record as Harvey Aluminum Company ofOregonIt Is not clear which Is the correct title. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionship between the two corporations, we find that General is not an independentcontractor and that the two corporations constitute a single employer within themeaning of Section 2(2) of the Act."The next, an unfair labor practice case, was decided December 10, 1959, andis reported in 125 NLRB 674. Therein, the Board found unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act and stated that bothconcerns constitute a single employer. It relied "on the evidence of commonownership and common control of both Respondents which was adduced" in theprior proceeding.The next case, also an unfair labor practice proceeding, was decided May 19, 1961,and is reported in 131 NLRB 648. The Board again found unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act, and adopted the TrialExaminer's finding that these two concerns were a single employer whose operationsaffected commerceThe last case prior to the present proceeding is reported in 131 NLRB 901 andissuedMay 31, 1961.The Board again found unfair labor practices within themeaning of Section 8(a)(1) of the Act and held that "the Respondents constitutea single employer." It may be noted that the name of Harvey Aluminum (Inc.)appears for the first time in 131 NLRB 648 and the decision indicated that thename was corrected by amendment at the hearing to reflect that form.Ifind, contrary to the contention of Respondent General, ,that Harvey andGeneral constitute a single employer.I further find that the operations of all Respondents affect commerce within themeaning of Section 2(6) and (7) of the Act and that it would effectuate the pur-poses of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO, isa labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction; the issuesThe two plants of Respondent Harvey are unorganized and various labor organi-zations including the Charging Union have attempted and were attempting duringthe period material herein to alter this state of affairs.The alleged labor espionagecomplained of herein by the General Counsel took place in the summer and autumnof 1960 and initial attention is focused upon the Oregon plant located at The DallesThis lengthy record is marked by many major conflicts in the testimony frombeginning to end.Wallace Ummel, the owner of Respondent Wallace, has claimedon the witness stand that witnesses for the General Counsel were telling lies abouthimCounsel for Respondent Harvey has contended that the testimony adverseto Respondent Harvey is "purchased and perjured."Money has passed hands, aswill be discussed below.The frame of reference, therefore, as posed by counseland Respondents, is one of accusations of falsehood, and findings will be made herein-after as to who did or did not present truthful testimony herein.Initially treated herein is the allegation by the General Counsel that RespondentWallace was retained by Respondents Harvey and General to learn and report theidentities of those employees of the latter who favored union organization.Theemployment of Wallace by Harvey, the reports of operatives to Wallace, and therelay of this information by Wallace to General Manager Andrew Cronkrite atThe Dalles plant is admitted by all parties but Respondents contend that Wallacewas hired for a different purpose, namely, to conduct investigations of anothernature unrelated to union activities and that these reports related to a totally differenttopic.As counsel for Respondent Harvey put it in his opening statement, the detectiveagency was retained because "We were faced with a very serious problem ofpilferage . . . there were notorious plant reports of prostitution.to determinethe method whereby thousands and thousands of dollars worth of materials andsupplies and tools were leaving the plant premises, and this was the purpose ofengaging the agency and was a successful purpose.We were able to determine howall of this tremendous amount of equipment was leaving the premises andwe wereable to put a stop to a great deal of this "[Emphasis supplied.]Respondents have repeatedly advanced on the record their desire to get at thetruth in this matter.This claim is met and will be measured against the testimonyof General Manager Andrew Cronkrite who, on behalf of Respondent Harvey, HARVEY ALUMINUM (INCORPORATED),ETC.157entered into the transaction with Respondent Wallace, and that of others.As willappear, there is strong evidence that he and other witnesses have neatly excisedfrom their memories facts which are relevant herein.Stated otherwise, it is asthough there were two distinct versions of "Uncle Tom's Cabin."While bothversions agree that 'Liza sped rapidly across the ice, one version has her fleeingthe onrushing scoundrel, whereas the other places her in this position because sheenjoys winter sports.There are also two alleged cases of discrimination at the plant in Torrance,California, and these are discussed later in the report.B. Labor espionage1.Employment of Wallace by HarveyFrank Siemens commenced work for Respondent Wallace as a uniformed guardand was later assigned to solicit new accounts as a salesman. In connection there-with, he went to The Dalles plant on June 2, 1960. This visit led to the employmentofWallace by Harvey and was the genesis of the events that give rise to this pro-ceeding.The visit itself is not in dispute, although the contrary is true of the sub-jects discussed and the precise nature of the services contracted for by Wallace.There is also a basic conflict as to whether a meeting of various persons involvedherein took place at Siemens' home that evening.On June 2, 1960, Siemens left Portland bound for The Dalles for the expresspurpose of calling on General Manager Andrew Cronkrite of Respondent Harveyand attempting to sell him Respondent Wallace's uniformed guard serviceHe wasaccompanied by his superior, Lt. Gerald McCarthy, and also by Siemens' then wifewho went along for the ride. Siemens had proposed the trip to this and to anotherprospect, in an effort to get new accounts.The trio arrived at the plant and stoppedat the guardhouseCronkrite was telephoned from that point and agreed to see onevisitor.Siemens, according to Cronkrite, refreshed Cronkrite concerning their prioracquaintance and then proceeded to his office while the other two waited in ornear the guardhouse.3Siemens testified, and for the reasons explicated below I find, that no one else waspresent during this talk.Siemens asked if Harvey's guard service was functioningsatisfactorilyCronkrite replied that Harvey operated its own service and foundit to be satisfactory.Siemens volunteered the fact that Wallace did other typesof investigations such as theft prevention and Cronkrite, pointing to the notation"confidential investigations" on Siemens' business card, asked how confidential theseinvestigations could be.Siemens replied, "Very confidential." According to Siemens,and I so find " . then we went into his own private office and he asked me aboutour company, how long it had been in operation and what kind of people we wereand. . he said he had something in mind that had to do with our investigatingdepartment, not the guard department." 4In the inner office, after some further discussion about the structure of RespondentWallace, Cronkrite asked, as Siemens testified, if Wallace had personnel trained to"conduct a very quiet investigation into pro-union employees of the Harvey Aluminumplant; and if we had adequate . . . trained personnel to handle such a job.He was very concerned about union conditions there at The Dalles. . . . He said hewanted to ferret out the union bastards, I remember that. . . . Hewasgoing to firethem "(Emphasis supplied.]Cronkrite went on to explain that the method of operation he anticipated would beforWallace operatives to be hired by Harvey, as production workers, throughnormal hiring procedures after which they would make reports on their observations.Siemens replied that .he was certain Wallace had personnel equipped to carry on thiswork and Cronkrite stated that if Wallace did a good job at The Dalles, it couldreceive an identical assignment for Harvey at its plant in Torrance, California. Sie-mens quoted Cronkrite an hourly rate per man, plus expenses, and suggested thats Siemens and Cronkrite had met in 1957 when both were in other business ventures.At a later date, Cronkrite loaned Siemens a camera for a mutual friend and, according toSiemens, he paid Cronkrite a brief visit at The Dalles some time before this visit underconsideration herein , June 2 was their fourth contact'Cronkrite testified that he has an outer office and two private inner officesOf thelatter,one is large and contains two large tables, a desk, and a safeA connectingsmaller office has two desks, a table, and a file I find that the two men commenced theirdiscussion in the larger private office of Cronkrite and, after the above discussion concern-ing confidential investigations, Cronkrite transferred the locus to the smaller private officeand continuedthe talk. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDCronkrite get together with Wallace Ummel, the owner of Respondent Wallace.The matter was left on the basis that they had a deal if Cronkrite had a satisfactoryconversation with Ummel concerning price and availability of personnel.Siemenswasspecific that there was no reference by Cronkrite to any other purpose for theinvestigation and did not recall any reference by Cronkrite to thievery in the plant.Cronkrite in his testimony recalled the visit by Siemens but claimed that one,Harvey Jennings, the chief electrical engineer for both Harvey plants, was presentat all times inasmuch as he and Jennings were working together at adjacent desks.He interrupted his meeting with Jennings and the latter remained present whileCronkrite and Siemens conversed.Siemens, according to Cronkrite, offered to sell the uniformed guard service andCronkrite allegedly replied thatHarvey was satisfied with its own existingservice.Cronkrite then admittedly asked Siemens if Wallace had competent people"to make private investigations." Siemens replied in the affirmative and offered totelephone him with prices.Cronkrite refused, stating that he had to think the matterover, and closed with "don't phone me; I'll call you."At this point Siemens left.Cronkrite further claimed that he did not mention the purpose of the investigation toSiemens.Jennings is based in Torrance, California, but frequently makes business trips toThe Dalles.Respondent's gate records at The Dalles, if accepted at face value, dis-close that Siemens entered the premises at 11 a m., whereas Jennings had enteredearlier at 8.50 a.m. Jennings claimed that he was in Cronkrite's office around 10:30a.m. when they were interrupted by the visit of Siemens.Consistent with claimedpractice, Jennings remained in the room and was introducedto Siemens.Jenningsallegedly noted the name of Siemens because he formerly knew someone with anidentical surnameAt the hearing, he later spelled the other name and it came outas "Seamans."He in general supported Cronkrite's testimony that Siemens attemptedto sell Cronkrite the guard services, but his version went beyond that of Cronkrite,Jennings claiming that -Siemens allegedly tried to sell theinvestigative service so asto "curtail some of the loss of materials and equipment."[Emphasis supplied.]There was no reference to any union or discharge of union sympathizers and the twomen were not out of Jennings' presence at any time.Cronkrite ended the meetingwith a statement that he was interested and would call Seimens later "if he decidedon it."Two inconsistencies are immediately apparent between the versionsof Jenningsand Cronkrite.Thus. Cronkrite testified that as the conversation progressed,heaskedSiemens if Wallace performed private investigations whereas, according toJennings,Siemens introduced the topicin his initial presentationSecondly, Cronk-rite testified that thepurposeof the investigation wasnotmentioned in the talk,whereas Jennings claimed that Siemens attempted to sell the service to "curtailsome of the loss of materials and equipment," to which Cronkrite replied that hewas very much interested and would call him.Furthermore, as will appear below,Jennings' explanation why he was conferring with Cronkrite and that the topic ofguard service caught his ear because it was within his particular bailiwick simplydoes not hold water.There is also some strange testimony by Jennings as to how he happened to comeforward with his testimony herein.Siemens presented his testimony herein onJune 15,1961,and, as found, Siemens' visit to Cronkrite took place on June 2,1960.Jennings, as he claimed, was in no way reminded of the Siemens incident forquite some time. In June 1961, while en route to The Dalles on business, he hap-pened to read a Portland newspaper which had, "a big spread" about the hearingbefore me which had commenced on June 13, 1961. He was asked the specific ques-tion ifSiemens' name was mentioned in the paper.He replied, "I don't believe sobecause it was a general statement. I don't remember any specificnames." 5Jennings did mention to Cronkrite the next morning the newspaper article con-cerning "this detective agency having been employed by Harvey Aluminum at TheDalles; they had been working undercover."He was again asked the specific ques-tionwhether in this June 1961 talk with Cronkrite they discussed Siemens.Hereplied "FrankSeamans [sic]namemay have been mentioned, I don't recall itspecifically, that we had any specificdiscussionabout him "He returned to Torrance several days later.Respondent Harvey's public rela-tionsman,one Ford, according to Jennings, asked if Jennings had read an articleon this topic in another newspaper, as reflected in a clipping in Respondent's files.He also askedJenningsif he had discussed the matter with Harvey's general counsel,Elliott.Jennings later did discuss the incident with Elliott, but the precise nature5 The transcript reflects the name as Seamans It is clear, and I find, that this refer-ence was to the Siemens who testified herein and not to Jennings'erstwhile acquaintance. HARVEY ALUMINUM (INCORPORATED), ETC.159of the discussion is not disclosed, although this presumably led tohis appearanceherein.One is immediately struck by the fact that there is little in the newspaperstories, atleast so faras Jenningsrecalls them, to put in his mind 1 year later a specific referenceto Siemens.He testified flatly that Siemens was not referred to in the story he read.Hence, in his reasoning, a story about Wallace engaging in purported labor espionageautomatically became identified with the Siemens visit to Cronkrite at which he wasallegedly present a full year earlier.As stated before, the conflicts of testimony herein are numerous and major.However, I am overwhelmingly convinced from a consideration of what took placeat the Siemens home later that very night after his trip to The Dalles, thatSiemens'version is the truthful one and it has been credited. If this is so, either Jennings wasnot in the room at all, orwas inthe outer office working at a desk pursuant to hiscustom and remained there while Cronkrite, as Siemens testified, proceeded to takeSiemens to his smaller private office.Cronkrite then brought up the union problemand proposed a scheme for labor espionage. This would have been entirely consistentwith Cronkrite's admitted policy, as later developed, of not permitting any supervisorsto know the identity of Wallace operatives, and entirely consistent with the elaborateprecautions, described below, to have all information from Wallace funneled throughCronkrite.At this point, therefore, I find that Jennings' testimony was contrived tothe extent that he placed himself in the room and in the presence of the other twomen during the crucial portion of the conversation.At the very least, a year's ra-tionalization colored his memory, if it ever existed, with afterthought.This finding as to Jennings' veracity is also predicated upon another factor.Asnoted, Jennings claimed that this discussion with Siemens stuck in his memory sowell because it involved a topic which was within his personalinterestand functionas chief electrical engineer and, indeed, was related to the purpose of his visit tothe plant.This is not supported by the record and I discredit his testimony for thefollowing additional reason.Jennings is the chief electricalengineerfor both plants of Respondent Harvey.Although based in Torrance, he frequently visits and works at The Dalles plant. Inconnection therewith, in June 1960 he was the project engineer for the constructionofa new buildingat The Dalles and he frequently conferred with Cronkrite because,according to Jennings, they were "discussing transferring certain personnel" and"assignment of existing personnel" and they were setting up schedules on paper "ofwork, manpower and that sort of thing."This new building,it is significant, wasnot awarehousebut ratherone containingnew production facilitiesto house "60new cells."As Cronkrite put it, he and Jennings were "going over some drawings"on June 2, 1960. This, I find, wasmanifestly a discussionabout theconstructionof a new buildingand the electrical problems attendant thereupon.Respondent Harvey claims, in supportof Jennings' testimony, that the discussionbetween Siemens and Cronkrite was a matter of personal interest to Jenningsbecause it related to the purpose of the latter's visit. It introducedin evidence adocument dated February 1, 1960, prepared by Resident Auditor F. M. Blatt andentitled "Audit of Tool Crib and Related Areas."This document reflects a surveymade by Blatt during January 1960and includesan inventory also taken in January.Contrary to Harvey's claim,thereis little inthisdocument to supportJennings'testimony. It states on its face that itis anaudit of three "maintenance functions"and these are: (1) Physical securityof materialsstored in the various tool cribareas;(2) recordkeeping; and (3)utilization of materialsbought into inventory.As to the first twotopics it states as follows:1.Physical Security.a.Adequate securityexists in the mechanical maintenancesection of thetool crib.b.A complete lack of securityexistswith respectto electrical materials andconstruction materials presently stored on the dock to the rear of the cafeteriawithin the General Service building.This areacontainsshelves on which arestacked extremely valuable electricalsupplies.Also, a large variety of otherelectrical and constructionmaterials are stackedon the dock.No fencingexists atthis time.2.Record Keeping.a.An audit of therecord keeping functions maintainedin the mechanicalmaintenancetool crib was performedin conjunctionwith a more detailed studyof materialusage.General accuracy and appearanceof the recordswas con-sidered adequate.b.The inventoryusage card presently being used inthe tool crib is notcompletelysatisfactory for our purposes and will be revised to facilitate posting. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.Electrical materials such as motors, transformers, heaters, conduit, etc., arenot maintained on any systemized record.Usage of this material or bookinventory for checking purposes cannot be readily determined.The document devotes considerable space to the third topic. Indeed, the first twotopics are treated in full on the first page of the document which also reflects thepurpose of the audit.The third topic appears on one and one-half pages and isalso accompanied by two separate pages each of which is an appendix thereto.The first is aninventory analysisof the tool crib setting forth the length of timeitems have been on hand and the secondis ananalysis ofinventory items which hadnever been used.As for the third topic itself, it states that it is concerned with theutilizationof materials. It points out that a detailed audit had been made of 1,421separate inventory items in the maintenance tool crib with the exception of smallparts such as bolts, nuts, and clips.The items are then broken down into itemsof normal usage versus dormantusage.The appendixes reflect and analyzedesirableamounts of inventoryfor respective items dependent upon the frequency of usage. Itpoints out that a considerable portion of the inventory is dormant and closes withthe followinglanguage:Summary:It appears that items were placed into inventory without adequateconsideration for the true necessity of the item, nor for the quantity to be boughtafter the necessity has been determined.When ordering increased quantitiesof material to take advantage of a quantity price discount, potential usage ofmaterialmust be considered.Savings developed by quantity buying can beeasily offset by the non-use of the material.Recommended:That prior to buying an item into inventory, the followingsteps be taken:1.Determine how long it will take vendor to deliver material to plant.2.Maintain inventory level only high enough to cover emergency main-tenance in critical areas and cover us until vendor can deliver replenishing order3.All electrical materials whatsoever their nature or use should be controlledby the maintenance stock clerk. Issues should be made as the material isneeded similar to the method now used for mechanical materials.Obviously this document is primarily directed to Harvey's inventory stocking pro-cedures but also, in treating with electrical materials, incidentally made a recom-mendation that they be dispensed by the maintenance stock clerk. It is true thatthis does obliquely raise the issue of security measures for electrical and construc-tion materials.But this is a far cry from a meeting of the plant electrical engineerwith Cronkrite some months later devoted to drawings for a new plan and theconstruction procedures and personnel involved. I fail to see, therefore, how Jen-nings could honestly make the claim that he did herein. Significantly, he admittedthat he had nothing to do with initiating this study, which had issued over 4 monthsbefore.Even Blatt conceded on the witness stand that there was no discussion ofan unexplained shortage of electrical and construction equipment in this report,although he asserted that he had discussed the problem with CronkriteTo this must be added the fact that Jennings regularly works in Cronkrite's office.In his business trips to The Dalles, as he testified, he is regularly assigned a deskinCronkrite's office and uses the office as though it were his own. It is his custom,when Cronkrite is interrupted by a visitor, to continue working if his work is inde-pendent and is not being carried on with Cronkrite.Generally, his attention is notdrawn to Cronkrite's conversations with visitors, but he contended that this talkwith Siemens drew his attention.He conceded that for the week under considerationhe remained and worked in the office, in part independently on his own, and in parton work which required conferences with Cronkrite. I believe and find, for thereasons stated, that the Siemens visit did not relate to the work of Jennings, ac-cordingly did not draw his attention, and that, assuming Jennings was present inthe outer private office, it involved a matter in which he was not truly concerned.Indeed, Respondents Harvey and Wallace admit on page 37 of their brief that"admittedly Mr. Jennings was a bystander to the conversation, he was not basicallyinterested in its contents and it was outside his field of responsibility."As demon-strated, I agree with this statement.The brief further alleges that Jennings' "recol-lection could not be expected to be as complete as that of Cronkrite."With thistoo, I agree, but the difficulty with the claimis, asdemonstrated, that Jennings' ver-sion went beyond that of Cronkrite and soared off into a purported explanation bySiemens of how stolen goods were traced to fences and other sources.Hence, whenon page 24 the brief refers toSiemens'testimony as "a fairy tale," I believe the termmay be correct butit ismisdirected to Siemensrather than to Jennings, a moreappropriate recipient. HARVEY ALUMINUM (INCORPORATED), ETC.161For this, for previously stated reasons, and because of the findings below con-cerning the meeting in the home of Siemens that evening, the testimony of Jenningsisdiscredited herein as to the events in the office of Cronkrite on June 2, 1960, withparticular reference to his testimony that Cronkrite did not speak privately withSiemens on this occasion. 1 find, as indicated, that Cronkrite proposed to SiemensthatWallace engage in labor espionage at the Harvey plant in The Dalles, and laterat the Torrance plant, for the purpose of learning and reporting the identities ofprounion adherents among Harvey employees at a time when organizational activitieswere being carried on.At a, later stage of this report, I have considered testimonyby Cronkrite as to the purposes of this investigation and the use or rather nonusemade of the materials supplied by Wallace operatives.For reasons there set forth,I find that he was not a reliable witness and I am unable to accept his testimonyin this instance as well.Accordingly, I also reject his testimony that the word"ferret" is not in his vocabulary and that he did not use it to Siemens in connectionwith ascertaining the identities of union sympathizers.2. Implementation of plan for espionageSiemens testified, and I find, that he returned to the automobile and, in thepresence of his wife, repeated his talk with Cronkrite to McCarthy.As Siemensput it, "It looked like a pretty big job and I told him immediately."McCarthyexpressed pleasure over the prospect and they returned forthwith to Portland toreport toWallace Ummel, the owner of Respondent Wallace, because, accordingto Siemens, Cronkrite "wanted to move immediately; he wanted to get right on it."Accordingly, they omitted the other call they had planned to makeMrs. Siemens, as a rebuttal witness for the General Counsel, testified in accordwith Siemenswhom she had previously divorced in February 1961.She testified,and I find, that McCarthy and her then husband "talked about the plan that theywere going to present to Mr. Ummel about the placing of men in the plant to .. .ascertain the union sympathies of the employees."Her husband warned her at thetime not to repeat this to anyone and repeated the warning that evening in theirhome at a meeting which is described below.6Siemens and his ex-wife testified in substantial agreement concerning a meetingthat night, June 2, 1960, in the Siemens home which I find was attended by WallaceUmmel, McCarthy, Siemens, and Mrs. Siemens, although there is a minor conflictbetween them as to whether Siemens dropped off at the home with Mrs. Siemens onthe return to Portland or first went to see Wallace Ummel. Both testified that themeeting was held in the Siemens home that evening; was attended by WallaceUmmel, McCarthy, and Siemens; and that Mrs. Siemens remained present duringthe meeting.According to Siemens, he and McCarthy contacted Wallace Ummel on thepremises of a Portland newspaper where Respondent Wallace furnishes uniformedguard service and was then assigned an office. Siemens explained to Umimel thatCronkrite wanted investigators to work in the plant "to find out who was pro-union."He did not state any other purpose for the investigation.McCarthy then suggestedseveralmen who were available at the time, one of them Calvin Davis, a majorparticipant in this narrative.The trio went to McCarthy's home and then to thatof Siemens who lived nearby.Mrs Siemens served the trio with beer and remainedin the room.A discussion ensued as to whether Wallace could provide sufficientmen for the job and whether Siemens had quoted an adequate rate for the men;0McCai thy claimed that Siemens reported only that there was no chance to get theguard service, that there was a possibility of "some other work," that it would be sometime before it came to a head, and that Cronkrite would contact Ummel if he wanted thisother (unspecified) work doneSiemens alleged that "possibly it would be in the range ofinvestigative work "McCarthy elsewhere demonstrated a most faulty memory. For ex-ample, contrary to Wallace Ummel, he insisted that Calvin Davis was the third man to gotowork at the plant, whereas the record conclusively shows that Lieutenant Davis andanother were the first two chosen for this key assignment, that they started work 1 weeklater, and that additional personnel were sent after another 2 weeksMcCarthy errone-ously placed the first operatives in The Dalles 7 weeks after the Siemens visit and heplaced operative Feazle in California before Davis, whereas the reverse was t ue by6 weeks.The testimony of McCarthy is not accepted and I find that Siemens told himmore at this point than McCarthy chose or was able to recollect in his testimony. Indeed,the fact that the second call was abandoned and that they returned directly to Portland,despite the early hour, demonstrates that Cronkrite had presented Siemens with morethan the mere possibility of work. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccording to Siemens, they then "discussed their purpose of going there was to findpro-union sympathizers."Mrs. Siemens testified, and I find, that Lieutenant McCarthy and Ummel cameto her home between 7 and 8 p.m.; that a conversation then took place in her livingroom; that she and her husband were present; and that "Mr. Ummel sat on thedavenport on the left hand side of the room."McCarthy and Siemens "weresitting on the right hand side of the room. I was sitting back ,in the corner in a bigchair."McCarthy told Ummel of the trip to The Dalles and what Siemens hadreported to him.McCarthy spoke about the best method to place Wallace operatives"in the plant to find out what the union sympathies were of the employees."Hesuggested having a contact man in The Dalles to whom the plant operatives couldreport.EitherMcCarthy or Siemens claimed that Cronkrite considered it a goodidea to have the operatives placed m the plant.Ummel and McCarthy then men-tioned the names of various Wallace operatives who might be suitable for anassignment of this nature.Mrs. Siemens identified Ummel in the courtroom and, on cross-examination,reaffirmed her testimony that he had been at her home on this evening, viz, June 2,1960.She recalled that McCarthy, on the return to Portland, had stated he wantedSiemens to tell Ummel what had taken place at the plant and had suggested thatthe Siemens home would be a good meeting place, although she later attributedthe choice of location to her ex-spouse. I asked her how she happened to rememberwhere everyone sat in her living room and she replied that the meeting was fixed in hermind because she was "unhappy" with her then husband and "didn't want to bebothered" with the group coming to her home. She further testified that this wasthe first ,and apparently only visit of Ummel to her home, although McCarthy hadbeen there previously for business reasons to notify her husband about jobs.Ummelfor the most part sat and listened and would occasionally nod an affirmative answer.She reaffirmed that she had a very good mental picture of "who was sitting where."The testimony if Siemens is in substantial agreement with that of his ex-spousewith her two minor exceptions, viz, the extent to which McCarthy participatedin the discussion and whether Siemens remained at home on the return from TheDalles or left with McCarthy and then returned.He testified that he left withMcCarthy and conferred briefly with Ummel, explaining that Cronkrite wanted somemen to work in the plant to ascertain "who was pro-union," and Ummel respondedthat they had the personnel to handle the job.He testified in accord with his ex-wifethat Urnmel, McCarthy, and he conferred in his living room that evening in herpresence.They discussed the fee to be charged and the fact that "their purpose forgoing there was to find pro-union sympathizers."McCarthy claimed that he and Siemens saw Ummel in Portland that afternoon,told him of the possibility of doing business with Harvey, and that he, McCarthy,did not mention the nature of the work because he did not know it.He was "almostpositive" that he did not see Siemens again that day, that he did not visit the Siemenshome that evening, and, further, that he returned to his own home at 5:30 or 6 p.m.Ummel flatly asserted, immediately after Mrs. Siemens testified, that he had neitherseen nor met with her before her appearance in the courtroom on this day that shetestified, viz, August 18, 1961He further claimed that he had never been in theSiemens home.Ummel, who previously testified at great length, claimed that either Siemens orMcCarthy reported to him on their return from The Dalles that Cronkrite hadrejected the use of uniformed guard service but had said there was a possibility ofsome "investigating work; that the nature of this work was not specified"; and thatCronkrite would contact Ummel in a few days.Respondents have made an extended attack on the credibility of both Siemensand his former wife.As to Siemens, much was made of a $20 check given to himby the Charging Union and of his drinking habits which led to his discharge shortlyafter the episode under consideration.By contrast, Respondent urges the credibilityof one, Stark, a witness for Respondent in a later stage of the case, who had asimilar drinking problem. Indeed, the record contains many references to the per-sonal problems of various Wallace operatives on both sides of the case and it couldwell be argued that the nature of the work involved does not attract the most respon-sible element.See Holmes,J.,inOlmstead v.U.S., 277 U.S. 438, 470, andMapp V.Ohio,367 U.S. 643. See alsoCavanagh v. Pinkerton's Detective Agency,198 F. Supp.50 (D C. Mass.).As for the $20, this has reference to a sum paid to Siemens by the Charging Unionfrom which the trier of fact is asked to conclude that his testimony has been purchasedand, as Respondents argue in their brief, that "his story is unbelievable, he himselfis not -a credible witness."The record discloses the following concerning the incident, HARVEY ALUMINUM (INCORPORATED), ETC.163as reflected in the testimony of Siemens and Staff Representative Lee Caldwell ofthe Union.Early in January 1961, Siemens, no longer in the employ of Wallace, heard thatthe Union was interested in obtaining information on the connection between Harveyand Wallace, telephoned the Union, asked if they were interested in such informa-tion, and was referred to Caldwell.They met that afternoon and Siemens toldCaldwell that it was he who had negotiated the contract or arrangement withCronkrite.Caldwell told Siemens that he was interested in concrete evidence thereofsuch as expense vouchers for the Wallace operatives or check stubs from both jobsfor the same employees.He further stated that the information would be appreciatedand that it would be paid for. Siemens agreed to obtain such information and,as Caldwell testified, said he wanted $200 for himself and funds to buy drinks in TheDalles for workmen.Caldwell responded that he would have to get approvalfor the $200, but could and did give him $20 for the latter purpose.A day or two later, Siemens contacted Caldwell, said that he had been in touchwith some of the men, had run out of funds, and had written a $10 check on theassumption that Caldwell would cover it.Caldwell refused, but renewed his offerof $200 if Siemens could obtain the data desired by the Union.This data was notforthcoming and no additional funds were paid to Siemens.The fate of the $10check is not disclosed. It may be noted, as Siemens testified, that Caldwell advisedhim that when and if he spoke to the National Labor Relations Board he should"tell them the truth."I fail to see how this $20 episode warrants the inference that Respondents wouldhave drawn. If anything, a contrary inference is more logical.The Union re-fused to cover a $10 check written by Siemens and presumably this check eitherrapidly assumed the characteristics of rubber or was covered by Siemens to hisdistress.More significantly, the Union refused to give Siemens the $200 he soughtfor his services.Respondent points herein to the character of Wallace Ummel as shown by 11 yearsof allegedly exemplary service on the Oregon State Police force.?The GeneralCounsel counters by pointing out that Ummel resigned from this organization afteran investigation for infraction of department rules, viz, having an unauthorizedpassenger in a patrol vehicle while on duty.Moreover, as will appear below, thetestimony of Ummel described hereinafter concerning the methods of investigation,the uses made of the evidence elicited, and certain "loans" he made is as incredibleas that of Cronkrite.It should be noted that the testimony of Mrs. Siemens was presented in August1961 and that she had previously divorced Siemens in February 1961 on thegrounds of "cruel and inhuman treatment."Manifestly, as of the time of her testi-mony, the inference is not warranted that she was favorably disposed toward herex-spouse.I have given careful consideration to Mrs. Siemens' testimony herein.She was cross-examined carefully by most able and skilled counsel for Respondentsand, in fact, had been interviewed, prior to her testimony, by affiliated counsel.More particularly, there is not an iota of evidence that she is favorably disposedto her ex-spouse and her testimony as to the meeting at her home that evening dis-closes the contrary.Her testimony, it may be noted, comes in significant contrast to the failure of Re-spondent to call Mrs Cronkrite in connection with a later episode where Cronkriteand Wallace Ummel have given testimony in substantial conflict with that of CalvinDavis, a witness much attacked herein, and not without some justification, byRespondentTo set forth Mrs. Siemens' testimony, and the circumstances under which it wasgiven, serves to disclose its truthfulness; moreover, in contrast to Ummel andMcCarthy, she has no personal interest in the outcome of this case. I have weighedat length the straightforward and forthright testimony and demeanor of this witness,clearly a woman of intelligence, as well as all the surrounding circumstances. I amentirely convinced that she was a truthful and reliable witness and her testimonyleftme with an abiding impression of its integrity and veracity.As is readilyapparent, if she told the truth, and I am convinced on this record beyond any doubtthat she did, the testimony of Wallace Ummel and his aide, McCarthy, is utterlyirreconcilable with hers and the conclusion is inescapable that their testimony wascontrived because of vital self-interest.To sum up, I find that General Manager Cronkrite of Respondent Harvey pro-posed to Siemens on June 2, 1960, that Respondent Wallace engage in labor7For that matter,the record disclosesthat Calvin Daviswas formerly chief deputycoronerof Tillamook 'County.672010-63-vol. 139-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDespionage to detect prounion sympathizers among Harvey employees at The Dallesplant, and that on the same evening Wallace Ummel and Lieutenant McCarthy metwith Siemens at the latter's home.They then proceeded to discuss ways and meansto implement this plan and considered personnel that might be used thereon, all inthe presence of Mrs. SiemensIn this respect, seeU.S. v. Annunziato, supra,hold-ing that "the existence of a plan to do a specific act is relevant to show that the actwas probably done as planned."Further implementation of the plan for laborespionage is described ibelow.3. Initial contact of Cronkrite with Wallace operativesAccording to Wallace Ummel, he was contacted by Cronkrite 1 or 2 days afterthe June 2 visit of Siemens to Cronkrite, and, on the third or fourth day after thevisit,Ummel called upon Cronkrite and discussed the tool theft problem.A day ortwo later, Cronkrite summoned Ummel to The Dalles and they came to an agreementto start with two operatives and add others later.Cronkrite was not certain whether he contacted Ummel, or vice versa, 2 or 3days after the visit by Siemens.They met on the following day and, after anintervalduring which Cronkrite checked Ummel's references, they met again,negotiated a price, and agreed to get started.After a couple of days, Ummel tele-phoned, said that he had two operatives alerted to start in and gave Cronkrite theirnames; these manifestly were Cal Davis and one, Darrel Wagner, the first twooperatives who had been working as uniformed guards in Portland.Ummel, it isinteresting to note, does not agree with Cronkrite on this, because he claims thathe gave Cronkrite the names of the two men when he met with him at The Dallesa day or two later at a time when the two men were present, albeit outside in aparked automobile.As for events at The Dalles, Calvin Davis testified that Ummel approached himearly in June 1960 and asked if he was interested in working for Harvey at TheDalles.Ummel stated that Harvey was nonunion, that unions had been unsuccess-ful in organizing the concern, and that the job involved ascertaining the identitiesof prounion employees and reporting their names and badge numbers to Ummelor Cronkrite.Davis accepted the proposition and was told that his job, as well asthat of his companion, Wagner, was to "report any activities of tool theft and pro-union activity."According to Ummel, he did contact Cal Davis at or about the time,but told him only that his job and that of Wagner would be to report people in-volvedin tool theftTheir pay scale was to he $2 an hour from Harvey and $1an hour from Wallace plus initial expenses.Wagner did not testify herein and hiswhereabouts is not explained.Ummel and Davis are in agreement that they together with Wagner proceededto The Dalles early in June 1960.Ummel drove his own car and Wagner rode upwithDavis.When they arrived at The Dalles, Ummel telephoned Cronkrite.According to Ummel, Cronkrite was anticipating his arrival and suggested thatUmmel meet with him at the Cronkrite residenceUmmel drove to the Cronkritehome together with Davis and Wagner.Ummel did not recall any previous talkbetween Cronkrite and himself about bringing the two men to the meeting andattributed his act in bringing them along to the fact that "they might as well ridealong with me as to sit there [in The Dalles] and do nothing."Cronkrite, however, viewed the presence of the two men quite differently fromUmmel, inasmuch as he testified that he had instructed Ummel to bring Davis andWagner to his home"So I could get a look at them."[Emphasis supplied IBothUmmel and Cronkrite testified that Davis and Wagner remained in the car parkedin the driveway.According to Ummel, he entered the home alone whereupon Mrs.Cronkrite telephoned her husband at the plant.She offered him a cup of coffeeand asked if the men outside in the car would care to enterUmmel replied in thenegative.Cronkrite arrived shortly thereafter, was given the names of the two menby Ummel, and wrote them down. As noted, Cronkrite testified that these nameshad been furnished to him by Ummel at an earlier date during a telephone conversa-tion when Ummel called and said he had two men ready to leave for The Dalles.Cronkrite testified that as he entered his home he passed 10 feet from the parkedcar and took a quick look at the men.He allegedly "looked at them pretty hard" inorder to identify them at the plant.Upon entering the home, Ummel providedtheir names in terms of the large man versus the small man.Cronkrite contendedthat he could distinguish the men in size despite the fact that both were seated inthe car, one in front and one in back and both facing ahead.Cronkrite admitted that upon his arrival he suggested to Ummel that the men bebrought into the house, but Ummel replied that it was not necessary.Cronkrite HARVEY ALUMINUM (INCORPORATED), ETC.165also testified that it would have been the normal thing for himto have suggestedthis to Ummel, but, in any event, there is no claim that the men were kept outsidefor any policyreasons,Davis testified that he and Wagner had dined with Ummel at which time Ummeltelephoned Cronkrite and made an appointmentto seehim.At approximately 7p.m. the three men went to the home; Ummel introduced Davis and Wagner toCronkrite and they conversed for 30 or 45 minutes.A woman Davis assumed tobe Mrs. Cronkrite was initially present and served them coffee.He described Mrs.Cronkrite as a "middle-aged" lady but did not recall the color of her hair or whethershe was slim or heavy set.When asked on cross-examinationwhether the coffeewas served in paper cups or in china, he recalled that it was the latter; the purportedMrs. Cronkrite then left the room after the coffee service.Cronkrite told the two men that they were to apply at the plant for work throughregular personnel channels.After employment, they were to listen for "anypro-union discussions and report the same to either he or Mr. Ummel."Cronkritefurther stated that"our sole purpose was to ferret out all pro-union men"and reportthem to either Ummel or Cronkrite, but preferably to the former unless it was anemergency.[Emphasis supplied.]He suggested that the two men mingle withtheir coworkersand become acquainted with them in bars and restaurants, adding that"ifwe were caught at this, we were to state that we were there for the purpose oftool theft only."Cronkrite referred to an election coming up among the men; therecord elsewhere discloses that considerable organizational activity was then beingcarried on at both Harvey plants.He also stated that he was not to be calledunless "anymass meetingswere to occur"or if somesituation developed rapidly.According to Ummel, he and Cronkrite discussed the housing situation in the areaand Cronkrite made suggestions concerning available rooms.They discussed thefact that the two men would apply for work at the personnel office on the followingmorning.There was no discussion of how reports would be made.According toCronkrite, he appeared on the scene, was given the names of the two men by Ummel,toldUmmel how they should apply for work,and suggestedcertain lodgings.Cronkrite denied having any conversation with either of the two men that evening.Elsewhere, he testified that the word "ferret"isnota word he uses.As found,Cronkrite used this word to Siemens on June 2.As is apparent, there is a major conflict between Davis on the one hand andUmmel and Cronkrite on the other. I have already found that Ummel's testimony isnot to be credited with respect to the meeting at the Siemens home, a meeting whichismost basic herein, because it represents the first instance of Ummel's personalparticipation in this scheme. I have also noted that Cronkrite rendered some fantastictestimony which is treated hereinafter, specifically with reference to the use made ofreports concerning pilferage;in essencethen, there is a conflict between the testi-mony of Davis which has drawbacks, discussed below, and that of two witnesseswhose testimony is elsewhere found unreliable and rejected.Respondents, with some justification, point to the fact that Davis has receivedmoney both from the Charging Party as well as from Respondent Ummel and allegesthat his renders his testimony unworthy of credit.This is admittedly a trouble-some matter.On the one hand, I am loathe to credit a witness who has receivedfunds from both sides of the case or for that matter from one side.On the otherhand, his testimony is controverted by that of highly interested witnesses whosetestimony has been and is hereinafter found to be unworthy of credence with respectto basic aspects of the case.While this does tend to render the sequence of events difficult to follow, I believeitwill facilitate matters to dispose of the credibility of Davis at this point. Initially,itmay be noted that in the aspects of the case treated hereinafer, his testimony iscorroborated by witnesses who are found to be credible witnesses. Stated other-wise, exceptin this instance,his testimony is corroborated.Secondly, the receiptof funds from interested panties does not render his testimony incompetent.Thismeans that his testimony is to be regarded with suspicion, is to be appraised ob-jectively, is to be compared with other testimony in the case, and the caliber ofthe respective testimony herein is to be weighed; this in fact has been done. I turntherefore directly tothe issueof payment of funds to Davis.Lee Caldwell, a staff representative of the Charging Union, testified about hispayments to Davis.Caldwell's demeanor has been carefully observed and appraisedby me.He was a witness who presented his testimony in a forthright and straight-forwardmannerand, in my observation, did so whether it appeared to be helpfulto or harmful to his interestsherein.Althoughhe is aninterested party herein,I consider him to be an honest witness who testifiedconsistentwith the fact. 166DECISIONSOF NATIONAL LABOR RELATIONS BOARDAccording to Caldwell,and I sofind, Davis telephoned the union office in Port-land in mid-February 1961.8Davis volunteered the fact that he had some informa-tion concerning"the spy system" at the two Harvey plants.As noted, Caldwell hadpreviously been contacted in January by Siemens on this topic.As Caldwell putit,Davis then "laid before me a whole program of the spy system .. . he namednames.He told me how he turned his reports in."Caldwell asked Davis, who had voluntarily left the employ of Wallace in No-vember, togive a statementto the Board, and Davis, who lived in the Portlandarea, expressed concern over the prospect of testifying at a hearing in Los Angelesand the loss of earnings as an automobile salesman.Caldwell replied that theGovernment would probably reimburse him for losses incurred during the presenta-tion of his testimony.Thereafter,Davis demurred about signing a statementand testifying, again expressing concern over an extended absence from the Port-landarea and the attendant expenses.Caldwell ascertained from the local officeof the Board what per diem was allowed to witnesses and, without detailing thesum, it is afair statement that the amount is at best nominal.Caldwell alsochecked with his counsel and received permission to pay the expenses of Davis upto the amount of $500.He notified Davis that if he would sign an affidavit reflecting what he had toldhim, Caldwell, and would testify consistently therewith, the Union would reimbursehis losses up to the amount of $500.He also testified, and I credit his testimonyin full,". . . the only prerequisite I ever made to Cal Davis was that ... that hewas to tell the truth. If he had told me the truth in the things that he toldme this night I spoke to him, then he was to tell the same truth when he wentto the Board." 9Davis testified similarly that in their initial contact Caldwell asked him to givea statement and to "tell the truth of what happened."The record amply demon-strates that Davis, as was the case with many of the witnesses herein, was beset withfinancial problems and that he asked Caldwell for $300, whereupon he would "signwhat he wanted-tell the truth," and for $500 thereafter.Caldwell "stipulatedthat it would be the truth and I said that it would be."Elsewhere he tesitfied thatCaldwell told him to "Give the facts as you remember them."On February 20,1961, Davis, accompanied by Caldwell, visited the office of the Board in Portland.Caldwell waited outside while Davis gave a six-page affidavit generally consistentwith his testimony herein.He left the building with Caldwell and was promptlypaid $300 in cash.He testified herein on June 14, 1961, and thereafter received$500 from the Charging Union, approximately a week or 10 days later.However, subsequent to his execution of the affidavit for the General Counsel,he signed an affidavit for Respondent Wallace and received a total of $350 fromWallace Ummel which, according to Ummel,was a "loan." 10As elsewhere inthe case, there are sharp and irreconcilable conflicts between the versions of thewitnessesfor the respective parties.Davis had voluntarily left the employ of Wal-lace inNovember 1960 and was employed elsewhereas anautomobile salesman.Shortly beforeMarch 10, 1961, Ummel visited this establishment and brought upthe fact, according to Davis, that "this thing was coming up, this hearing, and thathe would appreciate very much if I would go along with him all the way. . . hesaid thatif I would go along with him, well, he would see that I was reimbursedfor it."[Emphasis supplied.]Davis expressed interest in the proposition andstated that he had been offered $800 by the Union; Ummel replied that he wouldmatch the offer.9 It should be noted that the first charges had been filed in January with the Los AngelesRegional Office of the Board9Respondent Harvey contended at the hearing that this was "purchased and perjuredtestimony," this with reference to Davis' affidavits to the Board but presumably not withrespect to the affidavit, described hereinafter, that Davis signed forRespondent Wallaceand for which,as found below,money was paid to him by Respondent Wallace.The latterwas prepared by Wallace Ummel with the substantial assistance of General Counsel MaxElliott of Respondent Harvey.This exhibit is described hereinafter.Suffice it to say atthis point that Ummel testified that"I prepared a part of it. I was assisted in thepreparation of it . . . by an attorney, Mr. Elliott. . . . I wrote out the thing to the bestof my knowledge,and Mr. Elliott changed some of the wording and emphasized the factthat.to me, whether it was correct,and it was correct."IImmel further testified thathe told Cronkrite that he needed the services of an attorney after this case came to light,and Cronkrite arranged for Elliott to get in touch with him.10 Itmay be noted that prior to the time of this hearing,Davis did not disclose toBoard agents his receipt of money from the Union and from his former employer. HARVEY ALUMINUM (INCORPORATED), ETC.167On March 10, Davis telephoned Ummel at home, stated that he needed moneydesperately, and that he would sign a statement if he could get $200.Ummeltold Davis to appear at his office later that day and, according to Davis, "he wouldhave the money there and the papers there to sign."Davis who had heard thatformer coworkers of his at the Torrance plant were signing similar statements,signed a statement for Ummel and was given a check in the amount of $200.Ummel, according to Davis, stated that he would have to show this on his booksas a loan.The sum has not been repaid and Ummel has not requested its repay-ment.This check, as well as the subsequent check for $150 given to Davis byUmmel, is in evidence.The payor is Wallace Detective and Security Agency andthe signer is Ummel's wife who is connected with the business and signs checks.It bears on its face the word "loan."On this occasion, according to Davis, Ummel initially handed him a copy of atwo-page affidavit executed by Ummel on February 25 and asked him to read it.This affidavit,which is in evidence, is a document prepared by Ummel with theassistance of General Counsel Elliott of Respondent Harvey and gives Ummel'sversion of the contacts between Siemens and Cronkrite in June 1960 and describeshow Cronkrite retained Wallace ".to investigate the causes of substantial inventoryshortages and mounting losses of tools at the Aluminum plant." It also states, sofar as immediately material herein, that "Mr. Cronkrite emphasized that the assign-ment of our operators was limited to the foregoing and that we were not to be-come in any way involved in any union or other labor controversy or to take sidesin any discussions of any labor iaffairs or make any reports thereon." Later inthe affidavit,Ummel sets forth the instructions he gave his operators and statesthat "I re-emphasized however, that any union associations or activities in whichthey should engage were solely for the purpose of gathering information regardingpilfering, thefts, and the disposal of stolen merchandise and that they were not toinvestigate on labor matters."He later states that all investigations were carriedout strictly in conformity with these instructions.Then, as was done with other employees or ex-employees of Wallace, Davis wasgiven a previously prepared affidavit to read and sign.Blanks were left only forthe name of the signer, his address, and for the date of Ummel's affidavit, as wellas for the pertinent data covering the notarization.Davis read and signed thedocument and left with the check.This document states as follows:AFFIDAVITCOUNTY OF MULTNOMAH,State of Oregon, ss:Calvin C. Davis,* 11 being duly sworn, deposes and says:I am a citizen of the United States of America, over the age of twenty-one(21), and presently residing at 4625 S. W. Poplar Ln. Portland, Ore.*Fromtime to time during the past year I have been employed as investigator andoperative by the Wallace Detective Agency of Portland, Oregon, and as suchinvestigated pilfering, thievery, inventory losses at the Harvey Aluminum plantatThe Dalles, Oregon, and the disposal of tools and supplies stolen fromthe plant.Mr. Wallace Ummel has shown me, and I have read carefully, his affidavitdated 2/25/61* regarding the foregoing investigations.Mr. Ummel's saidaffidavit completely and accurately sets forth the instructions which he gaveme. I complied strictly with these instructions in performing all my workand duties throughout the Harvey plant investigation.My activities and reports were confined to careful, thorough investigationsrelating to the detection of the possible crimes above noted, the identification ofthe perpetrators and the recovery of any stolen goods.At no time did Iinvestigate or report on any union or other labor activity.(S)CALVIN C. DAVIS.Subscribed and sworn to, before me, this 10th day of March 1961, at Port-land, Ore.*JANE E Sims,*Notary Public.My commission expires: Oct.3, 1964.*11 * Means handprintedor signed 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn passing, it may be noted that not only was Davis' testimony as to subsequentevents in major conflict with that of Ummel, but that he further testified that thisaffidavit was false insofar as it stated that he did not spy on union activities.Healso testified that Ummel's affidavit was untrue where it stated what Ummel's in-structions were with respect to union activities.Davis testified that the affidavit previously given to the General Counsel, whichwas consistent with his testimony herein, was the truth; that he had knowinglysigned the Ummel affidavit which he knew to be untrue because he was eagerto obtain the $200 check and turn it over to his ex-wife who was pressing him forfunds; and that he would "have signed anything" on this occasionOn April 12, Davis signed a short affidavit for the General Counsel.He deniedtherein that he had signed the March 10 affidavit for Ummel set forth above orthat he had read Ummel's affidavit of February 25.He did state, however, thatthe statement in his March 10 affidavit that he at no time investigated or reportedon union or labor activity was untrue.Thereafter, another payment of moneywas made by Ummel to Davis. Davis, .as he testified, telephoned Ummel approxi-mately 1 month after the original disbursement of $200 and told him that heneeded money to pay a bill.Ummel replied that Davis should "Come and getint."Davis complied and, on April 21, was given a check in the amount of $150by Ummel. This check bore the same imprint as the previous one but was signedby Ummel and stated on its face that it was a "Loan" to DavisAs for Ummel's version of the affidavit, his story is indeed a vastly different oneand warrants the thought that, if credited, he approached the stature of a martyrwho suffered much from Davis solely because of the friendship between theirwives, which dated back, according to Ummel, to their simultaneous confinementsin the same hospital and their respective deliveries of children on the same dayAccording to Ummel, Davis telephoned late in February, asked to see him, andUmmel drove to Davis' place of business on the following dayNeedless to say,this either points up that Ummel was a tremendously solicitous person and onewho was concerned over what was bothering Davis, someone who had been outof his employ since November 1960Davis told Ummel, according to the latter,that he had been contacted by the Charging Union and offered a sum of money,viz, $500 if be would testify "to the fact that we were spying on the union" inTorrance and at The Dalles.Ummel replied that only "a pretty low form oflife"would engage in such conduct, i.e., present testimony of such a natureDavis telephoned Ummel on the following day and stated that he had been con-tacted by one, Caldwell, the chief hatchet man of "the Union," and that Caldwellwould pay him $500 "to testify in the right way"Ummel alleged that he ex-pressed interest in seeing the actual payment of this "bribe" and Davis promisedto advise "Ummel of the time and place" so that he, Ummel, could arrange to ob-serve "the payoff of the bribe."Ummel did not hear from Davis for several days a't which time Davis telephonedUmmel, according to the latter, and explained that he had not contacted Caldwellor telephoned because he, Davis, had been briefly jailed in Tillamook over Wash-ington's birthday on February 22 for failure to pay child support to his ex-wife 12Several days later, Ummel contacted Davis at the latter's place of employment.According to Ummel, Davis 'stated that he needed money desperately because hewas out on probation and did not care how he obtained it.He stated that he hadbeen offered money by the Union and thought that Harvey could produce somefunds to avoid trouble if Unimel requested it.Ummel promptly refused to engagein any shenanigans of this nature.Davis then threatened to tell Harvey repre-sentatives that he would testify about "informing on union matters" unless he waspaid off.He also said he would "sell out to the highest bidder."In his testimony, Ummel stated that he ignored a number of subsequent telephonecalls from Davis, but this state of affairs did not last for long.During the firstweek of March 1961, Davis telephoned Ummel, according to the latter, and saidhe would like to see him.Ummel did not ignore this call but visited Davis on thefollowing day at his place of businessAgain, in my view, and particularly inview of the statements previously attributed to Davis by Ummel, Ummel displayedconsiderable interest in one he elsewhere portrayed variously as a dead beat, liar,extortioner, and a despicable character.Nor is there any evidence that Ummeltook up these matters with any police authorities, although he characterized Davis'plan to take $500 from the Union as a "pretty low form of life" To the con-trary. he proceeded to "loan" him money12There is no dispute that this incarceration took place. HARVEY ALUMINUM (INCORPORATED), ETC.169Davis stated that he needed$350 for overdue child support because his ex-wifethreatened to have him jailed.He also referred to having written"several badchecks "Ummel replied that he could not afford to advance this money.Davisthen turned the conversation to a business proposition,viz, "If I [Ummel] wouldlend him twenty thousand dollars, that he could set up in a mausoleum business"elsewhere in Oregon.While Ummel testified that he"laughed" at the proposal,he admittedly queried Davis concerning this proposition and elicited the backgroundof the venture.The meeting ended with Ummel's suggestion that Davis contacthim in a few days,at which time he would "be able to lend him something for hispurposes,especially the child support."Three or four days later,Davis telephoned Ummel and the latter returned thecallDavis stated that he was desperate for funds,that he and Ummel had beenfriends for years, that their wives had been good friends, that their children hadbeen delivered in the same hospital room on the same day, and that he needed thefunds for his ex-wife.He did state that he had taken care of the bad checks.Ummel told him to stop by the next day and he would loan him $200. Ummelraised the question of repayment and Davis explained that it would be repaid whencertain property was soldItwas on this occasion,according to Ummel, that heagain raised the topic of the affidavits previously discussed with DavisAs Ummelput it,"I also mentioned at the same time . . . that I had these affidavits that Iwanted him to sign"[Emphasis supplied.]Ummel agreeswithDavis that Davis came to his office on the following day,March 10, and received the $200 check endorsed as a "loan."He allegedly toldDavis that he needed the money back and wanted it repaid soon.Ummel re-minded Davis that Davis had borrowed$20 the previous Christmas which had notbeen repaid and Davis agreed to take care of this as wellUmmel elsewhere putit that"I asked if he would sign this affidavitI had asked him previous to this,and, as long as he was coming up for this[loan], I asked him if he would signit the same day that he came to the office"Ummel professed ignorance, as ofMarch 10,that Davis had previously signed a Board'affidavit at the request of theCharging UnionNeither the$20 nor the$200 was repaid by Davis,despite the"loan" character-ization of both by UmmelThen, in mid-April,Davis again telephoned Ummel,according to the latterHe stated that his ex-wife demanded funds within a fewdays upon the threat of sending him to the penitentiary and he was desperate enoughto do anything.Ummel brought up the existing$220 debt and Davis assured himthat the property sale would take care of this and, further,that he had a lead on anew jobUmmel pointed out that he knew Davis had not turned over the $200to his ex-wife and Davis admitted that he had not done so because he had lied abouttaking care of the bad checks and the funds had gone for this purposeUmmel toldDavis he would"let him know in a day or two."On the following day, Ummel "was scheduled to go to Tillamook,"by map some70 to 114 miles from Portland according to the route used. In the course of hisvisit, he called upon the first Mrs. Davis and made inquiries concerning the receiptof child-support paymentShe verified Davis' prediction that the outlook for hisincarceration was favorable.Davis telephoned Ummel's office 1 or 2 days later.Ummel then contacted Davisand offered to lend him $150 and no more.On the following day, April 21, 1961,Davis appeared at Ummel's office and received a check similar to the previous check,but in the amount of$150.It,too, was endorsed as a "loan."Ummel told Davisthat he would not have received this "loan" but for the high regard Mrs. Ummelhad for the former Mrs Davis and her childrenUmmel also testified that heregularly made loans to employees for personal reasons and has done so for formeremployees.He identified an ex-employee to whom he had loaned sums on severaloccasions.In resolving this issue of credibility,the issue is not the character of Davis, sostressed by the parties,but rather where the truth lies.The choice reduces itselfto an election between the testimony on the one hand of a witness who has acceptedmoney from both sides of the case and on the other band the unsatisfactory testi-mony of two interested partiesOf these two,one, Ummel, has already been foundto have presented unreliable testimony on a basic aspect of the caseAnd theother,Cronkrite,has presented fanciful testimony treated hereinafter concerning theuse made,or rather not made, by Respondent Harvey of the reports on pilferage,testimony which defies credence.As I have previously noted,the receipt of money does not mean that the testimonyof Davis is incompetentItmeans that it must be closely scrutinized with suspicionand balanced against the character and caliber of the other testimony presentedherein.In essence,there are drawbacks to the testimony of all concerned, but on 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDbalance, I believe for the following reasons that the testimony of Davis in thisinstance is the more reliable indicator of what actually took place.(1) Initially, Respondents contend in their brief that Ummel's handling of thefunds he turned over to Davis was on a higher plane than that of the Charging Union.This distinction I am unable to appreciate.At least the Union told Davis to tellthe truth to the Board.This was far more than Ummel did, because he presentedDavis with a prepared statement and accompanied it by payments thinly disguised asa "loan." I flatly reject Ummel's testimony which would have the payment to Davison the same date and occasion as the signature of the affidavit as being a pure co-incidence and do not credit his claim that it was a loan.SeeU.S. V. Baker,293 F.2d 613 (C.A. 3), certdenied 368 U S. 914.(2)Davis placed a woman he believed to be Mrs. Cronkrite on the scene at theCronkrite residence and both Ummel and Cronkrite flatly identified Mrs. Cronkriteas present in the home.This is a case which was thoroughly investigated and triedand few if any stones were left unturned. Indeed, even Mrs Siemens was interviewedby an agent of Respondents shortly before she testified herein for the GeneralCounsel.Mrs. Cronkrite was and presumably still is the wife of General ManagerCronkrite and was, I assume, available to testify and corroborate the testimony ofher husband and Ummel with respect to who was present in her home on thisoccasion.While she may not be a disinterested witness, she is certainly less inter-ested than her husband and Ummel in the present issue and she was ideally in aposition to testify as to the presence or absence of Davis in her home on the dayin question.As the Board pointed out in a recent decision, it "has long recognizedthat an adverse inference may be raised by the failure of a party to produce availableevidence."International Association of Bridge, Structural and Ornamental Iron-workers, Local 600 (Bay City Erection Company, Inc.),134 NLRB 301.(3)Ummel's testimony places Davis and Wagner on the scene solely because"the main reason that I would bring them would be that they might as well ridealong with me as to sit there [in The Dalles] and do nothing."Cronkrite on theother hand goes much further and assigns a reason.He admitted that he alreadyhad their names and that he asked Ummel to bring the two men to his home "sothat I could get a look at them." I believe that if they were brought to Cronkrite'shome for this purpose, it was entirely logical and consistent to bring the first twooperatives into the home to receive instructions from a Harvey representative asto what they were to do in the plant and how they were to go about itThis isparticularly so, because Ummel was not familiar with the locality or the plantsetup.(4)There is a peculiar intrinsic conflict inWallace Ummel's own affidavit ofFebruary 25, 1961.He states first that Cronkrite previously "emphasized" thathismen "were not to become in any way involved in any union or other laborcontroversy or to take sides in any discussions of any labor affairs or make any re-ports thereon."Ummel later deposes that he "re-emphasized to his operatives, thatany union associations or activities in which they should engage were solely forthe purpose of gathering information regarding pilfering, thefts, and the disposalof stolen merchandise and that they were not to investigate or report on labormatters."Cronkrite testified similarly that at their second meeting or at the time when thefirst two operatives came to The Dalles, he told Ummel "about the delicate laborsituation in The Dalles and had admonished him not to get involved in it or have hispeople participate one way or the other ..I told him that our plant [was]having a labor controversy with two unions . . . and it was a delicate situa-tion . . . . I told him that I wanted him to make sure his people didn't participatein the situation one way or the other."As is immediately apparent, if Ummel pursuant to Cronkrite's instructions directedhis operatives, as he initially deposed, to avoid all involvement in union contro-versies or in discussions of labor affairs, I fail to see how he could later tell them,as he stated in the next paragraph, to restrict their union associations or activitiessolely to gathering information concerning the alleged purpose of the investigation.Even more startling, despite this elaborate predicate, is certain other testimonyby Cronkrite.About 10 days or 2 weeks after Davis and Wagner, the first twooperatives started, Ummel made a regular visit to The Dalles to talk to Cronkrite.He entered the office carrying a bulletin or pamphlet distributed by organizers atthe plant gate and commented on their presence.Cronkrite explained "that thosewere not our people.[but] people out there in an organizing campaign for theplant."Ummel replied that he was "a little surprised.that he hadn't realizedthat we didn't have a union in the factory."Cronkrite then explained "about theorganizing campaigns . . . and . . . why we had such a . . . delicate laborsituation." HARVEY ALUMINUM(INCORPORATED),ETC.171Manifestly,this purported conversation looms as the height of ridiculousnessin the face of the prior specific instructions from Cronkrite to Ummel and from thelatter to his operatives.I believe it demonstrates further their efforts, not syn-chronized in this instance,to tailor their testimony by excising therefrom vital mattersbest forgotten.(5)Corollary to the foregoingis the fact that this was no hasty impulsive acton the part of Cronkrite.This entire undertaking,on his version,was to cope witha critical situation,namely, extensive pilferage of tools.Itwas a matter which hehad admittedly gone so far as to clear with top management in Los Angeles, includ-ing Lawrence Harvey, apparently a key official of Respondent;the latter is brieflyinvolved in the alleged discrimination with respect to employee Dillon, discussedhereinafter.This serves only to buttress my belief that he would have wanted tocheck with,look at, and talk to the first.two operatives.In addition,I have previously found that Cronkrite stated to Siemens that hewanted to"ferret out"the union supporters and his denial that this word is notin his vocabulary was not credited.This tends to corroborate the testimony ofDavis, attributing the use of this very word to Cronkrite in a similar context.Signi-ficantly, the witnesses in this case were excluded during the taking of the testimonyand did not hear each other testify.(6)Ummel flatly conceded with respect to reports treated hereinafter,while onthe witness stand, that he, Ummel, had "an extremely poor memory" whereas Davis"had a very good memory and, in fact, it impressed me that he could remembernames and distances without writing them down"When next asked the specificquestion, "You say you have a poor memory and Davis has a good memory?" hereplied,"His memory is better than mine in my opinion ...."(7)Davis, in other respects,is corroborated hereinafter by other witnesses whosetestimony is found to be credible,reliable, and trustworthy.There is also not aniota of evidence that he had prounion sympathies.That Cronkrite resisted unionorganization in another case by engaging in unfair labor practices is disclosed else-where herein(8)Ummel's explanation concerning these "loans" simply does not hold water.He made two payments to an ex-employee who had owed him $20 for severalmonths and the first payment was made on the very day Davis signed a highlysignificant and critical affidavit which had beenprepared by Ummel with the assist-ance of the general counsel of Respondent Harvey. If his explanation is to bebelieved, he is undoubtedly a highly gullible person. I would assume that hismany years on the State police force,plus his time as a private investigator, wouldendow him with some degree of skepticism with respect to human nature andthat he acquired this before being exposed to the catalysis of Calvin Davis. I deemit significant that at no time, despite the threats of extortion he attributed to Davis,did Ummel ever contact any police authorities despite his obvious familiarity withthem.(9) In the final analysis, Ummel puts himself in the position of giving two loansto someone he described as soliciting bribes and attempting to extort money fromhim.This is hardly consistent with Ummel's position of complete righteousnessthroughout this matter.While it is entirely conceivable that friendship of theirwives might tend to influence Ummel to loan money to an existing debtor, I donot believe that, with knowledge of the pendency of this case and the filing ofcharges against Ummel and Harvey, he would have made two "loans" to someonehe otherwise portrayed as a liar, a dead beat,and a "low form of life." Statedotherwise,while Ummel may makebona fideloans to former employees, I do notbelieve that he, seasoned by his police and investigation work, would do so to onewho was allegedly attempting to extort moneyfrom him and his client.I find,therefore,that early in June 1960,GeneralManager Cronkrite instructedthe first two Wallace operatives, Davis and Wagner, in the presence of WallaceUmmel,to apply for work at Harvey through regular channels and, after hire, tolisten for "pro-union" discussions.He further told them that their sole purpose wasto "ferret out all pro-union men" and that they were to report these men to Cronk-rite or Ummel,but preferably the latter,unless it was an emergency.Cronkritealso instructed them that,ifdetected,they were to state that they had been em-ployed for detecting"tool theft only."C. Labor espionage at The DallesTo set forth all the conflicts in this extensive record would render an alreadylengthy report unwieldy and would serve only to lose sight of the forest for severalof the treesAccordingly, only those major ones sufficient to illustrate the meritsor demerits of the various contentions will be described. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 7, 1961, the morning after their meeting with Cronkrite and Ummel,Davis and Wagner applied for work at the Harvey employment office in The Dalles.On or about June 9 they were hired as laborers and assigned to different parts ofthe plant.They were the only Wallace operatives for about 2 weeks.Davis re-mained in this plant for about 6 weeks until sent to the Torrance plane for similarwork.About 2 weeks after Davis and Wagner commenced work at Harvey, Cronkriterequested Ummel to furnish two additional operatives.Ummel promptly arrangedfor two of his employees then working as uniformed guards, Stanley Hahn andWilliam Miller, to report to The Dalles.They applied for work on June 22 andwere hired in the same manner as Davis and Wagner.A similar hiring techniquewas followed with respect to the last operative at The Dalles, Carl Stark, who washired in September, and with respect to several who later went to work at theTorranceplane.Inall cases,Ummel furnished the names of the operatives toCronkrite.Wagner last worked on July 15 and was given a termination interview on July23 which discloses that he left voluntarily for other employmentHahn, a collegestudent, remained at The Dalles for "a little over two months" until he left to returnto college.His last day of work was August 10 and he was given a terminationinterview on August 12.Miller remained until September 7, 1960, when he wasreturned to uniformed guard service in Portland.Miller did not know of the em-ployment of Carl Stark at The Dalles.Stark, also a uniformed guard, was assignedto this undercover work at The Dalles in September and remained until approxi-mately April 1, 1961, at which time he left of his own accord because of a nervouscondition brought on by "over-work, and over-drinking "After a 1-month absence,he returned to work as a uniformed guard an PortlandHe was told by Ummelthat he was the only operative on duty and this apparently was the case.Davis and Hahn testified in substantial agreement as to their services at TheDailieswhich coincided for a period of approximately 1 month.13Davis testifiedthat he followed the instructions previously given to him by Cronkrite and Ummel,namely, to detect and report prounion adherents and also to look out for theft.He reported the names of anyone who disclosed prounion sympathies and, in addi-tion, did report one tool theft, discussed hereinafter.Consistent with instructionsfrom Ummel that reports were to be channeled through Davis, Wagner as a rudeturned names over to Davis for relay to Ummel.During the 6-week tenure ofDavis, he reported from 50 to 100 names to Wallace UmmelThis total includedapproximately 20 names detected by Davis personally and the remainder were sup-plied by Wagner, Hahn, and MillerThe technique utilized by Wagner was to giveDavis a slip of paper with data or else to report it orally to Davis who, in turn,wrote it downThere was no prescribed form for this reportHahn, a college sophomore, substantially corroborated the testimony of Davis.Hahn is a long-time friend and acquantance of Guard Captain Gerald McCarthy andisalso -a former schoolmate of William McCarthy, the latter's brother, who hasworked as a guard for Wallace In fact, the two young men attended high schooltogether and were roommates thereafter.After his college term was concluded, hewent to work for Wallace as a uniformed guard for approximately 1 week.Afterthisweek, both Captain McCarthy and Ummel spoke to Hahn concerning work atThe Dalles.Hahn was in need of funds to continue his college education and,noting that the pay was higher than his existing rate, gladly acceptedUmmel toldhim to apply for work in the normal mannerAfter hire, according to his instruc-tions,Hahn was to become friendly with his coworkers,"and find out who was talk-ing up for the union and if there were any union instigators and also to watch forpilferage and theft: and things that were detrimental to the companyingeneral."[Emphasis supplied.]Hahn applied for work and was hiredAs in the case of the other operatives, hereceived his regular wage from Ummel plus an additional hourly wage from Harvey,although Ummel was the payor of the latter sum It is undisputed that Harveyreimbursed Ummel for these expendituresEither shortly before or shortly afterHahn started, he met with Davis and another operative; he did not recall whetherthiswas Wagner or Miller.Hahn testified that "I was supposed" to give a weeklyreport to Davis about "any union activities or . . . union sympathizers; and alsoabout the pilferage and theft "He testified further that he did precisely that.Hahnhad not previously known Davis.13Hahn arrived 2 weeks after Davis started and Davis worked at The Dalles a total of6 weeks during this periodDavis was assigned to the Torrance plant late in July andapplied for work there on July 25,as described below HARVEY ALUMINUM (INCORPORATED), ETC.173According to Hahn, Wagner and Miller did the same work and he saw them turnin reports to DavisThe word would be passed around to meet at Davis' residenceat a fixed hour and the meeting would then take place.The group would meet atDavis' residence and Hahn would turn his report over to Davis.He saw Miller'swritten reports many times because the two men lived in the same roominghouseand he observed Miller writing them out and making reference to "Union activities."Hahn testified that he never turned anyone in for pilferage or theftThe topic ofdiscussion at the meetings usually was when, where, and how to compile their reportsIt is undisputed that Davis communicated andmet with Ummel and made reportsto him,although Respondents dispute the contents of these reports.Ummel testi-fied that he had instructed Davis to contact him by telephone or to see him, Ummel,when he made a weekly mid-week visit to The Dalles, additional information was tobe mailed to Ummel. In fact, Ummel did return to The Dalles and met with Davisby prearrangement 3 days after Davis was hired and this was followed by similarprearranged meetings.Davis testified that he would meet with Ummel on these occasions and repeat theinformation brought to him by the various operatives, as well as his own information.These mid-week meetings usually took place at a local cafe known as the Shamrock.All these discussions, according to Davis,involved disclosure of the names of pro-union people, with one exception whom Davis reported in connection with a theft.There was no discussion of inventory shortages or stolen property.As Davis putit, if anyone made a prounion statement,"I wrote that down and the man's name andgave it to Mr. Ummel."He also on occasion supplied the badge number with orwithout the nameIn addition to these meetings, Davis would return to Portlandon weekends and would contact Ummel on those occasions.He testified furtherthat he made no direct reports to Cronkrite concerning the prounion sympathizershe had detectedHahn testified that after Davis' departure for the Torrance, California, plant,described hereinafter, he continued to make reports.He typed these reports andtherein "put down the names of the guys that I knew and how they felt about theunion and if they were talking it up about the union and if they were stealing andjust that what I was supposed to do "He came to town on weekends and turnedthese reports in to Captain McCarthy, his long-time friend.The record disclosesthatHahn regularly visited and was a guest at the McCarthy home.He testifiedthat he turned in1 final report with 36 names,approximately two-thirds of whichrepresented men identified by equally divided comments both of a prounion as wellas an antiunion natureThe other third involved comments about the quality ofthe work performed as well as the temperament of the men. I find that he identifiedno one as engaging in pilferage.Hahn did not receive any instructions to deliver these last reports to McCarthy,but the record does not disclose that he was ever instructed to cease this practice.McCarthy corroborated Hahn and admitted that on one or two occasions he hadbeen given sealed envelopes by Hahn for transmittal to Ummel, although he diddeny any knowledge of the contents.Consistent with Hahn's testimony, these de-liveries were made at the McCarthy home on Hahn's weekend social visits with thefamily.It is undisputed that Ummel relayed all reports by his operatives, otherthan personal comments or original expense data, to Cronkrite, although as is ap-parent the subject of the reports is in dispute. Indeed, Hahn testified and I findthat Cronkrite told him, in a conversation in his office just before Hahn left, thathe turned in good reports.14Wallace Ummel, who had previously testified that much of the testimony con-cerning the subject matter of the reports made to him, including the testimony ofDavis and Hahn, was "false," admitted that reports did come to him from operativesassigned to The Dalles and later to Torrance, California.Written reports were inthe minority but were "normally [writtenl on irregular pieces of paper, whateverpaper they had available, written in longhand and more in the nature of a personalnote rather than a report "Ummel would then allegedly evaluate the material andrelay to Cronkrite only "information that was in the report that would serve thepurpose that we were hired for, that's for pilferage and theft."According toUmmel, this was consistent with the principal instruction given to all operatives.Ummel denied that be told Davis he was in charge of the operation at The DallesHe testified further that he told Hahn that hisprimaryresponsibility was to detectthe theft of tools and that, as a secondary reason, he could report on employees whoclaimed to be ill and were absent for 3 or 4 days at a time in order to frequent14Cronkrite denied that Hahn turned his last report In to him directlyAs I readHahn's testimony, he did not so claim specifically and only attributed this remark toCronkrite about the Last reportturned In1 or 2 daysearlier 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDhouses of prostitution in a nearby community.He allegedly instructed Hahn thathis reports could be made by telephone, to Ummel in person on his weekly visits, ortoUmmel when Hahn visited Portland on weekends.He recalled receiving twowritten reports directly from Hahn as well as two oral reports in Portland.The twooral reports were made during Hahn's first 3 weeks of employment and the twowritten reports were delivered by Captain McCarthy.The first of the latter involvedHahn's expenses, and the second, shortly thereafter, was delivered by McCarthy afterHahn had left the employ of Wallace to return to college.This second report,according to Ummel, had four tosix namesand also treated withexpenses; thenames presumably were personnel involved in pilferage.Thislast note wasdestroyed by Ummel after the names had been passed on toCronkrite by telephone.This was Ummel's customary practice as he allegedly hadno reason to maintainrecords at the time.15 It is undisputed that Ummel forwardedto Cronkrite all information submitted to him by his operatives deleting only per-sonalreferences and matters such as expenses.While Hahn testified that he typedall his reports, Ummel claimed that these two written reports from Hahn were inlonghand.He denied receiving a list of 36names, astestified by Hahn, ora list con-taining anysubstantial number of names from him.Ummel denied that any of his operatives had ever turned in a list of names ofunion sympathizers.Testimony corroborative of Ummel was presented by WilliamMiller who started at The Dalles, together with Hahn, and worked until September 7.Miller testified that although he made reports for 3 months, the sum total of all thisendeavorwas that he detected nothing of any nature and consequently never had any-thing to report.All his reports were made orally to Ummel until the last monthor so when he was told by Ummel to submit written reports; there was no changein the content which was that he detected no pilferage, no "goofingoff," andnothingillegal going on in the plant.According to Miller, he submitted about six written reports and delivered them inperson toUmmel in Portland on weekends.These reports are no longer in existence.He was not instructed to report on any other topic and specifically received noinstructions to report onthe unionsympathies or activities of employees.It is sig-nificant that Miller claimedhe never sawanything which merited reporting. I findtherefore that, on his testimony, his reports perforce related to time, expenses, andsuch matters.After 3 months of this, according to Miller, "the job was done, asfar asI could see and I reported to Mr. Ummel that there wasn't nothing that Icould find out there."On the following day, Ummel transferred him back to Port-land where he resumed his uniformed guard duties and is currently so employed byWallaceUmmel testified that Wagner never made a report to him during histenurefrom June 7 through July 23.Coupled with the absence of reports fromMiller, this tends to support Davis and Hahn that Wagner reported through Davis,as did Miller.Just who actually performed the job, in the eyes of Miller, is not disclosed by histestimony.Even though his Harvey assignment was changed after Miller com-plained that it kept him too busy, he was still allegedly unable to uncover any im-proper activities during his last month of employmentHe claimed that he never"especially contacted" Davis in connection with his work, but admitted that hevisited Davis at his apartment "not too frequently."He did recall two visits shortlyafter his arrival in The Dalles when he, together with Hahn, visited Davis and Wagnerat their apartment.He allegedly had no knowledge how the other operatives re-ported and assumed that they followed his practice of making reports directly toUmmel.As is apparent, this conflictis as extensiveas previousones.In resolving it, I amparticularly impressed by the testimony of Hahn,aswell ashis demeanor, whichis buttressed by the inconsistencies in Respondent's case, some of which are set forthat this point.Hahn was a college student and active in employee sports activitieswhile employed with Harvey.He was greatly concerned with pursuing and obtain-ing ahigher education and impressed me as a young man of high standards whosetestimony had the ring of truth. In addition, he underwent a brief but pointedcross-examination by skilled counsel which served only to convince me of the honestyand correctness of his testimony.In addition to the foregoing. there is evidence of a talk between Captain McCarthyof Respondent Wallace and Hahn which serves to illustrate the integrity of Hahn15 It may be noted that this is hardly consistent with the statement by IImmel in hisaffidavit of February 25, 1961, prepared with the assistance of the general counsel forHarvey, that this information would be used "in connection with suits to be brought forthe recovery of the stolen property or for referral to the public prosecuting agencies forthe initiation of proceedings by them " HARVEY ALUMINUM (INCORPORATED), ETC.175and his reliability as a witness.Hahn testified herein on July 14 and 15, 1961.Approximately 1 month earlier, he had been a visitor in the home of McCarthy.This was a regular event, consistent with his long friendship with the two McCarthybrothers.On this occasion, as Hahn testified, McCarthy asked him to sign a state-ment.This was the form statement prepared with the assistance of Harvey counselwhich was signed by Davis on March 10, 1961, and also by others. Therein, thesigner swore that while employed as an investigator at The Dalles he "investigatedpilfering, thievery, inventory losses . . . and the disposal of tools and supplies stolenfrom the plant", that he had read the affidavit prepared by Ummel; that the Ummelaffidavit "completely and accurately sets forth the instructions which he gave me";that these instructions were strictly complied with; that the signer's activities wereconfined to investigations of the above-stated crimes; and that "At no time did Iinvestigate or report on any union or other labor activity."McCarthy told Hahn that Ummel "would really like to have me sign one of those."Hahn flatly refused to do so and told McCarthy, as he testified here,"1 couldn't signit because it would be putting me in a position of perjurying [sic] myself."McCarthy,as noted a vague witness who displayed great confusion on dates and events, ad-mitted that he had asked Hahn to sign a statement in his own words as to the workhe had done. I credit Hahn that this was one of the form ,affidavits presented to otherWallace employees who had worked at the Harvey installations. It is interestingto note that Hahn had dined at McCarthy's home with the two brothers on the nightbefore he testified and had spent the night there, but nevertheless testified contraryto the interests of his old friend.Ihave previously rejected the testimony of Ummel concerning events at theSiemens home and I am convinced that it is no more reliable in this instance.(a)Ummel exaggerated in his testimony by attributing statements to Davis andHahn which had allegedly been made privately to him, Ummel, during the courseof this hearing.These statements presumably reflected on the bona fides of thesepersons as witnesses.The statement he attributed to Davis is extremely vague andnot at all indicative of the emphasis placed upon it by Ummel.With respect tothe other, the record demonstrates that Hahn testified herein on June 15, 1961.Ummel testified many weeks later and claimed that Hahn had approached him on orabout June 13, in or near the hearing room.Hahn then stated, "I don't know whatthis is all about.It sure is a mess. . . . Why didn't you let me know "Ummelallegedly then told him that "1 wanted you to sign an affidavit and I think that therewas an attempt made to get ahold of you "Hahn replied, "I'm sorry . . . You'vebeen good to me and you've lent me money . . . you gave me a job . . but . .they scared me "Ummel asked who had done this and Hahn replied, "Some of thesepeople that came out to interrogate me."Ummel later testified that Hahn ad-mitted someone had contacted him about signing a statement and that he eitherrefused to see the visitor or had refused to sign the statement.A consideration of the foregoing only serves to buttress by appraisal of the testi-mony of Hahn as contrasted with that of Ummel. For one thing, it corroboratesHahn in his testimony that he had been approached with a request to sign a previ-ously prepared statement. I also fail to discern how this testimony by Ummel sup-ports the contention that he has made on the witness stand. It is at the very leastequally susceptible of the view that Hahn had been impressed with the solemnity ofthe Board proceeding as well as the true and proper meaning of his oath. It is alsoequally consistent with Hahn's credited testimony that signing and swearing to theaffidavit prepared for him by Ummel with the assistance of counsel for Harvey consti-tuted perjury.(b)Ummel admitted herein that Davis did report to him that Hahn had joinedthe company baseball team and was active with the water skiing group.This isentirely consistent with Hahn's testimony that he was instructed to circulate andmeet as many people as possible and that, consistent with his interests in the athleticfield, he joined these groups. It also discloses that Davis did make reports concern-ing other operatives, contrary to Ummel's claim that he did not. In fact, Ummelwas elsewhere asked the question, "Did you receive reports from one of your op-erators who would be submitting information of what he, himself, had seen, but, inaddition, information given to him by other operators?Did that happen from timeto time9"Ummel replied that this did happen and then he was asked, "Well, let'sget specific.What about Mr. Davis?Did he from time to time make that kind ofa report?"Ummel in reply stated,"I would say that he did."[Emphasis supplied.](c)Ummel's testimony that he did receive a "final" report from Hahn with nameson it is basically corroborative of the testimony of Hahn that such a report wassubmitted.The only difference between them is in the number of names containedtherein, and, of course, the purpose. 176DECISIONSOF NATIONALLABOR RELATIONS BOARD(d)As for Miller, he also testified that in February 1961 he signed an affidavitidentical with that signed by Davis and with that rejected by Hahn.He was askedwhether his statement therein that Ummel's affidavit, adopted by his affidavit,accurately set forth the instructions given to MillerHe replied, "Not that I re-call.Iwouldn't say he didn't give me those instructions, but I wouldn't say hedid either."He further testified similarly that he did not recall being told by Ummel, as thelatter deposed in his own affidavit, that "I instructed these operatives to becomeaffiliated as quickly and widely as possible with the various employee groups andactivities such as recreational or welfare associations, bowling leagues, baseballteams, employees' parties, and picnics, so as to quickly become acquainted with alarge number of employees and thereby obtain information from them."This, asisapparent, goes to the crux of the matter, that is, the nature of the instructionsgiven by Ummel to his operatives, and is presumably a matter which Ummel handledwith great careThe affidavit of Miller was signed under the same circumstances as the othersThat is, while in the employ of Ummel, he was summoned to Ummel's office andintroduced to Cronkrite and to General Counsel Elliott of HarveyElliott pre-sented him with and asked him to read Ummel's affidavit.Ummel then asked Millerto sign the affidavit and Miller did so.The testimony of Miller, on its face, presents a ludicrous aspectFor he claimsthat he spent almost 3 months at The Dalles but found and reported precisely nothing.Although as Respondent's counsel put it, there was "a very serious problem ofpilferage," this employee allegedly found absolutely no traces thereof, was trans-ferred to another job, and still found nothing.At the same time, according toUmmel, reports on pilferage were coming in from Davis and Hahn. Indeed, evenUmmel contradicted Miller because, according to Ummel, a report based uponWagner's work was relayed through Miller, contrary to the latter's testimony thateach operative handled his own reports and that he never reported anything sub-mitted to him by anyone else.(e)The contradictions and self-contradictions of Ummel are numerous hereinand space forbids reference to allOne example is his testimony that Cronkritetold him at the outset, and he so instructed his men, that Respondent also wantedinformation concerning employees "goofing off" to visit houses of prostitutionHewas entirely unable to reconcile this with his affidavit of February 25, that the in-formation gleaned herein was to be used "only in connection with suits to be broughtfor the recovery of the stolen property or for referral to the public prosecutingagencies for the initiation of proceedings by them."Even Cronkrite testified thatitwas not Ummel's function to report on "goofing off" at The Dalles and, further,that prostitution was not a relevant factor at that location. In addition, operativeCarl Stark, who testified for Respondents, disputes this assertion by UmmelThetestimony of Cronkrite as to what was done, or more accurately as to what was notdone with this information, is treated hereinafter and the credibility of Cronkriteis further considered at that point.(f)Respondent has presented the testimony of operative Carl Stark who told ofconsiderable success in uncovering theftIn addition, numerous reports by Starkwere produced and introduced in evidence.These reports named employees and,in fact, named several flagrant repeaters.As will also appear hereinafter in moredetail, none of these were discharged or disciplined in any manner, no criminalprosecutions were undertaken, and no action was taken against any receiver ofstolen goods.One interesting exception to the foregoing should be noted, howeverA foremanwas turned in by Calvin Davis for stealing and selling an expensive piece of equip-ment.After allegedly being spoken to by Cronkrite, he retrieved the tool from thepurchaser and returned it to Respondent Harvey.Two subsequent thefts by him,reported by Stark, were ignored. It may be further noted that, as Davis testified.he had reported this foreman or leadman as one who would voteagainstthe Union.16Although no one was disciplined for thievery, this additional information perhapssupplies an additional reason why Sluder, despite his title, was not disciplinedIn-deed, Davis uncontrovertedly testified that when he checked out of The Dalles toreport to Torrance, he told Cronkrite that he did not think this foreman should bedischarged for his theft because "he was a good company man; he definitely saidhe was going to vote against the union. . . ."The foreman was named Sluderbut his nameisvariously spelled in the transcriptand exhibits. HARVEY ALUMINUM (INCORPORATED), ETC.177The General Counsel points out that the failure to discipline these culprits con-trasts oddly with Respondent's policy in previous unfair labor practice cases citedabove.Thus,inGeneral Engineering, Inc. and Harvey Aluminum (Incorporated),131NLRB 648, two individuals were discharged for allegedly stealing severaldollarsworth of grain sweepings left in an empty railroad car. Significantly,Cronkrite was involved in those discharges as well as in the present case.Also persuasive in the Stark matter is the fact that he was engaged in this under-cover work rather late in the day.He testified that he was not assigned to TheDalles until "The first part of September" and further that Ummel told him hewas the only operative there. If this is so, he arrived after the departure of Millerwho was at The Dalles until, as Miller put it, ",the middle of September."This isa significant date because it is a date after this undercover work was discovered andexposed at the Torrance, California, plant, as appears below.17The testimony of Davis places his exposure at Torrance and thereafter at TheDalles late in August.Madge Pesek, a witness for Respondent concerning theTorrance operation, left subsequent to her exposure and her termination interviewstates that her last day of work was September 30.The testimony of Ray Ummel,Wallace Ummel's brother and a Wallace operative, also places the exposure at theend of September. Indeed, pamphlets published and distributed by the Unionat the Torrance plant referred to the use of paid labor spies by Harvey and, aswill appear, accurately soIn essence then, Stark's tenure at The Dalles commenced after Davis was regardedwith suspicion by employees at both plants and shortly after or about the time thespying activity in southern California was being exposed.His documentation ofreports has all the earmarks of an afterthought and would certainly seem to be anatural coverup technique of placing an operative at work for an ostensibly legitimatepurpose.And, for that matter, it would be an equally understandable techniqueto place an operator on the scene at the same time that the labor espionage wasbeing carried on and to have him devote himself to legitimate work.This viewas to Stark is reenforced by the fact, as noted, that absolutely nothing was doneabout the extensive reports by him containing names, dates, and facts.In a general attack upon the credibility of Hahn, Respondent has raised anothertopic.In his cross-examination, Hahn was asked to furnish the names of anyonehe listed in his reports who was "chewed out" by management after the name wasturned in.Hahn then supplied the name of Clarence (Bud) Hobart.Hahn testi-fied only that he observed Foreman Harvey Emett visibly reprimanding Hobart,that he did not hear the conversation, and that Hobart ,then came over to him,Hahn, and stated, "I just got chewed out for talking it up for the Union," tellingHahn that another employee was probably informing the office about him.Hobart and Emett testified for Respondent herein, but, in my view, they givesupport to Hahn.Hobart testified that he saw Hahn post a list of names on thebulletin boardThis is the list previously referred to and Respondents attemptedto tie it in with the final list of names turned over by Hahn to Ummel when HahnleftThe Dalles in mid-August.However, Hobart also testified that,prior to thisposting,he, Hobart, did have a conversation with Foreman Harvey Emett.Hobartexplained on the witness stand that he had heard rumors from different persons tothe effect that "I was being connected with the union."Accordingly, he went overto Emett and told him that he was "sick and tired" of such stories and wanted toknow the sourceEmett in turn became angry at Hobart's method of approach ortone of voice and told Hobart that he could not talk to him "that way." Shortlythereafter,Hobart apologized to Emett who told him to forget the incident.Emett's testimony was to the same general effect, viz, that Hobart was somewhatexcited and stated he was fed up with rumors about his "union activities" and abouthis name being on a list.Emett pleaded ignorance in the matter.Shortly there-after,Hobart returned "and apologized to me.for.jumping at me withthe question."Emett passed it off.Emett admitted that Hahn was in the areaof the time of the incident.Hobart testified that he saw Hahn daily in the plantbut that he did not "remember saying anything" to Hahn or to anyone else aboutthis incidentInasmuch as Hahn is placed on the scene, I credit his testimonythatHobart did speak to himAnd the text of the conversation does supportHahn's conclusion, in response to the question put to him by counsel, that Hobartwas "chewed out" by Emett in the course of a conversation dealing with Hobart'spurported union activities.11 Stark's personnel security questionnaire was filled out on September 12His applica-tion bears the date January 15,1961.The fate of his original application is not disclosed 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondentargues inits brief that Hahn, a college sophomore, acted in a sopho-moric manner.Actually, the testimony of Cronkrite with respect to reports fromWallace operatives, taken at face value, comes closer to the term "sophomoric."The issue is whether Hahn told the truth on the witness stand. I believe it, there-fore, to be in order at this point to treat with Cronkrite's testimony, with particularreference to the use made by him of the reports turned in to him from Wallaceoperatives.I have previouslystated, inresolving several basic conflicts of testimony, that thetestimony of Cronkrite has not been credited.And, in this particular instance,he has flatly denied that he arranged for any labor espionage at The Dalles orthat any reports thereof were made to him.He testified that he concluded thattools not only were being taken but that they were being sold because some weretools not normally used in the home workshop.He testified that at his two meet-ings with Ummel, shortly after being visited by Salesman Siemens on June 2, 1960,they discussed only two purposes for this employment.According to Cronkrite,"I specifically wanted him [Ummel] to try and locate the fence, as well as thosewho were taking the merchandise."It is chiefly because of this testimony, together with his testimony as to the useor rather nonuse of reports made by Wallace operatives, that Cronkrite's testimonyhas not beencredited in this report.My reasons are as follows: Cronkrite testifiedthatUmmel contacted him "practically every week" in person or by telephone.Ummel made reports based upon the work of his operatives.The record dis-closes that Ummel sifted this information from his operatives and then madehis own reports to Cronkrite.At a later date, the last operative at The Dalles,Stark, started to type his reports in duplicate and Ummel would forward a copyto Cronkrite.The earliest of these is dated in March 1961.As late as February1961, reports emanating from Stark were prepared in the original manner.The reports in evidence commence with two from Calvin Davis on July 9 and19, 1960, and both relate to the same individualIn the first, Davis reported thata foreman had stolen an impact wrench. In the second, Davis supplied his nameand reported "SLUDERstole anImpact Wrench and sold it for $35 00 to Phillips66 Station in The Dalles next to the Terminal Cafe. SLUDER stated that hesteals from Harvey to get his mad money."As indicated, Sluder's name is vari-ously spelled in the record. It also appears that he may actually have been aleadman rather than a foreman.One so-called report from Hahn, the original of which is in evidence, reflectsonly expenses.The remainder of the reports from The Dalles are a series of written reportsfrom Carl Stark devoted almost entirely to the detection of pilferage.18On Sep-tember 21, Stark reported that Johnson, the foreman of the tool crib, had an-nounced his intention to steal a heavy aluminum pipe for use as a roll bar on anemployee's racing car.He also reported that Johnson had announced his intentionto have it tooled on company time by company employees and that he planned towrite a pass so that an employee could take it past the guards. Stark also re-ported that the bookkeeper in the tool crib, Aldridge, had stolen a pair of tintedclip-on safety glasses for personal use.19On September 30, Stark reported that a forklift driver, Schmidt, was stealingmilk from a cooler and had announced his intention to steal aluminum sheeting.Schmidt had also stated that chain saws and a wheel-barrow had been stolen andthat the thieves had thrown them over the rear fence and had retrieved them afterwork.Stark added that "It is quite evident by now that substantial thievery in toolsis going on ... It is fairly evident that this type of thievery of goods with HARVEY'Sname on themare[sic]beingbought bysomeone in this area.....[Emphasissupplied.]On November 7, Stark reported that Rooper, a tool crib attendant, was regularlystealing a motor oil additive stocked in the tool crib which he described as "a veryexpensive item."On November 11, Stark identified an employee carrying badge 262as stealing asmall toolkit and "other items" for his home use.This employee allegedlyboasted that he could "walk off with the plant because the guards are stupid." Inla l shall set forth the nature of the observations made and also the names.Theseare supplied because, as will be apparent,some were flagrant repeaters and none wasdisciplined.1eThe tool crib was the central storage area fot tools and equipment and was particu-larly vulnerable to theftNeedless to say the honesty of tool crib personnel was vital.Stark was assigned there during his entire tenure. HARVEY ALUMINUM (INCORPORATED), ETC.179the same report, Stark identified a leadman named Nick as one who had askedhim "to turn my back so he could take some rolls of plastic tape."Nick alsopointed out that guards on his shift were "good guys" and would not interfere.On December 3, Stark reported as follows:NICK WHITAKER, Lead Man stole four rolls of Rubber Electricians tape.He claims he is making up for his low salary. I think he must havean out-side marketfor this tape.[Emphasis supplied.]WHITE, badge #446 stole four Flood Lights and some sand paper.Hetook them out in some dirty clothes.On December 11, Stark reported as follows:LES ALDRIDGE, Tool Crib Clerk took a set of spark plugs.He also istaking light switches and wall plugs home for his house.KLAPRIDGE, Electrician Helper, took 40 high speed drills home, he alsotook 15 feet of 1000 watt wire.On December 17, only 2 weeks after first referring to him, Stark again namedLeadman Whitaker as having stolen a bearing for his Volkswagen automobile.On December 28, Leadman Whitaker was named for a third time, Stark report-ing that he stole a roll of #27 Scotch tape. In the same report, Maintenance Fore-man or Leadman Sluder makes his second appearance.The report states that:ED SLUDER, maintance [sic] Foreman asked some of his mechanics whatsize spark plugs his personal car used, when they told him he went directlyto the Tool Crib and got a set, the plugs immediately dissapeared [sic].On January 4, 1961, Stark reported that employee Eveland "stole sixty drill bits,size one to sixty.These drill bits are valued at $24.00." 20 In the same report,he also identified employee Twidwell, whose name appears regularly below, asstealing a container of Elmer's Glue.On,the next day, January 5, Stark reported Eveland for .the second time, stating:NELSON EVELAND stole a i/4 inch Thor Electric Drill Motor. Thismotor was laying on the back of a Yale Fork Lift he was working on.He tookthismotor out the gate in one of his rubber overshoes.The motor was plainlymarked "HARVEY ALUMINUM."In the same report, he also informed that employee Schumman and his helper,Kapplinger, had each stolen "an expensive Air Gauge."The names of Sluder and Eveland are also set forth in this report, the third refer-ence by Stark to Eveland and the second by him to Sluder.Therein Stark stated:SLUDER asked EVELAND to get a complete set of drill bits and a setof reamers from the Tool Crib but to be sure not to sign for them, he thennoticed the stock was low and there was some on order, he told him to waituntil the new shipment came in and they would not be missed. EVELANDtold me that SLUDER could steal his own tools, as he was to [sic] busy stealinghis own for himself.On February 8, Whitaker makes his fourth appearance. Stark reported thatWhitaker had stolen three rolls of plastic electrical tape and had stated that he"just loves to steal things" and was seeking a cutting torch valued at approximately$40.The report had this additional reference to Whitaker and stated:NICK WHITAKER also told me that about a year ago ROBERT STEWART,machinist, signed out a Beebe Bros. hand winch.He signed this out to takehome for a job there, WHITAKER has been using this Winch on his ranch,WHITAKER said he told STEWART to find the sign out slip and tear it up sohe could keep the winch. This also proves negligence in the Tool Cribbookkeeping system.Stark also reported that an electrician, Holte, had stolen a radio tube for homeuseOn February 9, Twidwell is named for the second time, Stark reporting that hehad taken home a 15-inch crescent wrench and now wanted some paint. It issignificant that in this same report Starknamed a suspectasa fence in the area,stating that:20 The basis for this price valuation,whether employer cost or retail value, is notdisclosed.672010-63-vol 13913 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDREDS TRADING POST, The Dalles, recieves [sic] and sells HARVEYPROPERTY. LES ALDRIDGE, Tool Crib Clerk stated that Reds is knownto have bought $300.00 Diamond Edge Saw Blades stolen from HARVEY andthen resold to a contractor for $150.00 after paying $100.00 for them fromthe man that stole them.On February 17, Twidwell appears for a third time, Stark reporting that Twidwellhad stolen a propane torch kit and had taken it out through the gate in his lunchpail, 'boasting that the guards did not check him because they were his friends. Inthe same report, Stark reported that employee Miles had admitted taking hometwo paint brushes and also a can of spray paint.There were five additional reports from Stark in March and April 1961.Thesewere typed by him personally and submitted in duplicate with one copy then trans-mitted by Ummel to Cronkrite.The March 19 report lists Twidwell for the fourthand fifth times and Whitaker for the fifth. It states as follows:On March 15, Dean Twidwell lead man on the pot digging crew, supervisedby Matteson, took a propane torch, and a package of steel wool home in hislunch pail, this is the second pripane [sic] torch he has taken, this one didn'twork so he intends to bring it back and trade it for one that does work, whenyou are ready to pick him up let me know and I will send the word by tele-phone and you can catch him with the goods, I suggest in the meantime youdon't enforse [sic] a search, it may make him suspicious and you may not hitthe day when he has stolen goods in his possession.Nick Whitaker has made what he says is his final theft, he finished his workon nights and is going on days, he says he can't get stuff out on days, hetook the following tape home Friday night, 1 roll of Scotch 27, 1 roll ofScotch 88, 1 roll of Okaprene high voltage tape, he has a complete collection oftape at home now, he keeps it m a closet in his home, plus a hand winch thatI reported some time ago, and various bolts and nuts, he has never failed totake something home after work.Also on Twidwell, I forgot to mention 1 can of green spray paint on March 16.P. S. My expences [sic] are 20 dollars this weekIf youwantto pick upTwidwell let me know and III [sic] try to notify you at the right time.[Em-phasis supplied.]The March 26 report is lengthy and mentions Whitaker for the sixth time. Itreports thatWhitaker arranged to have his helper take a pair of welding glovesthrough the gate and then turn them over to him. It also mentions that an elec-trician's 'helper,Kapplinger, stole a bronze gate valve and further that Kapplingerwas looking for a set of front wheel bearings for his automobile.WarehousemanOats is reported as stealing a box of assorted faucet washers.In this same report, Twidwell is reported for the sixth, seventh, and eighthoffenses as stealing flex tubing on March 20, aluminum rods on March 22, and twocans of spray paint on March 23. In addition, two electricians, Payne and Parmelle,were reported as discovering $974 worth of drill press parts in the plant and givingserious consideration to taking them through the gate and selling them at half price.Stark also reported that he had secretly marked two propane torches which wereidentical with one he had seen for sale in a gas station, in the event that these twowere stolen.On April 1, Electrician's Helper Klapprich appears again and is named as steal-ing three files and a key for the chuck on an electric drill.Twidwell is named forthe ninth time as stealing one can of spray paint. Stark concludes by saying, "Ifyou want any men leaving the plant with stolen goods red handed set up a way forme to tip you off."There is no indication of any response to this request. [Em-phasis supplied.]On April 9, Mechanic McAlpine is reported as stealing two cans of Krylon paint,and employee Short as stealing a screwdriver, a hacksaw, and a blade for the latter.Twidwell appears a 10th time as stealing two cans of paint.On April 16, employee Short appears again and is named as stealing a pipe wrenchas well as a kit containing wire fittings.Twidwell makes his 11th appearance bytaking a can of spray paint; employee Hendershot is named as making hunting kniveson company time and having sold 10 of them, as well as stealing light bulbs; andForeman Raynor is named as stealing a bowl and 2 fittings for his tractor.As stated, Cronkrite allegedly engaged Wallace for two reasons: (1) to identifythose employees who were stealing tools and supplies so as to put an end to thisactivity, and (2) to identify the source or fence to which some of this equipmentwas being sold, presumably with the object of criminal prosecution. It is readilyapparent that the Stark reports provided a wealth of data not only as to what was HARVEY ALUMINUM (INCORPORATED), ETC.181being stolen but also the dates, the identity of the employees taking the merchandise,and even their plans for future thefts.Significantly, several specific leads were sup-plied by Davis and Starkas to the local concerns which were allegedly buying someof this stolen property.It is now in order to consider precisely what Cronkrite did with this informationor more accurately did not do.The answer is arrived at rapidly becausehe didprecisely nothingexcept for one purported reprimand.There were neither dis-charges nor disciplinary actions; in fact, no action was taken with respect to thesuspected fences.Various reasons have been assigned by Cronkrite for this failureto act and these are now considered.(1)Cronkrite contended at one point that the number of thefts had been re-duced.There is no evidence to support this contention.(2)Cronkrite contended elsewhere that he decided not to discharge any of thoseturned in for stealing merchandise and property because of the pendency of thecharges herein.The simple answer is that this is hardly a valid reason for an em-ployer wishing to eliminate substantial and repeated thefts. I fail to appreciatehow this could affect Respondent's legal position on an espionage charge as thepresent one.Secondly, there is no evidence that this negative course of conductwas adopted pursuant to any legal advice.Thirdly, the charges were not fileduntil late in January and February, long after Stark's documented reports hadcommenced in September.(3)Even Ummel testified that Cronkrite told him this evidence was to be usedin connection with lawsuits to recover the stolen goods and for reference to publicprosecuting agencies.As indicated, no such action was even commenced.(4)Cronkrite testified at one point that he had disciplined Leadman or ForemanSluder for stealing a piece of equipment.Further questioning disclosed that thisdiscipline consisted of discussing it with Sluder and accepting his offer to retrievethis tool, worth between $150 and $200, from the source to which it had been soldand to return it.Cronkrite testified that this employee who did not testify hereinhad been carefully watched thereafter.This, however did not prevent Sluder fromengaging in at least two subsequent thefts, as reported by Stark. It is significant thatthese two preceded the filing of the charges relied upon above by Cronkrite, andstill these transgressions were entirely ignored.Indeed, offenders who removedproperty far more frequently than Sluder were similarly ignored.21(5)Cronkrite testified that Ummel was not told what to put in his reports. I amunable to appreciate just how this can be reconciled with building a case for monthsagainst thieves and fences with the object of criminal prosecutions.(6)There are several references to possible fences of the stolen materials.Cronkrite testified about one who was reported in connection with the Sluder incident.Stark, in the above-quoted reports, lists another but no action was ever taken withrespect to any of them.(7)Cronkrite claimed that he concluded that one of those named as a fence, atruck stop, was not a fence.He supplied no reasons for this conclusion and noneappear in the record.(8)Cronkrite testified that both Ummel and -local sheriff, who did not testify, hadtold him there was insufficient evidence to result in a conviction of the source orsources identified as fences.This is coupled paradoxically with other testimony thatCronkrite ignored thefts of parts usable chiefly in the home in the hope that thethieves would become so emboldened as to steal items of commercial value whichwould then lead Respondents to the fence.This serves to point up the fact thatsome of the stolen equipment obviously had commercial value, including the impactwrench taken by Sluder and valued at $150 to $200; a torque wrench valued at$250; and a pipe threader valued at $600 or $700.Cronkrite was asked why he didnot pursue with Ummel or the sheriff the question of action on these thefts.Hereplied that "I've got a few things to do rather than worry about a guy stealing alittle can of paint."The record does not disclose what Cronkrite envisaged as alarge can of paint.(9)Cronkite testified that he thought Sluder would lead him to the fence. Itmay be noted that Sluder was turned in by Davis as expressing antiunion feelingsand this waspriorto the references to Sluder by Stark in later reports.There is nodirect evidence that Sluder was watched with this object in mind.n At one point,counsel alleged that the disclosure at this hearing thatWallace nolonger had undercover agents at The Dalles would lead to renewed thefts.I fail to dis-cern how this could worsen a flagrant situation so long tolerated by Harvey on thisposture of the caseHarvey's indifference of such long standing perforce gave the male-factors sufficient incentive independently of the present disclosures. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARD(10)Again Cronkrite testified, in diametric opposition to his other testimony andincidentally contrary to one stated purpose for the investigation, that "I do not favorprosecution for a small tool theft.The policy I use is discharge from theemployment."(11)Actually, the entire matter of this thievery, so strongly and seriously raisedby Respondent became a matter of visible humor with Cronkrite.When questionedconcerning the numerous references by Stark to Whitaker, as stealing company prop-erty, his attention was directed to Stark's comment that this employee was seekinga cutting torch.Cronkrite conceded that the employee had probably stolen onethereafter, all this with no discipline whatsoever.This was consistent with hisapproach to the other employees who were turned in so regularly, Cronkrite believ-ing that they would get bolder and bolder and steal more expensive items, ultimatelyleading to detection of the fence. Just how much more expensive Cronkrite antici-pated these items to be than the high priced articles listed above is not disclosed.(12) Cronkrite testified that he had held a discussion with the sheriff and as aresult retained one employee whom he suspected of selling to the fence until enoughevidence could be accumulated to prosecute the fence. Just what evidence he wasawaiting of a better grade than that produced by Stark is not disclosed. Indeed,Stark's proposal in one report to set a trap for the fence was ignored as well as thefact that Stark had secretly marked two torches which he considered ripe for theft.(13) There is an interesting conflict between Cronkrite and Albert Hinz, Respond-ent's director of industrial relations, at the Torrance plant.As will appear below,Cronkrite and Hinz were intimately involved in the assignment of operatives to theTorrance plant.Presumably, Respondent Harvey's industrial relations policy isidentical at these two plants, particularly so inasmuch as Cronkrite acquaintedLawrence Harvey with the basic employment of the Wallace agency.Yet, in con-trast to Cronkrite's claim that he discharged culprits when they were caught in"small tool thefts," Hinz claimed that it was not Respondent's policy to punish forminor offenses, but only for "major" ones.As Hinz put it, "If something, of course,had been on a major nature we would have pursued it, but under the normal pettythefts it's always been our policy to correct a situation more so than to try to punishany individual.So we were not actually interested in the names."This of coursehad reference to names developed in the investigation at the Torrance plant.22(14)Ummel made one significant report to Cronkrite concerning the investiga-tion at the Torrance plant discussed below.This investigation was allegedly of agenerally paralleled but not identical nature.On this occasion Ummel reported toCronkrite that, according to his operative, "some of the employees would be happierif they had ... retirement of seniority rights."One immediately notes that this isnot remotely linked to investigations for pilferage or related subjects.To the con-trary, it is clearly pinpointed to employees engaging in concerted and union activities.ti order to obtain better working conditions.(15)Needless to say, it takes little acumen to read the Stark reports and concludethat employees were getting bolder and bolder and proceeding to steal as frequentlyas possible.Respondents' case, at face value, would have all of this tolerated andignored for reasons whichare notaccepted.I do not believe that a national con-cern of this size would tolerate such a condition, absent a more cogent reason thanthat advanced herein.Needless to say, if the thieves were dismissed, as they properlycould and should be, there would be no problem of a fence and all thefts would becontrolled, those for home use as well as those for resale.(16)Cronkrite allegedly told Salesman Siemens that Respondent was happy withits guards, but needed to take action with respect to pilferage.However, the Starkreports introduced much evidence of laxness on the part of the guards and, so faras this record discloses, Respondent took no action in this area.All in all, where the investigation was being carried on by an experienced investi-gator and where Cronkrite was an old hand at plant management and labor relations,as the various cases show, this contention with respect to the true purpose of theinvestigation is best described as being of a porous nature.Stark's reports signifi-cantly started after the Torrance investigation, described below, had been exposed.But Cronkrite's treatment of them, that is, his complete failure to take action ofany sort impels the conclusion that Stark was assigned to make a record only forpurposes of defense to this proceeding. In view of these considerations, I rejectCronkrite's testimony as to the purpose of the investigation and do not consider him^This overlooks Cronkrite's other testimony that he could not be bothered with pettythefts of paint.Hinz' testimony is also contrary to other conduct on the part of Cronkritewho was involved in 131 NLRB 648 in the discharge of two individuals for allegedly steal-ing a few dollars worth of grain sweepings from empty railroad cars, conduct which theBoard found to be discharge for union activities HARVEY ALUMINUM (INCORPORATED), ETC.183a reliable witness.Indeed, Cronkrite even rejected a purported proposal by Ummel,according to the latter, that suspected thieves be watched and searched when theoccasion warranted.Assuming that Harvey really wanted to act with respect to this pilferage, it hadall it neededWhile the prosecution of a fence or an employee for theft would haveto meet a standard of proof beyond a reasonable doubt, this is hardly the case withrespect to the termination of an employee.Harvey was given names, dates, andfacts by Stark whose testimony it vouchsafed herein. It had only to act.None ofthe names turned in were connected with any union or concerted activities, so far asHarvey knew, and I am therefore unable to visualize any legal penalties that wouldstem therefrom.Nor can it be contended that Respondent Harvey was not knowl-edgeable in this area.For the Board decisions in the prior cases show that itsgeneral counsel, Elliott, as well as Director of Industrial Relations Hinz, representedRespondent in at least some of these cases. In sum, Respondents have claimed that"thousands and thousands of dollars worth of materials, supplies and tools wereleaving the plant" and it proceeded to completely ignore the ample documentation ofthese thefts and to do precisely nothing about them. In the face thereof, I am at aloss to visualize how this was a matter of primary or even small concern tomanagement.In view of the foregoing considerations, I am convinced beyond a doubt that thetestimony of Hahn and Davis is the more reliable and it has accordingly beencredited as to their reports to Ummel and thence to Cronkrite concerning theidentities and union sympathies of Harvey employees. I also find that Hahn turnedin typed reports on this subject matter to Ummel. I credit Hahn that Miller didmake out reports with respect to the identities of union sympathizers, precisely asHahn did, and that these were turned over to Davis for relay to Ummel and byUmmel to General Manager Cronkrite of Harvey. I further find that Miller carriedon his espionage work during his entire tenure at The Dalles.The testimony ofMcCarthy is also rejected where in conflict with that of Davis and Hahn for theseveral reasons previously stated, revealing his absence of recollection and poormemory concerning the handling of the investigation.23D. Labor espionage extended from The Dalles to Torrance, California, plantThe parties are in agreement that Wallace conducted undercover investigations atthe Torrance, California, plant of Harvey during the period from approximatelyJuly 26 through September 30, 1960, or several days thereafter.The original op-eratives assigned to the Torrance operation were Calvin Davis, who was transferreddirectly from The Dalles, and Richard Moore, followed by Roy Lucier, Rex Moles,Madge Pesek, Tom Feazle, and Ray Ummel, the brother of Wallace Ummel.Molesand Lucier did not testify herein.All were previously on the Wallace payroll ex-cept Pesek who had been employed as a bartender for some time in Portland.As at The Dalles, there are serious disagreements and extensive conflicts in thetestimony as to the purpose of the investigation and the nature of the reports made.The General Counsel relies primarily upon the testimony of employees Moore andDavis, with some reluctant corroboration from Ray Ummel and Pesek.Respond-ents rely on the testimony of Feazle, Pesek, and Ray Ummel as well as that ofWallace Ummel and Cronkrite.It is clear and I find that the use of Wallace operatives at Torrance wasa directcontinuation and extension of their work at The Dalles plant.Furthermore, whenthe occasion demanded, Respondents did transfer an operative, Davis, back to TheDalles, albeit briefly.This phase of the case is also marked by conflicts of testi-mony as well as considerable evidence of an allegedly impeaching nature.As willappear,Respondents' contentions here are as insubstantial as those raised withrespect to The Dalles operation.As at The Dalles, one starts again with Calvin Davis.Cronkrite and WallaceUmmel agree in their testimony that they decided he had done a good job at TheDalles, and it was therefore logical to select him to start up the California portion23 In their brief, Respondents make what the General Counsel with some justificationterms a "desperate" attack on the credibility of Hahn. It adduced evidence that an em-ployee concluded by Harvey to be Hahn had placed a list of names on the bulletin boardtogether with a humorous personal comment concerning each man (totally unrelated tounion activities or pilferage).Respondent would have the inference drawn that this wasthe same list which Hahn testified he had turned in to Ummel for transmittal to Cronkritewhen he left the employ of Wallace.While many of the names were the same, the simpleanswer is that Ummel admitted that Hahn turned in a list of names to him, albeit asmaller one. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDof this "investigation."Wallace and Harvey arranged for Davis to apply for atransfer to the Torrance plant from The Dalles: It appears that thiswas adifficultthing to accomplish administratively and Harvey did not normally do this foremployees.According to Cronkrite, he discovered early in July, in a telephoneconversationwith Albert Hinz, director of industrialrelationsat Torrance, that a problem similarto that at The Dalles existed at Torrance and that it included not only thefts butalso encompassedbootlegging, prostitution, and narcotics.Hinz obtainedpermissionfrom his superiors, and specifically from Lawrence Harvey, to use the Wallaceagency at Torrance, employing the same technique as that utilized at The Dalles.Hinz conferred with Cronkrite and the latter with Ummel. It was agreed thattwo Wallace operatives would promptly proceed to California; that reports would bemadeby mail, or inemergenciesby telephone, to Ummel in Portland; and thatUmmel would then relay the information to Cronkrite at The Dalles. ThenCronkrite woulduse acompany tieline to report this information to Hinz inTorrance, California.No explanation is presented why local agencies in the LosAngeles area were not utilized, thus avoiding substantial travel expense from thePortland area whence all the agents had come; apartment rental in Los Angeles;and long-distance telephone charges.In fact,Hinz professed ignorance of allthese considerations.While this brings to mind, although perforce in an ignoblecontext, the Tinker to Evers to Chance double-play combination, on the otherhand, no contention is made that it was cheaper or more efficient to utilize an out-of-State agency as this which was obviously inexperienced in California.The onlyexplanation on the record, although not proffered as such by Respondents, is thatDavis had admittedly performed an exemplary job at The DallesAs noted, Davishad turned inbut one theftat that location and his other reports, as found,wereall reports predicated uponthe union activitiesand sympathies of Harvey employees.Returning to Davis, he was at work at The Dalles on or about Thursday, July 21,and wastelephoned by Wallace Ummel.He met Ummel at their customary meet-ing place and Ummel instructed him to check out, get a leave of absence, and re-port to the Harveyplant inTorrance, California, on the following Mondaymorning,July 25.Ummel told him to apply for work in the same manner as at The Dallesand to carryon.the samelabor espionageassignment.On July 21 or 22, his leave of absence having been obtained through Cronkrite'sintervention, Davis checked out and enjoyed a farewell conversation with Cronkritein the latter's office.Ifind he told Cronkrite that despite his previous report onForeman or Leadman Sluder for theft of an expensive tool, he, Davis, did not believethat Sluder should be disciplined because he was antiunion and would vote againstthe Union, and further, that while Sluder did steal this expensive tool, many em-ployees probably did likewise.This of course was precisely the case.Ummel told Davis to leave for California together with Richard Moore, thenworking as a uniformed guard for Wallace in Portland.According to Ummel,Davis recommended Moore for the assignment.Moore testified, and I find, thatUmmel told him in the presence of Davis before leaving Portland that "we hadbeen employed by Harvey ona unionproblem and we were to go to California andreport anybody that had pro-union leanings. If they said that they would votefor the union, we were to put them on report."They left on Saturday, July 23,and drove directly to Torrance, arriving on Sunday afternoon, July 24, with direc-tions to meet Ummel at the Los Angeles airport upon his arrival by air from Port-land later that day.Davis and Moore picked up Ummel on schedule at the Los Angeles airport.They checked in at a motel and Ummel reviewed their instructions with them.Ac-cording to Davis, they were to do the same job as they had done at The Dalles, viz,to determine how employees would vote in a representation election and theiridentitiesMoore agreed, testifying that they were told by Ummel to apply forwork in the customary manner; that each man was to make his reports throughDavis; and that Ummel stated "we were to report any worker in the Harvey plantthat we came in contact with that said he was for the union, going to vote for theunion or had pro-union leanings.He also stated to us that perhaps it would begood if we could find somebody who was stealing tools and could report this; .. .the conversation turned to the point that it would help if we could find somebodystealing andalso put that on our report." 2424A wide and extensive attack is made upon the credibility of Moore, as was done to allwitnessesfor the General Counsel.This evidence is considered further hereinafterSuf-fice it to say at this point that Ummel presented testimony which is as illogical and un-believable as that he presented concerning The Dalles aspect of the caseHe contended HARVEY ALUMINUM (INCORPORATED), ETC.185On July 25,Davis andMoore applied for work and were hired on thefollowingday.Here again, Respondents make what is manifestly a trivial attack onMoore.Much is made of the fact that on his application Moore stated that he had previouslyworked for Harvey Aluminum.This hardly merits treatment in view of the natureof his assignment.In addition, the record demonstrates that his superior officer,Davis, had advised him to state this fact on his application.Much is also made ofthe fact that he named "Swift" as a prior employer whereas he had worked foranother meatpacker, Armour.This error was explained by Moore as inadvertent.The fact is stressed that he did not disclose his employment by Wallace on his ap-plication.I find it difficult to believe that Respondents seriously press this in viewof the admitted undercover nature of the assignment, but, in any event, this wasdone, and understandably so, on instructions from someone in Portland prior toleaving for California.In fact, Davis testified and I find that Cronkrite had toldhim not to disclose this fact at either plant.Moreover, the fact is, as the recordindicates,thatHarvey representatives knew Davis and Moore were on their wayfrom Oregon and were to be put to work.Use of the application form was merelya device to conceal the undercover nature of this assignment.Respondents also attack Moore on the basis of a personal security questionnaireexecuted by him on August 5, 1960, pursuant to Harvey Defense Department con-tracts.Therein, he stated that he had been court-martialed by the Armyin Janu-ary 1957 foroffensesunder articles 85 and 134 (adultery and AWOL for 10 days).This questionnaire also disclosed that Moore received an honorable discharge fromthe Army in June 1958, a fact not challenged herein. In addition, Moore uncon-trovertedly testified,and Ifind, that in the course of his discussion with Ummel atTorrance on Sunday, July 24, he informed him of his court-martial.Ummel ob-viously was not upset at this revelation because he proceeded with plans for Mooreto enter the employ of Harvey the next morning.Nor did this prevent Ummelfrom continuing to employ Moore for many months thereafter, for this and other,clients.On this posture, and in view of the character of Ummel's prior testimonyherein,Moore's testimony has been credited over that of Ummel, with particularreference to the type of instructions given him to engage in labor espionage at theTorrance plant.Itmay be noted at the outset that no ostensible study had been made at Torranceconcerning the pilferage problem, as had allegedly been done in The Dalles in theBlatt report.And, on the face of Respondents' case, Cronkrite recommended Wal-lace to Hinz for use at Torrance no later than early July.This, as noted, wasearly in the game and at a time when little or nothing had been produced by wayof pilferage reports at The Dalles.To the contrary, the credited evidence disclosesthat as of that date the reports with one exception disclosed only the identities ofunionsympathizers.This was the "good job" being done by Davis at The Dalles,according to Cronkrite and Ummel.His reports on pilferage consisted only oftwo reports of July 9 and 19, involvingone antiunionleadman whom Cronkrite wasunwilling to discharge despite two subsequent offenses.And on the face of Re-spondents'case,littleor nothing was discovered at Torrance, despite the broaderbasis of the investigation extending into gambling, prostitution, and narcotics.Richard Moore testified, and I find, that he obtained two names on his secondnight of work.He turned these into Davis, who also had "a couple," and Davismailed this information to Ummel in Portland.Further indication of Davis' leader-that Moore was under the influence of liquor when the two operatives met Ummel at theLos Angeles airport ; that Moore almost ran over the parking lot attendant ; that theystopped at a bar and had two or three drinks; and that Moore was in no shape to appearin public.They then ate dinner after whichUmmel purchased a bottle of liquorfromwhich all three replenished themselves at their motel.In view of this purported predicament, one is asked to conclude that Moore was in nocondition to recall events of the eveningBut Ummel had no hesitancy whatsoever toforthwith hold a discussion with Davis and Moore about what they were to do in Torrancepursuant to this highly confidential Investigation, allegedly explaining that they were tocheck for theft, prostitution, and bootlegging.When asked why he felt warranted Indiscussing these matters with Moore in his sorry condition, 'he backtracked and replied thatafter dinner and after two cups of coffee, "Moore was in pretty good shape." Ummelagain tried to color his testimony by stating that he would not state whether Moore was"able to understand or comprehend."When a specific question was put to him immedi-ately thereafter, he conceded that Moore was able to appreciate what he, Ummel, was say-ing and what was going on. I find that Ummel exaggerated in his testimony In this in-stance as he did previouslyand Ido not accept it. I credit the testimony of Davis andMoore asto theirinitial instructionsfrom Ummelconcerningthe Torranceassignment. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDship in the venture is the fact that Moore's pay from Wallace was contained in asingle bank draft periodically made out and mailed to Davis from Portland.Uponreceipt, Davis would cash the draft and pay Moore his share.25Moore regularly reported to Davis the names of persons who had "voiced anopinion to me that was pro-union or that showed ... they would be glad to votefor the union if the election was held."He did report one man for stealing afterthis employee admitted to Moore that he had stolen a number of tools.Moorepersonally turned in about 15 names of prounion sympathizers.Thereafter, aswill appear, Davis left and reports were funneled through Moore.These reportsincluded a total of 25 to 30 names.And, in his cross-examination, Moore was ableto recollect and did supply the name of one person whose name he had personallyturned in.Davis tesified in substantial corroboration ofMoore.His instructions fromUmmel were to report to Ummel by mail and to include in the reports the namesthatMoore had reported to him.He reported to Ummel the same activity thathe had reported at The Dalles, viz, "the pro-union discussions and names and badgenumbers."He elsewhere testified that "we were to report anything that was saidin relation to how they were going to vote at the next union election."Davis madeno reports of any other nature from Torrance.According to Davis, be and Moorereported 11 or 12 names between them during the first week in Torrance; there-after, 3 to 5 names a week were reported.On August 12, two additional operatives who had been sent from Portland toTorrance, Lucier and Moles, reported at the plant.They were later sent back im-mediately after the Labor Day weekend because they were nonproductive and neitherwas called as a witness herein.According to Davis, they came to his apartmentupon arrival, as did operative Madge Pesek who arrived late in August.Davisinstructed these operatives to mingle with employees, to listen for the desired in-formation, and to try to get names or clock numbers.After approximately 3 weeks on the job in Torrance, Davis decided for personalreasons to go to Portland for a weekend.After this weekend, he returned to LosAngeles early on a Tuesday morning, apparently August 16.Upon his return, asboth he and Moore testified and I so find, a wire from Wallace Ummel was awaitinghim.This wire, which was also read by Moore, directed Davis to telephoneCronkrite at The Dalles.Unable to get through to Cronkrite, he telephoned WallaceUmmel who told him that "the jig was up" and to contact Cronkrite.He finallyreached Cronkrite who stated that Hinz had telephoned and stated that "they wereon to what I was doing at the plant ... I was to call Al Hinz and then check outof the plant and come back to The Dalles."He telephoned Hinz who substantiatedCronkrite's remarks, stating that "they" were on to him and that Cronkrite wantedhim back at The Dalles.Davis questioned Hinz as to the basis for this belief that he had been discoveredand Hinz replied that he had learned that Davis did not fit in with the men he wasworking with, presumably meaning that his appearance was not that of a laboringman.On or about August 19, or shortly thereafter, Davis left Torrance and pro-ceeded to Portland to see Wallace Ummel 26The record does not supply the precisedate of his arrival there.Ummel told him that he was to return to The Dalles.Davis registered for work and telephoned Cronkrite who invited him to hishomethat evening.Davis appeared and was told, as he testified, "to just report backin tomorrow and do the same job and try to get more reports and more names."Davis was assigned to his former job of assembling parts.This date cannot beprecisely placed, but I find that it was sometime later than August 20 but priorto September 5.He worked I complete day during which he heard his coworkerscomment that it was unheard of for one to obtain a leave of absence from thisplant; that it was rare for a man to be promptly returned to work upon request;and that Davis was probably a company man. That night he telephoned Cronkriteandstated that the "fat was in the fire" and that he was leaving townThe follow-ing morning, he went to Portland and informed Ummel that he could no longer be15As noted, DavisheadedThe Dalles project, was sent to Torrance because of his goodwork there, and was consulted in the choice of Moore for this post26These findings, as noted, are based upon the credited testimony of Davis and Moore.Respondents during the cross-examination of Davis raised the issue that this was a highlyround-about and presumably unlikely telephone procedure with contact from Davis toUmmel to Cronkrlte to Hinz. On the other hand,it is undisputed that Respondent Harveyarranged precisely this round-about communication system atthe start of this under-taking.Moreover, Davis testified that he telephoned Wallace Ummel and Cronkrite col-lect ;presumably those recordswere availableto contradicthim were the facts otherwise. HARVEY ALUMINUM (INCORPORATED),ETC.187effective at The Dalles because the men sensed that "I was other than what I ap-peared to be."Ummel suggested that he remain in Portland while he, Ummel, checked withCronkrite, commenting that reports were not coming in from Moles, Lucier, andPesek in Torrance.Shortly thereafter, Davis was instructed by Ummel to returnto Torrance but not to report for work at the Torrance plant.He wastold to seeto it that reports came in from their operatives and, if not, to send Lucier and Moleshome and to ask for replacements.Davis returned to Torrance,arrivingover theLabor Day weekend ending on Monday, September 5.He sent Lucier and Moleshome for nonproduction of reports and also told Pesekto turn inreports or suffera similar fate.He telephoned Ray Ummel in Portland and stated that Ummel andanother operative should come down to replace Lucier andMoles;Ummel and TomFeazle promply came to Torrance.Davis is corroborated here by the testimony ofMoore.Davis remained for 1 week until approximately September 12.During this weekhe sent in reports from Pesek, Feazle, and Ray Ummel which listedthe names ofprounion sympathizers.After about 1 week, he decided that he wanted to returnto Portland and did so.He then reported to Wallace Ummel that Pesek was turn-ing in namesand that Moore, Feazle, and Ray Ummel were on the job.Ummel,it is undisputed, returned him to work as a guard and Davis voluntarily left theemploy of Wallace in November.Cronkrite conceded that Davis had telephoned him upon his return from Cali-fornia and might have disclosed the fact that he had been discoveredas an under-cover agent.Indeed, Cronkrite admitted that as of that time he had previously heardthe report that the identity of Wallace operatives in Torrance had been discoveredand that this was "a week or ten days" before the other operatives were recalled.He did not dispute the allegation that Davis had been recalled to The Dalles.Healso supported Davis as to the reason for his quitting at The Dalles after 1 day forfear of personal injury, although he found it unnecessary to ascertain the precisereason for his fear.Itmay be noted that he contradicted the testimony of Ummelas to the reason for Davis' return to The Dalles.Cronkritewas also inerror thatithad been decided to discontinue the service at that time; the record discloses thatitwas not discontinued for at least another month.Ummel's testimony, as elsewhere, was diametrically opposed to that of Davis.He claimed that he directed Davis to return to The Dalles after his first stay inTorrance, based upon Cronkrite's suggestionthat Davis "wasn't doing much of ajob down there."Accordingly, Ummel returned Davis to The Dalles for 1 day asdescribed above.Davis then suggested that he be removed from The Dalles becausea foreman had commented with suspicion thatno one elsehad transferred to Cali-fornia and had then returned.According to Ummel, Davis said he had gotten intoa fight with someone who accused him of being an informer.Ummel did not be-lieve the lastassertionby Davis becausehis face wasnot "marked"; apparentlyUmmel, on this version, had a low opinion of Davis' pugilistic ability.Despite all this, Ummeloffered Davis a job as a guard,but Davis was reluctantto resume employment in this post.Ummel then proposed that Davis return toCaliforniaas a salesmanand try to sell the uniformed guard service to otheraccounts, with all expenses paid and -a commission if he sold any accounts.This, ofcourse,isthe time whenDavis, as he testified, returned over the Labor Day weekendto oversee the espionage operation.Ummel conceded that Davis was gone less thana week and returned withno success;nevertheless,Ummel thereafter returned himto work asa lieutenantin the guards.He missed work on severaloccasions and wasultimately discharged, according to Ummel, forneglectof work andfor passingbad checks.This testimony by Ummel may best be termed as ludicrous. Initially, this is thesame manto whom he made "loans"somemonths later,despite the fact that he hadallegedly discharged him previously for passing bad checks.Secondly, Ummel wouldhave one believe that Davis did a poor job in California on his first trip and wasaccordinglysummonedback to Oregon.Then,despitenot believing Davis' storyas to the circumstances of hisleavingThe Dalles after 1 day, Ummel chose himto calluponpotentialcustomerslocated over 1000 miles distant inCalifornia ashis personal representativeto sellthem the uniformed guardservice.Stated other-wise,he allegedlychose onewho had nosales experience in this line, whose workrecord had been bad, whom he suspected of being aliar, and sent him a great distanceto anotherState to drum upbusiness.dhave previously,as well as hereinafter, setforthmy conclusions and reasonswhy Ummel'stestimony is unreliable.Ifind itno more reliablein this instanceand I do not credit it.DuringDavis' absence from lateAuguston and prior to his return in September,according to Moore, I find that reports weremade toMoore ofthe names and pro- 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDunionsympathies of employees by operatives Pesek, Feazle, and Ray Ummel; here,as well, thereisa conflictand this is treated hereinafter.Moore testified that noreports were received from Lucier and Moles because Lucierwas just not interestedand Moles pleaded inability to obtain the desired information.OperativeMadge Pesek made application for work at the plant on August 22.Her terminationinterview is dated September 30, although she, apparentlyin error,insistedthat she leftthe area onor about September 10.Davis testified that he wasin Torrance on the day of her arrival, probably several days before August 22, andthat she reported to his apartment.She receivedthe same instructionsfrom him asthe othersand "she wasto make her reports to Dick Moore."This was the day thatDavis was leaving for Portland.Moore testified in substantial agreement with Davisthat Pesek did report to himShe reported five or six names of people who hadspoken to her "In regards to the union. . . . If they voiced the opinion that theywould vote for the union, that they were pro-Union."He further testified that hesummarized these reports from Pesek and mailed them to Wallace Ummel inPortland.Davis and Moore are in substantial agreement concerning the departure of Lucierand Moles.As described, Davis was authorized by Ummel to bring about thisstep and did so over the Labor Day weekend.He is supported in this by Lucier'sterminationnotice which is dated September 6 and reflects a voluntary departure.It was at this time, and I so find, that Davis spoke with Pesek pursuantto instructionsfrom Ummel and told her that if she did not start sending reports in, she, as well,would be sent home. I find that Pesek subsequently made reports to Davis andMoore as to the identities of prounion sympathizers.Although Lucier was in theemploy of Wallace, he was not called as a witness.Davis took other steps that Labor Day weekend. In addition to terminating Molesand Lucier, he telephoned the Wallace office in Portland, as instructed, and arrangedfor two replacements.These were Ray Ummel, who was temporarily working forhis brother, and Tom Feazle, another Wallace operative.They promptly proceededtoTorrance and applied for work on Wednesday, September 7.This last time,Davis was on the scene for approximately 1 week pursuant to Ummel's instructionsto jack up the operationFollowing Ummel's instructions, he did not attempt towork at the plant.As indicated, he left of his own volition, reported to WallaceUmmel in Portland, and was returned to guard duty.He resigned from Wallace'semploy in November 1960.The reports were handled through Moore subsequentto Davis' final departure from Torrance about 1 week after Labor Day 1960Thesereports by Moore included reports from Pesek, Feazle, and Ray Ummel; theirversions are considered hereinafter.I find that Moore relayed all of these to Wallaceand that Wallace sent them on to Cronkrite.Feazle received a termination interview on September 29 and Pesek and RayUmmel were given such interviews on September 30.Moore left in the first week ofOctober and returned to Portland where he resumed his duties as a uniformed guardforWallace.It is to be noted thatMoore was still in the employ of Wallace whenhe testified herein on June 15, 1961.He was promptly suspended within 2 or 3days after he testified and was thereafter discharged by Ummel during July 1961,as the latter disclosed in his testimony on August 7.The purported circumstancesof his termination are setforth hereinafter.27The testimony of Davis directly implicates Director of Industrial Relations Hinzin this espionage scheme.He testified that during his stay at Torrance he telephonedHinz on two or three occasions with respect to "how the job was going."This wasconsistentwith his claim that both Cronkrite and Wallace Ummel told him to contactHinz in Torrance. It is not disputed that Cronkrite kept Hinz informed of the namesofWallace operatives who were coming down from Portland.On one of theseoccasions, Hinz asked how the men in the plant felt about "The union or the com-pany, either way."The twomen discussedthe bestlocations and timesto obtaininformationin the plantor outside the plantin bars.In other telephone conversations, Davis told Hinz that the men were not so muchconcerned withunionizationor their wagesas ina security programand retirementplan.Davis recommended that if Harveyset up-aretirement plan of some kind,"they wouldn't have all this trouble withthe union . . . ...Hinz asked Davis how he felt the vote mightgo in an election.Davis replied thatthe menwould vote for a union because ofdissatisfactionwith the lack of securityAs will appear, thecontentionsofWallace with respect to the discharge of Mooreshed light on its true position and motivation in this case.The circumstances of thedischarge were developed on the record and while it would seem that the elements of aSection 8(a) (4) violation are present, none has been alleged by the General Counsel. SeeN.L R.B v. H. E. Fletcher Co.,289 F 2d 594 (C.A. 1). HARVEY ALUMINUM (INCORPORATED), ETC.189on the job.During this or another talk, Davis told Hinz that a named employeewho operated a hyster "definitely was going to vote for the union."Hinz replied,"Maybe we ought to get rid of him right now."Hinz asked if Davis could run ahyster and Davis replied that it would look suspicious to discharge this employeewho had 5 years' tenure and replace him with Davis who had been there but 2 or3weeks.Hinz agreed and stated, "Maybe that would be better-just keep an eyeon him."Hinz claimed herein that operatives under no circumstances were to report to him;thatDavis had only spoken with him once; that this was on his arrival when hetelephoned to ask route instructions to get to the plant; and that Moore had neverspoken with him while at Harvey. I do not credit the testimony of Hinz.For onething, his testimony was glib and sententious.As indicated, he testified as follows:Q. Did you at any time discuss, either with Mr. Ummel or with Mr.Cronkite [sic] for Mr. Ummel, the question of getting names of people whocommitted illegal acts?A. No, sir.TRIAL EXAMINER: You mean you weren't interested in the names, or what?The WITNESS: No, sir.Harvey Aluminum Company's philosophyhasneverbeen to punish any individual unless it was of a major nature. If something,of course, had been on a major nature we wouldhavepursued it, but under thenormal petty thefts it's always been our policy to correct the situation more sothan to try to punish any individual.So we were not actually interested in thenames.[Emphasis supplied.]TRIAL EXAMINER: And you did not get names, is that correiCt?The WITNESS: I did not. I never received any names from Mr. Cronk-ite [sic].Q. (By Mr. LUBERSKY.)Well now, I understand from what you said thatMr. Ummel through Mr. Cronkite [sic] gave you leads on the alcohol thingand leads on how to improve your fence security, and do I understand you tosay now that you never did get from him any specific person who was guilty ofany theft?A. No, sir.This testimony is utterly irreconcilable with Respondents' basic position herein.Much evidence was adduced in this lengthy record that the names of those engagingin pilferage and other offenses were submitted regularly and methodically to Wal-lace Ummel and thence to Cronkrite.When this involved the Torrance operation,Cronkrite allegedly relayed the information by means of the company tieline toHinz.Cronkrite in fact admitted that he suggested to Ummel that operatives getin touch with Hinz. It seems logical to assume, contrary to Hinz and consistentwith the testimony of Davis and Moore, that the operatives did precisely that whenthe occasion so warranted. In fact, they were given a card of introduction to Hinzby Cronkrite when they left Portland. Stated bluntly, the entire thrust of Respond-ents' case is that it sought to eliminate pilferage, narcotics, bootlegging, and prostitu-tion at Torrance and Hinz would have one believe that Harvey was not interestedin the names of the offenders despite the fact that Cronkrite was admittedly relay-ing Ummel's reports to Hinz.Indeed, the nub of Hinz' testimony was that in view of local growth, the locallaw and enforcement agencies could not handle these problems and it accordinglybecame necessary to employ Wallace.This hardly sounds like "normal pettythefts" where Harvey was not interested in names.Actually, indirect corrobora-tion of Davis is found in the testimony of Wallace Ummel.He testified that hemade one report to Cronkrite concerning the Torrance investigation where, as noted,his operative reported "some of the employees would be happier if they had .. .retirement or seniority rights."This is clearly pinpointed to employees engagingin concerted and union activities to better their working conditions. It also is,almost word for word what Davis testified he had reported to Hinz above.And, itmay be noted, that Wallace Ummel, as a party, had the benefit of hearing Davistestify herein for the General Counsel, whereas the converse was not true.Finally, this glowing -appraisal by Hinz of his and his employer's "philosophy" is,hardly reconcilable with his personal involvement in the discharge of Dillon de-scribed below.Hinz' participation therein, it may be noted, is uncontroverted. Inview of these considerations, the testimony of Davis is credited as to his conversa-tions with Hinz and the testimony of the latter is not accepted.I further find, as Moore testified, that he received messages from his wife andRay Ummel that "we had been discovered . . . by the union" and it was thoughtbest "to get me out of the plant."He telephoned Hinz and expressed the view that 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe had not been detected.Hinz replied that he would check with Cronkrite at TheDanes and that Moore should call back.He did so and Hinz merely replied, "Boavoyage, and have a nice trip."Moore returned to Portland the next day andresumed work as a sergeant in the guards.OTHER CREDIBILITY RESOLUTIONSAs in The Dalles aspect of the case, just about every affirmative assertion of thewitnesses for the General Counsel is controverted by witnesses for Respondents.Some of these conflicts have already been resolved.A number of others are pre-sented and these, in the interest of cohesiveness of the narrative, have been reservedand are set forth collectively at this time.(1)Respondents attack the credibility of Moore because of his execution of theform affidavit prepared by Wallace Ummel for his employees.This was executedby Moore on February 25, 1961.As set forth, the deponent states that he hasread Ummel's previously prepared affidavit; that it accurately reflects the instruc-tions given by Ummel to Moore; that Moore complied with such instructions; thathis reports were confined to investigation to learn "the identification of the perpetra-tors and the recovery of any stolen goods"; and that the investigation was of dopepeddling, prostitution, bootlegging, bookmaking, pilfering, and thievery.He fur-ther stated, "At no time did I investigate or report on any union or other laboractivity."This, it may be noted, sheds additional light on the testimony of Hinzthat Respondent Harvey was not interested in the names of those involved in theseactivities and supports the conclusions heretofore stated about his testimony.This document, as is apparent, was executed by Moore while still in the employofWallace.And as is the case with the other affidavits executed by Wallaceemployees, the circumstances of its execution are of great interest.Moore wason duty in Portland as a uniformed guard subsequent to his return from California.Ummel asked Moore to meet with him and when Moore appeared on the sceneCronkrite and General Counsel Elliott of Harvey were present.Ummel askedMoore to read his, Ummel's, affidavit of February 25, which has been previouslydescribed.Suffice it to say at this point that this affidavit describes the purpose ofthe investigation at both plants, states that spying on labor activity was not amongthe purposes, and states that Ummel allegedly adhered to these instructions fromHarvey.Ummel then said to Moore, in the presence of the two Harvey officials,"I want you to sign this statement."Moore did so.Ummel then instructed Moore,his employee, to have a copy which he provided notarized.Moore promptly did so.Moore testified herein that his affidavit "wasn't the truth .... Because this doesn'tstate the full reasons that we went to California . . . or I went to California." Ifadditional evidence is needed as to why Moore signed the affidavit, it is suppliedby his further testimony when asked why he signed the form unilaterally preparedby his employer.Moore replied, "Well, I felt in my own mind, and I made thisvery clear, in my own mind, that it would be better if I did sign this statement, be-cause I am still employed by Mr. Ummel. I was then; I am now."As noted,Ummel remedied this situation 2 days later.Moore further stated that at the timeof the signing there was no discussion of the truth of the affidavit.He was cross-examined by counsel for Harvey and any lingering doubt is dispelled by his answerin response to a question that "This [the affidavit]is a lie." 28I believe and find that Moore's testimony in this area is impressive.When anemployee is told by his employer to sign a statement, in the presence of two keyofficials of a prominent customer of this employer, and that affidavit bears upon hisservices for that customer, the inference is well warranted that the employer wascoerced into signing the statement. Indeed, Respondents,in anattack upon StaffRepresentative Caldwell of the Union, have adverted to and introduced in evidence acopy of a letter dated April 17, 1961, from Caldwell to one Ralph Dungan attachedto the Office of the President of the United States.Attention is directed therein to am Respondents make an issue of the fact that Moore, as he testified, told the notary,one Moon, that this was not the truth, that they then joked about It, and that Moon,apparently in further jest, asked if It was something that would put them both In jail.Moon, as is readily understandable, did not remember the incident although he testifiedthat he never to his knowledge notarized a document after being told that it was not thetruth.I find that the incident has been unduly inflated by Respondents, that Moon wasaddressed by Moore in a joking manner, that Moon so regarded the incident, and thatMoore, pursuant to his instructions from his then employer, signed and swore to thestatement. HARVEY ALUMINUM (INCORPORATED), ETC.191rumor that General Counsel Elliott of Harvey was under consideration for appoint-ment to "the top post" in the General Services Administration. It further states:Ibelieve that you should know that during the time the N.L.R.B. and theDepartment of Labor investigators were taking sworn statements from the Wal-laceDetective Agency operators concerning the "labor spy" charges severalHarvey officials including Mr. Elliott were pressuring these same operators tosign affidavits to the contrary.I believe that this quoted statement is not an inaccurate appraisal of what hadactually taken place. I further credit Moore that his signature was coerced inthis instance for the reason that "it would be best if I did sign this statement be-cause I am still employed" by Wallace.(2)Any remaining doubt about Wallace's bona fides in the Moore case is dis-pelled when consideration is given to the treatment of Moore thereafter and theagain exaggerated testimony of Ummel with respect to the case.Moore was suspended from his duties with Respondent Wallace within 2 or 3 daysafter he testified on June 15, 1961.He was thereafter discharged in July whileassigned to guard duty at the premises of a Portland newspaper, The Oregon DailyJournal.Ummel testified that there were several reasons for the discharge, viz,(a)Ummel learned that Moore had falsified his employment application to Wal-lace; (b)Moore had signed "a false affidavit" to the United States Department ofLabor and also to the Board; and (c) "it was brought up to me by different clientsthat they did not want a man working for them that would get up and lie. .By stating that he had been spying on labor ... at my direction, which is definitelya lie."This was allegedly raised by clients subsequent to Moore's testimony herein.Later in his testimony, Ummel added a fourth reason, namely, that Moore claimedhe had been offered a bribe.As will appear hereinafter, this was an accurate claimby Moore.As to (a) this has reference to Moore allegedly serving time in an Army prisonwithout disclosing this on his employment application to Wallace.However, asindicated,Moore uncontrovertedly testified that he told Urnmel about his court-martial immediately before he started work in Torrance and Ummel had no com-punctions about using him in Torrance for over 2 months andthereafter in his ownemploy for over one-half a year prior to his testimony herein.Indeed, Moore dis-closed on a Department of Defense personnel security questionnaire given toHarvey on August 6, 1960, that he had been court-martialed for violation of articles85 and 134.While Ummel contended that he suspended Moore in order to in-vestigate whether he had done time, he never did so. Significantly, Ummel knewthat Moore had an honorable discharge from the Army.As to (b) this relates to Moore's signing affidavits for Government agencies where-in he deposed, consistent with his testimony herein, that he had spied on union or-ganizational activities.Ummel conceded, however, that he had been informed byMoore of the signing of these affidavits and that he had received this informationfrom Mooreseveral months beforehe testified in thishearing.As to (c) Ummel testified, "I was questioned about it [Moore's testimony herein]by the clients.they did not want that type of person."When asked whichclients these were, he replied, "I discussed it with several"; he demurred at disclosingtheir names because the Portland press "seem to make a big thing" out of this case.Ummel was then asked on redirect examination if "one of the clients who spoketo you about the fact that he did not desire to have Moore around after the natureof his testimony was discussed with you [was] a client where Moore was then em-ployed?"Ummel admitted that such was the case; this manifestly must have beenthe newspaper to which Moore was then detailed as a guard.Ummel then on cross-examination named the speaker in this conversation as a Mr. Haines.29At this point, as he did in numerous other instances in this case, some of whichare set forth, Ummel began to hedge in his testimony after having previously takena strong position.He made oblique references, in response to questions, such as,"I don't recall the exact words; it would be to the extent of-I was-questioned asto what the situation was..He then testified that "it had already been broughtup that Mr..Moore had lied.."He then stated that "The question wasasked of me . . I believe it was by Mr. Haines, that if Moore was a liar by nature,'At the timea ,management representative with The OregonDaily Journal.The nameof thisnewspaper and that of Haines, a witness therein, are found inPortland Stero-typers' and Eleetrotypers' Union No. 48,et al.(Journal Publishing Co and OregonianPublishingCo ),Case No 36-CB-244 [137 NLRB 7821. That Intermediate Report andRecommended Orderissued onOctober 18, 1960,and iscurrently pending before the Board 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDhow could a person of this particular caliber be trusted with the guarding of valu-able property."After some colloquy, I then asked Ummel, "Is it a fair statement that Mr Hainesbrought up Mr. Moore's name?"Ummel replied, "I don't-I can't actually saywhether Mr. Haines brought it up first or I brought it up.The conversation startedout he was inquiring to me about this particular thing that I had been charged with."He again stated that Haines had asked him about the instant charges against him,Ummel, and he stated, "That it was definitely a lie."Ummel further vaguely saidto Haines, "I explained that it looked to me like the-at that particular time that theunions were using me as a tool to pry against somebody that they had had diffi-culties with, mainly the Harvey Aluminum Company; and that something might besaid in a slanderous nature just because I happened to be an account of a paper thatwas on strike, which actually had nothing to do with it."After all this, Ummel again testified:Q.Well, Mr. Ummel, you say it was brought up.Now, who said it?A. I don't recall.Q. Did you say it or did Haines say it?A. I don't remember. I don't recall whether I brought it up in apology tothe type of person that Moore turned into or whether it was asked of me byMr. Haines.But it was discussed.I know.Q.Well, did Haines ask you to fire Moore?A. Definitely not.Q. He did not?A. He did not.Q. Did he ask you to suspend him?A. No, sir.Q. Then it was your own idea, wasn't it?A. Yes, sir.On redirect examination, Ummel was asked if Haines expressed "displeasure" withhaving Moore on the premises and replied, "I don't recall that he actually mentionedMoore, but he put in the terms that it would be the displeasure of anyone thatcouldn't be considered as a truthful, trustworthy person; but Moore was in the con-versation.He did not directly come out and say `Mr. Moore,' in other words "Ifind that the client did not express displeasure over Moore's presence and thatat best the client commented to Ummel concerning the testimony in the caseThisUmmel attempted to stretch into a customer's protest and request for dischargeIfind no substance to the reasons advanced and I am convinced that Moore was laidoff and discharged because he testified for the General Counsel adversely to Ummelin this proceeding.(3) I believe that certain evidence of an attempted bribe of Moore is relevantto an evaluation of his credibility and also the credibility of his employerTherecord discloses that Moore testified herein on June 15.On June 13, the followingincident took place.Guard Captain McCarthy, his brother William McCarthy,their two wives, and Stanley Hahn had dinner at the home of Captain McCarthy.According to Captain McCarthy and his brother, the former decided to telephoneMoore and cheer him up because Moore had been depressed since his wife had under-gone a major operation.Moore testified that he received a telephone call at approximately 9:40 p in andthat Captain McCarthy asked to meet with him.Moore agreed to do so and theymet at 10:15 p.m. at a mutually agreeable diner.Both McCarthys agree that WilliamMcCarthy and Hahn accompanied Captain McCarthy on this trip.There were tworeasons: the first was that they were at loose ends and, the second, that they wantedto work on Hahn's disabled automobile.When the trio arrived at the diner, WilliamMcCarthy and Hahn went to another table and Captain McCarthy came over andsat down with Moore. It appears that Moore was not initially aware of the presenceof the other two.Moore testified and I find that McCarthy stated "he had been talking to a friendand he wanted me to understand that this was his job and that the friend had saidthat there was five hundred dollars in it for me, immediate promotion to lieutenantand a raise in pay to two dollars and ten cents an hour."Moore was asked herein if any conditions were attached to this offer and replied,"If I would cooperate." In response to the proposition, Moore stated, "No ..He didn't have enough money ... No, thank you."McCarthy told Moore that "hewanted me to realize that this was his job; and that-he told me that Mr. Ummelhad made it plain to him that this didn't come from him because he didn't have thistype of money.And I said, `No, thank you, I want no part of it."'Moore latertestified, "I just made it quite plain to him that I didn't want no part of this." HARVEY ALUMINUM (INCORPORATED), ETC.193The two were then joined by Stanley Hahn and William McCarthy, and Mooreagain stated that "they didn't have enough money."He later stated that "I wasn'tgoing to get on the witness stand and falsify."This testimony by Moore was pre-sented after Hahn had finished his testimony in this case and Hahn was not recalledas a witness.Captain McCarthy claimed that it was normal for Moore to get emotionally in-volved once a month and for the two of them to get together so that Moore couldcryon his shoulder.He agreed that he initiated the telephone call to Moore onthis occasion and suggested that they have a cup of coffee together.Upon enter-ing the cafe, Moore allegedly asked to speak privately with him and William Mc-Carthy and Hahn went to another booth.Moore thanked McCarthy for donating blood to his ailing wife and expressedconcern that benefits under the company hospitalization plan would run somewhatless than the billsMcCarthy claimed that Moore looked glassy-eyed and he fearedthatMoore would cry on his shoulder.He advised Moore to check his benefitswith the office manager and motioned the other two men back to the table. It isclear that the other two had been several tables away and out of earshot.Theconversation turned to light talk and unrelated matters.McCarthy contended that he received a definite impression that Moore had beendrinking beer; he claimed that he could smell .it and that his eyes were glassy.Heconceded that Moore drank only one cup of coffee in the restaurant; that he wasnot slurring his words; and that Moore drove his own car away from the meeting.William McCarthy recalled that his brother had arranged the meeting.Afterthe telephone call, his brother announced that Moore sounded upset during thetalk and he, Captain McCarthy, suggested that he visit him and cheer him up.Thisoverlooks the fact that this was the admitted purpose of the call prior to making it,viz, thatMcCarthy wanted to meet with Moore.William McCarthy corroboratedhis brother as to the presence of the other two at the meeting and that Moore askedto talk privately with his brother.The two held a private discussion after whichthe four joined up and chatted briefly on generalities.He disagreed with his brotherin that he could not detect any signs that Moore had been drinking.I have credited Moore's version of the attempted bribe, which I find it was, forthe following reasons.(a) Initially, this was a meetingsought and arranged by McCarthy who wishedto speak with Mooreand McCarthy admitted that he knew that Moore was undersubpena to testify at the time. If, on McCarthy's version, all Moore did wasthank him for a blood donation and express concern over his wife's illness andhospital bills, there appears to be no basis for Moore seeking a private talk onthis topic, particularly inasmuch as all present knew each other and were workingtogether.Moore's testimony that McCarthy, after seeking .the talk, raised the topicof a money payment for cooperating is more consistent with events as they tookplace.(b) I have previously indicated how McCarthy displayed great confusion ondates and events and was a vague witness with a poor recollection, 'actual or con-trived.In consistent manner, he was off considerably as to when Moore returnedto Portland from Torrance.Moreover, McCarthy was obviously a highly interestedwitness and was directly implicated in -the initial arrangements for Wallaceto engagein labor espionage at The Dalles.By contrast, there is absolutely no basis in thisrecord for inferring that Moore was favorably disposed to the General Counsel or tothe Charging Party.He had no union connections or interests, so far as this recorddiscloses, and he was a sergeant in the employ of Wallace atthe time he testified.30(c) In fact, the record warrants the conclusion that Moorewas not favorablydisposedto the General Counsel's side of the case.He was on friendly social termswith Captain McCarthy, as set forth.McCarthy knew his wife and had helpedher.By contrast, the record discloses that during the period shortly prior to hisappearance on the witness stand he had refused to discuss his knowledge of theseeventswith a representative of the General Counsel; on a second occasion, heso Respondents adduced testimony by Wallace Ummel where, in a long rambling answer,be attributed a telephone call to him from Moore on or about March 1, 1961, during thecourse of which Moore stated that Government agents knew "the whole bit" about thelabor espionage ; that he would not be "the goat" for Ummel ; and expressed resentmentat not having been promoted to lieutenant in the guards upon his return from California.From this,presumably,one is asked to conclude that Moore was biased against Ummel.The other factors set forth herein demonstrate,I believe,the lack of substance to theclaim. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed only to talk about the matter and he, thereafter, agreed reluctantly to signa statement only on the day before he testified.In view of these considerations, I have credited the testimony of Moore hereinas to the attempted bribe in return for cooperating by testifying 2 days later in amanner favorable to Respondent Wallace.As the General Counsel states in hisbrief, "It is inconceivable that McCarthy would have taken so drastic a step withoutat least the consent of Ummel."Moreover, this serves only to remind one of thesimilarly disguised "loans" by Ummel to Calvin Davis described previously.(4)Madge Pesek testified herein for Respondents that she had been employedas a bartender in the Portland area when Wallace Ummel, an old acquaintance, invitedher to work for him at Torrance on an undercover assignment. She accepted andwas told that she was to apply for work at Harvey and delve into "pilfering, prostitu-tion, gambling, dope peddling."As indicated, Pesek went ,to California and filledout her application on August 22. She was promptly hired and worked for approxi-mately 6 weeks.Her travel expenses and one-half of her apartment rent were paid.While she allegedly saw some evidence of pilfering, she testified that she made onlyone report to Ummel during her entire stay, this report being made about 3 weeksafter she started.She allegedly received no other instructions from Ummel andaround the end of September was instructed by operatives Ray Ummel and TomFeazle to quit and check out because the operatives had been detected and the claimmade that they were spying on union activities. She flatly denied engaging in anylabor espionage.In a number of respects, the testimony of Pesek is unimpressive and unworthy ofcredence.(a) She was off considerably on her dates, claiming that she joined the payrollof Wallace in mid-July when it was actually after the middle of August. Pesek alsoclaimed that Ray Ummel left Torrance on September 8 or 9 and that she left onSeptember 10.The record shows that she did not receive a termination interviewuntil September 30. It may also be noted that Ray Ummel did not start work atTorrance until September 7 and that he had his termination interview on Septem-ber 30, the same day that Pesek did.(b) Pesek was a vague and unimpressive witness who attempted to portray herexperiences in Torrance as a great lark, which apparently was the case to someextent.The record discloses that she signed one of the form affidavits preparedby Wallace Ummel for his operatives with the assistance of General Counsel Elliottof Respondent Harvey?'This affidavit was signed by Pesek on March 24, 1961,while she was visiting in California. She had been interrogated by various Govern-ment representatives in an effort to procure an affidavit and while she had given oneto the United States Department of Labor, she refused to talk to a representative ofthe Board.She telephoned Ummel shortly before this date in Portland, askedwhat this case was all about, and was told, "It's a messy thing, I can't go into detail."Ummel promptly came to California from Portland.Pesek claimed that they went to a notary public "and he just typed it out as Italked to him."According to Pesek, Ummel previously told her, "All you have todo is just make a statement on ... your duties." She was asked if she suggestedany of the language in the affidavit; Pesek replied that it was "not my word for wordlanguage" but that it was "more or less what I said." She also claimed that thenotary public wrote down her statement first in longhand and then typed it. Shealso stated, "I openly just commented what I wanted and so he wrote it up "Pesek insisted that this statement had not been copied from another piece ofpaper.I find that Pesek who manifestly treated this entire trip on a casual basisand as an opportunity for social or recreational activity obviously had no recollectionof signing the stock form affidavit prepared by Ummel with the collaboration ofcounsel for Harvey.She attempted to improvise testimony to fit the documentrather than admit the truth that it was not in her own language.(c)Pesek and Ummel contradicted each other concerning instructions about theUnion in the Torrance plant.Ummel, as noted, tailored his testimony to minimizeany references to union activities in Harvey plants.But even he testified that heinstructed Pesek "that there was some type of difficulties between the company andunion, which she was not .to engage in or become involved in." By contrast, Pesek31As indicated,these affidavits were identical with one exception,being respectivelytailored to service at The Dalles or at TorranceThose bearing on the former referredto investigation of "pilfering, thievery,inventory lossesand disposal of tools andsupplies stolen."Those at the latter referred to investigation of "dope peddling,prostitu-tion,bootlegging,bookmaking,pilfering and thievery." HARVEY ALUMINUM (INCORPORATED), ETC.195insisted that "I had never heard anything mentioned about the Union from myemployer . . . I never heard him [Ummel] mention it."(d) Pesek testified that she made written reports to Ummel although there were"None of any significance "Upon further questioning, she testified that she madeonly one written report to Ummel and that this was 21/2 or 3 weeks after she arrived.This, of course, supports the testimony of Davis that Pesek had not turned in anyreports at the outset and that he was instructed several weeks later to get afterher in this respect. It also supports the testimony of Moore and Davis that shestarted turning in reports to them after Davis threatened her with replacement.EvenUmmel testified that he never received a written report from Pesek.(e)Pesek corroboratedMoore in another respect, for both testified that theyreceived word from Ray Ummel that they had been discovered at the plant.This,too, refutesWallace Ummel who claimed that the operatives were removed becausethere had been no results. In fact, Ummel admitted that he knew of the exposurebefore Pesek was pulled out of Torrance.Even Cronkrite, who testified in accordwith Ummel, also stated that he had heard from Hinz on the very same day thedecision was made that the operatives had been discovered.(f)Pesek testified that she never attended any meetings with Davis or Moore.She admitted she knew them and the purpose of their presence in Torrance and thatDavis introduced her to Moore as working for Ummel when she arrived in Torrance.She also admitted that upon arrival she "was to go to their apartment [Davis andMoore] and they would have [housing] arrangementsfor me."This was done andafter a sojournin a motel shethereafter found her own apartment.Pesek wasexamined about her contacts with Davis and Moore.While insisting that there wereno "meetings" between them, she conceded that "as faras discussions,naturally,when we were supposedly working at the same thing, there was perhaps discussions,but not-there was no meetings-basic meetings of any kind." She was then askedif this meant a group of Wallace operatives "being together and discussing it" andreplied, "We would see each other occasionally."(g)Another facet of Pesek's sojourn in Torrance,as narratedby her, may best bedescribed as a cloak and dagger tale.More particularly, it casts considerable doubton her basic credibility herein.By way of introduction it should be noted that sheclaimed her job was uneventful and that she found `Just the average group ofAmerican working people working together."She elsewhere termed itas "just small,routine, American people working together."She then testified that she was "running around with-as a matter of fact, workingbars, people that are doing things will congregate together if there's a little demonin them and I had taken up with a group of-that seemed to-everywhere they'd go,in public or at Harvey Aluminum, which, myself, I thought there might be somedopeinvolved in this group.So I started going out withthisone fellow." [Em-phasis supplied.]She testified further that she "took up with" thisman inthe group with the thoughtthat this would give her a lead to "what I was looking for-that I was supposed tobe checking on."This man is identified in the record only as Chuck.Pesek wasfully aware that "there was always union literature" on the seatof Chuck's car andthat this was thesame material beingdistributed by union representativesor agentstoHarvey employees at theplantgate.Despite theprominenceof all this unionliterature, Pesek claimed, "I didn't quite know whether I was actuallyintothe centerof some dope ring." She made it clear thatshe was referringtonarcoticsin thistestimony.Her "detection" of the "narcotics ring"isbaseduponthe followingepisode.One day, Chuck took Pesek's car for a lubrication and left her his own in ex-change.Pesek placed this as a week or 10 days before she left Torrance. Thatevening the group went bowling and Pesek was chilly.Knowing that Chuck hada bowling sweater in the trunk, she opened it to obtain the sweater.On donningthe sweater, she found a sheet of paper in the pocket and noticed that it containeda list of names.There were approximately10 names onthe sheet and she recog-nized some "As the group that I was working with-or that were working -I knewthey were employed by Mr. Ummel."She saw thenames ofCal Davis andRichard Moore and also her own. Pesek immediately decided to return the sweaterwith the list to the trunk because she thought that she "was actually into the centerof some dope ring," and that they suspected her of checking upon them. She didnot mention the incident to Chuck.This awesome discovery and its grave implicationscreated nofears in Pesek anddid not deter her from this investigation of narcoticsHer social relationship withChuck continued unabated for she testified that she continued to see Chuck "Prob-672010-63-vol 139-14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDably not quite as often as I should have but I did see him." She was later askedif she knew that Chuck was a union organizer and replied, "I am sure he was becausehe stated . . . saying he was ... I know he was for the union."I find that Pesek had a social relationship with Chuck and was also aware of thefact that Chuck was engaged in organizational activities at the plant. It wouldalso seem that Chuck had detected the true nature of Pesek's assignment as well,as that of Davis and Moore. I find that Pesek concocted this cloak and daggertale about narcotics with absolutely no foundation therefor in an effort to coverup one of the purposes of her association with Chuck, namely, espionage onunion activities and directly so at the source.This approach, curiously, is an ap-proach, similar to that taken by Ray Ummel, another operative at Torrance, as isdescribed hereinafter.I further find, contrary to Wallace Ummel, that the recallof Pesek, as well as that of Moore, Feazle, and Ray Ummel resulted from theirdetection as undercover agents engaged in labor espionage at the Harvey plant inTorrance.(5)As found, Cal Davis testified, and I have found, that Ray Ummel made re-ports to him concerning the names of Harvey employees who expressed prounionsympathies and that this information was sent to Wallace in Portland.Moore alsotestified that Ray Ummel had made similar reports concerning these employeeswhich he too relayed to Wallace.Moore further testified that Ray Ummel hadgiven him four to six such reports in longhand.Further illustrative ofMoore'srole in heading up the operation, after Davis left the scene, is his testimony, whichiscredited as is the foregoing, that he contacted Wallace Ummel to arrange fundsfor Pesek, Ray Ummel, and Tom Feazle. This action on his part, I find, was takenin September and subsequent to the Labor Day weekend.As noted below, Feazlealso turned in four or five reports to Moore identifying employees who were infavor of unionization.Ray Ummel denied that he turned in any reports to Moore. I do not credit histestimony for various reasonsAs a preface, it should be noted that Ummel wassomewhat of a rolling stone who circulated from job to job and the record alsodiscloses a vagueness, if not indifference, upon his part in recalling his personalinvolvement in the present matter.His testimony is also marked by a casual andbrash manner which disclosed the following, and in my view, basic defects to hiscredibility.(a)Firstly, it should be noted that Ummel, consistent with his other vague andloose testimony, was substantially off as to when he worked at the Torrance plantof Harvey.He testified that he was there for precisely 23 days, all of them inAugust.The fact is that he arrived around Labor Day and was hired on September7 or 8. He worked at least through September 30 and received termination inter-views in Torrance on October 3 and 5.(b)He testified that while at loose ends, he was hired by his brother solely to goto Torrance to check on the crew assigned there by Wallace.His testimony else-where indicates that he roved the plant to ascertain that Wallace operatives wereon the job.The testimony of his brother as well as that of his coworker, TomFeazle, demonstrates that Ray Ummel distorted the nature of his true assignmentthere.Thus, Wallace Ummel testified that he sent his brother together with Feazleto California with instructions to send Lucier and Moles back to Portland.WallaceUmmel went on to tell how he gave his brother instructions to circulate and learnwhat was going on and "let me know in the way of thefts, if he discovered anything."Ummel later testified that his brother's "line of instructions was basically the samethat I have stated with the others that were sent down there."Ummel was then asked, "Would it be fair to say then that you gave him instructionsto see to it that the other operatives remained on the job?"He replied that thiswould not be correct and that a correct statement would be, "I think what would becorrect would be to say that I asked my brother, as long as he was going down there,that, if some of the people were not working as they should, to inform them that Iwanted them to work and not eneage in this unauthorized taking off from the plant."This, of course, discloses that his brother hada previouspurpose for going toTorrance.Wallace Ummel later testified that his brother had "reported things being stolenI believe they wanted names reported " Finally, Wallace Ummel was askedif his brother was asked to check upon Wallace operatives in Torrance.He repliedthat Ray Ummel had been asked to check on two of his operatives.He was thenasked if his brother had been sent to check upon other operatives.Wallace Ummelreplied that this was only half true, i e., that his brother had been sent down "Toconvey my message," but that "he was not an informer" concerning the other Wal-lace operatives.As is readily apparent, this is substantially different from Ray HARVEY ALUMINUM (INCORPORATED), ETC.197Ummel's story. I find that he went down as an operative and that he also conveyedseveral messages from his brother to other Wallace personnel.Feazle, his colleague on the assignment, also contradicted Ray Ummel and sup-ported Moore, Feazle testifying that Ray Ummel performed the same duties that, he,Feazle, did.These admittedly were of an investigative nature.Moreover, Ray Urn-mel contended that he had no knowledge of what the other operatives reported.Howthen could he check on their attention to duty?(c)Ray Ummel presented certain fanciful testimony as how he attempted to"hoax" the Union into putting him on its payroll.This actually is a later stageof the purported discovery by Pesek of the "narcotics" ring headed by her friendand bowling companion who by coincidence was attempting to organize the plant.On or about October 3, Ray Ummel and Tom Feazle decided to take the day offand did not report for work; this was done without permission.Accordingly, theywere in a bar which they apparently patronized regularly when the bartender, one,Connors, held a conversation with Ray Ummel. Feazle testified that he was nearbyand able to overhear the talk.Ummel testified that the bartender told him that he, Connors, was actually an em-ployee of the Union and asked if Ummel knew that his roommate, Feazle, was en-gaged in some way in union activities; Ummel pleaded ignorance in the matter.Connors, who did not testify, displayed a list of names and, according to Ummel,these were "the people who were actually employed by my brother's firm."Ummel asked for the source of this list and Connors replied that he had obtainedthe names from a friend who was a union organizer and who was Madge Pesek'sboyfriend.According to Connors, Pesek, because of her friendship with theorganizer, had confessed that Wallace operatives were in the area "to do somethingabout.the union organizing plan."This would appear to be the list or a copythereof that Pesek allegedly found in the pocket of the bowling sweater owned byher friend whom she concluded to be a member of the "narcotics" ring. Feazletestified along similar lines that he heard the bartender mention him, Feazle, as anemployee of a detective agency and further that the names ofPesekand that ofRichard Moorewere mentioned in the conversation.Ray Ummel immediately decided "to gain self-employment for myself" with theUnion.He promptly told Connors that there might be something to the story;"that I would like to meet with the Union representatives"; and that he would bewilling to go to work for the Union in order to "check this thing out, within mybrother's organization to see if it was true or not."About 1 day later, Connors arranged a meeting at his home between Ummel andone, John Prokopowich, an International representative of the Union, who is alsoreferred to herein as John Pro.Connors and other union personnel were present.Ummel then told them that "if they felt that there was that kind of activity goingon at Wallace Detective, I said that I would be more than happy to go to workfor them and check on it and see if there was anything to it, if they wanted to putme on the payroll."He also testified, "I led the Union representatives along... .I told them there was something to the story that they had heard about Harveyemployment as far as detectives."He further testified that he "implied" that he"knew of something."A spokesman for the union group replied that Ummel's proposal would be con-sidered and taken up with their superiors.A few days later, Ummel telephonedJohn Pro and arranged another meeting. This was held at the union office and otherunion officials were present.Ummel in effect repeated his prior proposal that theUnion put him on its payroll to order to ascertain whether "the people from Wallaceweren't there for pilferage but were there for disturbing the Union organizing cam-paign."He testified that he knew a lot of people by name in the plant because of thenature of his job and decided that if he turned over to Pro a document with someexpense data and a name, it "would look like I did have some inside information thatwould maybe tempt him to hire me." Thus, in contemplation of this meeting,Ummel took with him a small sheet of paper, one side of which bore some wagecomputations.The other side contained the following language which is admittedlyin Ray Ummel's handwriting:ED McBJm E,Finishing Dept.Was in timekeeping at one time-Will vote for Union-Contact at Joker Tavern-Hinz helped by being intavern to get men talking 32 after he left'It is not clear from the handwriting whether this is "talking" or"taking."Thecontext would indicate that the former was intended. 198DECISIONS OF, NATIONAL LABOR RELATIONS BOARDThe record demonstrates a laborious attempt by Ray Ummel to explain away theuse of the nameHinz.He testified that he never met Hinz in any tavern; that he neversaw him in any tavern; and "I don't even know if . . . that actually is his name."While he admitted that he knew that the Union disliked Hinz; that he had seenHinz' name in union literature; and that he believed the Union would be likelyto rise to the bait if Hinz' name were used, he still insisted with much confusion:A. No, I still go back to the statement, that I really don't know whose name itis or who it refers to and if it is a case say where it's "Hinz," why it was switchedto pertain to the Mr. Hinz of Harvey, I don't know, because the spelling couldeither be K-i-n-z, or say it is Hinz-or as far as my knowledge, I didn't use Mr.Hinz' name in any way. I can't remember using it that way.Why I put the name"Hinz" down I don't know . . . . [Emphasis supplied.]A..And then also the name "Hinz" that is on that paper, who it pertainsto,what Hinz, I don't really know because I don't remember him.The use of the name "McBride" is explained as follows by Ummel, testifying that"I think one of the time-keepers was telling me that this McBride was let go becausehe voiced his opinion about unions or something like that. I remember that conver-sation, so I thought it would be a good name to give to the union. Evidently, theymust know about it and [it] would tie in.That was the only reason for it."Ummel also gave John Pro some other data reflecting expense accounts by Wallaceoperatives.Pro then informed Ummel that he could not put him on the union payroll, butthat inasmuch as Ummel was returning to Portland be should contact InternationalRepresentative Caldwell at that location. It may be noted that Ummel, as he testi-fied, merely "felt like taking a run back up to Portland."The inference is warrantedthat one reason for the trip was to contact Caldwell.Caldwell testified, and I find, that he was contacted in Portland by Ummel aroundthe end of the first week in October or at the start of the second week; he hadpreviously been alerted by John Pro to expect the visit.Ummel told Caldwell that hehad been attempting to get on the staff through John Pro and that Pro had referredhim to Caldwell in the hope that "we may be able to use him in The Dalles."Caldwell further testified as follows:... He told me that he had lots of information that we could use.He toldme that he had lots of information concerning the spy system, and that hewould-if he went to work for us, that we would have all of his knowledge.He said that if he went to work for us, it would have to be for a specified lengthof time, that he didn't want to be working a short while and then have us kickhim out.He also testified that:A.Well, as I just said, he said he could make available to us the modes ofoperation of the company in their fighting the unionization by the Steelworkers.He said he could make available to us absolute proof by which we could prose-cute any charges we wished to against the Harvey Aluminum Company forthe spying activities that were going on in the plants.He said he could give usnames of the people who were working in the plant as spies.They met again several days later at which time Caldwell informed him that hehad checked with his superiors and they did not feel justified, because of financiallimitations,in placing someone on the staff.As is readily apparent, this cloak and dagger tale is a far cry from a trip by oneto California purely for the purposes of overseeing an operation into pilferage. I findRay Ummel's testimony on its face incredible in this respect.His contact of theunion representatives, although perhaps naive, is far more consistent with an ill-planned attempt by a Wallace operative, whose mission had been discovered, tobore into the Union. I find it difficult to believe that Ray Ummel thought that theUnion, in the face of its knowledge of the blood relationship between him andWallace Ummel, would agree to place him on its payroll to investigate his brother.I am convinced that he probably had a two-fold purpose, mercenary on bothscores.The first was to get on the payroll of the Union and the second, probablythemore significant, to report his gleanings therefrom to his brother for furthermonetary gain or just conceivably out of family loyalty.Be that as it may, histestimony has not been credited where in conflict with that of Moore and Davis.(6)Another witness for Respondents was Thomas Feazle, a lieutenant in theguards, who testified that he was sent to California, together with Ray Ummel, and HARVEY ALUMINUM (INCORPORATED), ETC.199commenced work at the Harvey plant on September 6. According to Feazle, theirassignment was to detect "small thefts, prostitution and dope addicts, or dope pass-ing."He later testified that they were also to look for sales of liquor in the plant.The two men left the Harvey plant October 5 and returned to Portland. Feazleclaimed that he found no evidence of what they were sent to find and that he madeno written reports to Wallace Ummel.Actually, the net result of his month's workwas nil because it consisted of two telephone calls. In the first, Feazle asked forpermission to work part time for another security agency and at the same timereported that he had made no contacts.While he received permission to work forthis other agency, he was unable to persuade them to give him the post. In the secondtelephone conversation, 2 weeks later, he reported that he had been shifted aboutin the plant too much, but that it might be desirable to shift him again.Feazle admitted knowing Davis for a long time but denied making any reports tohim.He contended that Davis was not working there at the same time that he was.He is contradicted here by Pesek who placed Davis on the scene when Feazle ar-rived.She also testified concerning "discussions" among the group working forWallace.Even Ray Ummel who arrived with Feazle placed Davis on the scene atthe time.As indicated, Feazle allegedly overheard the conversation when the bar-tender told Ray Ummel that "we were working for a detective agency and that theyhad her [Madge Pesek] pegged." I find, consistent with the credited testimony ofMoore and Davis, that Davis was present at the same time as Feazle and that Feazlemade reports on his espionage activities to both men, originally to Davis and, afterDavis' departure, to Moore.Itmay be noted that Feazle claimed he had never heard anything from WallaceUmmel about associating with union groups or organizations.This, of course, iscontrary to Wallace Ummel's affidavit, quoted above, giving his instructions that "anyunion associations or activities in which they should engage were solely for thepurpose of gathering information regarding pilfering, thefts, and the disposal ofstolen merchandise and that they were not to investigate or report on labor matters."While the testimony of Feazle hangs together somewhat better than that of theother witnesses for Respondents, the General Counsel points out that his testimonywas presentedafterMoore was ostentatiously laid off only several days after hetestified verymuch adversely to Respondents and was thereafter discharged in thefollowing month. It is contended therefore that this example was before Feazleaswell as the other witnesses herein at the time they testified.This is significantbecauseWallace is a small organization and perforce, the ostentatious eliminationof one employee would indeed be noted.Feazle did patently err in his testimony about his affidavit.For he did sign thestock affidavit prepared by Wallace Ummel with the assistance of counsel for Harvey.Yet he chose to characterize it, as did Pesek, as one he had in effect written himeslf.Feazle testified that "I told him [Ummel] ... what my orders was and told him, ifthey'd make it up, I would stop in and sign it."Needless to say, the language wasthat of Ummel and Harvey counsel and not that of Feazle.Under the foregoingcircumstances, and in view of the patent flaws in the testimony of the other witnessesfor Respondents, I do not accept Feazle's testimony which is contrary to the heavypreponderance of the evidence.E. Conclusions concerning labor espionageOn balance, to accept Respondents' version of the case perforce leads to a pre-posterous result. It would mean that a group of unrelated and not highly educatedpeople, plus a college sophomore who was working his way through college, all ofthem with no union membership or sympathies, proceeded to concoct a tale ofengaging in labor espionage in two States on the premises of a large national concern.And, with their testimony in basic agreement in substantial respects, one wouldhave to conclude further that they did this as a joint venture for monetary or ideolog-ical gain.The monetary gain is nonexistent save in the case of Davis.And noneof those who testified for the General Counsel have been shown to be identifiedwith or sympathetic to the Charging Union, to any other labor organization, or evento the labor movement in general.One is left with a group of employees per-sonally selected,with one exception,by Wallace from among his existing and knownpersonnel,thus scotching any concept that prounion adherents had been plantedby the Union.To sum up,Respondents'case is riddled with improbabilities which are com-pounded by the heavy preponderance of the contrary credible evidence. I believethat .the General Counsel has well proven that Respondents did precisely what thecomplaint alleges they did. `ZOODECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of all the foregoing considerations,and a careful and deliberate consid-eration of the testimony herein,I find that Respondent Wallace was engaged by theother Respondents herein to spy on, report on the union sympathies of the employeesatHarvey plants, and to identify them.This labor espionage actually commencedat The Dalles, Oregon, plant on or about June 9, 1960. It was initially carried onby the first two operatives, Davis and Wagner.Wagner left in mid-July.Davisleft later in July when he was transferred to the Torrance, California, plant, wherehe, together with Richard Moore, made application for work on July 25.This Ifind was a direct continuation of the labor espionage at The Dalles. I find thatDavis also spent 1 day at The Dalles plant on this labor espionage late in Augustor around September 1 and that Miller was so engaged in identical conduct throughapproximately September 7. I find that Hahn turned in names of union sympathizersat The Dalles through August 12, 1960.I find that Davis was employed at the Torrance plant together with RichardMoore in this scheme. I find that Moore directly participated in the scheme untilthe first of October or shortly thereafter and that Davis participated therein fromJuly 26 until approximately September 12, although, as noted, he was absent fora short period prior to Labor Day, and his participation during the week afterLabor Day did not involve personal espionage but rather supervision over theespionage activities of the other operatives.I find also that the next two operatives, Lucier and Moles, were terminated byDavis around Labor Day, September 5, 1960; that Davis arranged for Ray Ummeland Feazel to come down in their place; and that Davis threatened Pesek with re-placement if she did not send in reports. I find that in the week after Labor Day,Pesek, Ray Ummel, and Tom Feazlesentin reports with names of prounion sym-pathizers through Davis. I further find that Pesek, Feazle, and Ray Ummel sentin reports during the remainder of September from September 12 on and until thefirst of October, through Moore, and that the reports contained names of prounionsympathizers on the Harvey payroll.One must indeed go back to the early days of the statute to find cases involvingbasic violations of this nature.The Court of Appeals of the Sixth Circuit earlystated that "The employment of undercover operatives or missionaries to spy uponunion affairs is a violation of the statute."Ohio Power Company v. N.L.R.B.,115F. 2d 839 (C A 6). This concept was approved in early decisions by the SupremeCourt inN.L.R.B. v. Fansteel Metallurgical Corporation,306 U.S.240; ConsolidatedEdison Co. of New York, Inc. v. N.L R.B.,305 U.S. 197, 230;N.L R.B. v. FruehaufTrailer Co.,301 U.S. 49, andN.L.R.B. v Friedman-Harry Marks Clothing Co.,301U.S. 58, 75.Two other cases are similar to ,the present one. InFort Wayne Corrugated PaperCompany v. N.L.R B.,111 F. 2d 869 (C.A. 7), the court stated "The action of peti-tioner in employing . . . detectives to ascertain the activities of the union and thedoings of the employees who were members of the union is not unlike that discussedand criticized inConsolidated Edison Company v. N.L.R.B.,305 U.S. 197, 230....."Again, inThe Atlas Underwear Company v. N.L.R.B.,116 F. 2d 1020 (C.A. 6), thecourt stated that the facts served only to "compel the inference that the primarypurpose of the employment of the private agency was espionage over and surveillanceof union activities."Other cases which recognized that this type of activity wasin utter disregard of employees' rights under the statute areN.L.R.B. v. Grower-Shipper Vegetable Assn.,122 F. 2d 368 (C A.9); N.L.R.B v Calumet Steel Divisionof Borg-Warner Corporation,121 F. 2d 366 (C A.7);Montgomery Ward & Co.v.N.L.R.B.,115 F. 2d 700 (C.A.8); N.L.R.B. v. Public Service Co-ordinated Trans-port,177 F. 2d 119 (C.A. 3); andN.L.R.B. v. Baldwin Locomotive Works,128F. 2d 39 (C.A 3). I find that by engaging in such labor espionage, Respondents haveengaged in unfair labor practices within the meaning of Section 8(a)(1) of theAct, therebyinterferingwith, restraining,and coercing employees in the exerciseof the rights guaranteed by Section 7 of the Act.3333Respondents, in this most thoroughly litigated case,have made no claim predicatedupon the 6 months' statute of limitations contained in Section 10(b) of the ActUnderthe authority ofN LR B v. A. ENettleton Co , et at,241 F 2d 130 (C A. 2), it wouldseem that an objection not raised before me as an agent of the Board is waived pursuantto Section 10(e) of the ActSee alsoN L R B.v Fredrica Clausen,d/b/a Luzerne Hide& Tallow,188 F 2d 439(CA. 3), cert denied 342 US. 868Local Lodge No. 1424,International Association of Machinists,AFL-CIO; etat (Bryan Manufacturing Co.) v.N.L R B ,362 U S. 411, does not expressly hold otherwise. In any event, a charge wasfirst served on Wallace on February 27, 1961, and would support all unfair labor prac-tices found subsequent to August 27, 1960 ; an identical charge was served on Harvey at HARVEY ALUMINUM (INCORPORATED), ETC.201F. Thediscrimination against Ballard DillonThe consolidated complaint alleges that Respondent Harvey discriminated againstBallard Dillon, an employee at the Torrance plant, from on or about November 23up to December 9, 1960, causing Dillon to terminate his employment on the latterdate and thereby constructively discharging him.Respondent Harvey stated onthe record that it would not introduce any evidence on the merits with respect toDillon and would develop evidence solely in support of its contention that Dillonwas a supervisory employee not within the protection of Section 8(a) (3) of the Act.There is some conflict between Dillon and his foreman, Harry Saldamando, as tothe duties of the former.Dillon entered the employ of Harvey in August 1956 and was employed as ageneralmachinist in the laboratory machine shop.This shop is part of thelaboratories which are under the supervision of Wayne Rotsell, the chief plantmetallurgist, and his subordinate, Chief Chemist Bob Pooler.The shop is underForeman Harry Saldamando, and its personnel, at the time material herein, consistedof three general machinists, Bogue, Stuart, and Dillon, who was allegedly a leadman;two machine operators; and one trainee, making a total of six plus Saldamando.Dillon normally worked along with the other two general machinists and thethrust of Harvey's defense is that he had supervisorial duties when Saldamandowas on vacation, was ill, or was out of the department on company business. Itis undisputed that Dillon was a competent workman.While his pay scale was higherthan that of the general machinists, the testimony of Saldamando discloses that thiswas so because of his tenure which had brought him to the top of the scale earlierthan the other general machinists. In fact, at the time of this hearing, the othertwo general machinists in the shop had arrived at the scale enjoyed by Dillonas of the time he left. It is undisputed also that Saldamando did the hiring andfiring; the conflict is solely as to Dillon's role when Saldamando was absent.As for the merits of the case, the uncontroverted case for the General Counselis indeed strong.The Union had been carrying on an organizational campaignat the Torrance plant and a Board election was duly scheduled and held on Monday,November 28, 1960.On the previous Monday, November 21, Dillon agreed toserve as an observer at the election.On Wednesday, November 23, the Union senta wire to Harvey wherein it listed its proposed observers at the election, this listincluding Dillon.Dillon testified, and I find, that on this same day, Saldamandospoke to him about this undertaking in the presence of several other employees,including Bogue and Stuart.Saldamando approached Dillon that afternoon andasked, "What's this about you and the union?"Dillon pleaded ignorance andSaldamando replied that Harvey had "a paper in there with your name on it withsome others as being union observers. . . . Maybe you could still get out of itIf you go see Al Hinz . . . maybe you could tell him that you want no partof it, that it was a mistake and possibly you could still get Out of it." 34Later that afternoon, Dillon was at work and was approached by Lawrence Harvey,an owner of Harvey.Harvey joked with him that Dillon was not "smiling" andwent on to state that "when you boys get the union in . . . then the work will be alot easier.You won't have to work so hard." Dillon replied that work was noeasier in union shops and Harvey said, "I understood that you felt that gettingthe union in would be the start of the millenium."Dillon responded that this wouldhelpmatters, but Harvey disagreed and explained why he disliked unions.Hestated in part "that it would just make it bad for everybody if we got a union,"and asked Dillon, "How do the rest of the boys feel about ,it?"Dillon replied thathe did not know.the same time In addition,earlier charges were served upon Harvey on January 24and 26 andFebruary 7 and 10, 1961, and these would encompass unfair labor practicesdating back to July 24 and 26 and August 7 and 10, respectively. On this posture, theunfair labor practice findings herein are predicated upon conduct subsequent to such datesand the preceding conduct in what has been found to be one continuing scheme to engagein labor espionage is relied upon as evidence which sheds light upon and interprets thelatter.$* Respondent Harvey in effect defends on the merits at this point despite its contraryclaim.It is contended that this wire was received an hour later than the time at whichDillon placed this talk.The General Counsel contends,and Harvey resists the claim,that the wire could have been telephoned in previouslyBe that as it may, Dillon was aclear, intelligent,and straightforward witness whose testimony impressed me as being*ruthful.Hence, his testimony has been credited in full in this respect as in others. 202DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe singling out of Dillon by Harvey for a talk is not without significance.Dillon had been in this machine shopfor over 4 yearsand it was the second timethat Harvey had spoken with him. The first time had been approximately 1 yearbefore when Harvey questioned him about a job then pending in the shop. It isa fair statement, therefore, that after 4 years of employment top management sawfit for the first time to seek out Dillon for a conversation unrelated to his job andwhich bore solely upon his union sympathies and activities.The inference is war-ranted that Harvey considered this a matter of primary concern.Still later that same afternoon, Saldamando again brought up the topic.Heapproached Dillon, as the latter testified, and "asked me again to try to withdrawmy name, or something.He said it was going to make it tough on me and toughon everyone in the shop if I did it.... If I was an observer."[Emphasis supplied.]On Friday, November 25, a preelection conference was held between representativesof the Union and Director of Industrial Relations Hinz, under the auspices of aBoard field examiner.Hinz then made the assertion that Dillon was a supervisorand should not serve as an observer.Dillon spoke up and claimed that he wasnot a supervisor.Hinz adverted to the discharge of one, Gipson, during the previousJuly and claimed that Dillon had discharged him.Dillon protested that he had not.As will appear below, Dillon did not discharge this employee, indeed did not havethe authority to do so, and the contention of Hinz was contrary to the fact.TheBoard field examiner, according to Dillon, stated that there was a "slight possibility"that the Board might decide Dillon was a supervisor.Union Representative JohnPro stated that everyone concerned well knew that Dillon was not a supervisor, butin order to avoid an argument he would prefer to withdraw Dillon's name as anobserver.Dillon indicated that this was 'satisfactory with him; he was excusedand returned to work.At 4 p in. that same day, according to Dillon and I so find, Saldamando cameby and advised Dillon that he would not work the next day, Saturday, November 26.It is to be noted that this shop had regularly worked Saturdays during Dillon's tenurein the plant and that Dillon had regularly done sosince early in 1959.Saldamandowent on to say that, "I thought maybe since you were not going to be an observerthey would allow you to go ahead and work tomorrow" but that he had seen one,Mondry, technical director of the Company and department head over the machineshop, and that Mondry had stated "the order still stands and you [Dillon] are stillnot to work tomorrow." This, it is clear and I so find, was directedsolely at Dillonbecause the rest of the department did work that Saturday as usual. In fact, only onemachine operator who disliked Saturday work did not regularly work on Saturdays,pursuant to his request, and with the approval of management.Saldamando also told Dillon on this occasion that he should report to work at8 a.m. on the following Monday rather than,at 6 a.m. when the others in the depart-ment would report.This, I find, served to deprive Dillon of 2 hours of overtimework.Dillon asked why he would not receive this overtime work and Saldamandoreplied, "Well, that's pretty obvious."On the following Monday, the rest of thecrew reported at 6 a.m. and worked a 10-hour day whereas Dillon reported at 8 a.m.and worked 8 hours. This arrangement lasted for 2 days with Dillon restricted toan 8-hour day in contrast to the 10-hour day worked by others in the department.Then all were put back on an 8-hour day.The Union apparently lost the election.On Tuesday, November 29, Dillonwas leaving the plant and was told by a guard that Hinz wished to see him.Dillonwent to the latter's office and Hinz asked how he felt about the election results.Dillon replied, as he uncontrovertedly testified and I so find, that he was not undulydisappointed, whereupon Hinz announced that "if I was in your position I wouldn'tfeel so good today."Dillon asked precisely what his position was and Hinz laughedand stated, "Right at the top of the list."Hinz then announced that he and Moudryhad discussed the situation and had decided it best to offer Dillon a 30-day leaveof absence to find another job.Hinz added that Dillon "had been advocating unionconditions in the shop and that they thought I should go and find myself a job in aunion shop and they would give me thirty days to decide whether or not I like it,and if I didn't like it I could come back to my old job." Dillon was not overwhelmedby the offer and declined it.Itwould seem that this was consistent with Hinz' testimony, previously noted,that it was Harvey'spolicyto punish specifically named individuals for offenses "ofa maior nature" whereas, in lesser offenses, Harvey was not interested in the namesof offenders but in correcting the basic situation.The inference is warrantedthat top management of this plant, and particularly Hinz, by singling out Dillon,considered his demonstration of union sympathies or interests to be an offense ofa major nature. HARVEY ALUMINUM (INCORPORATED), ETC.203On the following Saturday, December 3, Dillon was again not called into workalthough all the others in the department were.On the previous day, as Dillon un-controvertedly testified, he asked Saldamando in front of the other employees if hewould work on Saturday. Saldamando replied that Dillion would not and added,"From now on you are the 40-hour kid."Dillon continued to report for work.Then, on Tuesday, December 6, Saldamandotold him that he was to fill out a report each day as to everything he did, where hewent in the plant, and the time spent on each assignment. This was a matter of firstimpression for Dillon. In fact, no one else was so instructed at the time and thereis no evidence that anyone else ever had been. It is to be noted that no contentionwhatsoever is made ,that Dillon's work had been less than diligent and eminentlysatisfactory in every respect, that he wandered around in the plant, or that he spenttoo much time on assignments.On Wednesday, December 7, Dillon went to Saldamando and told him that he"had had it" and was leaving on Friday, December 9. Saldamando responded with aburst of candor that he and Dillon had been good friends but "there is nothing herefor you" and that it would "probably be better for all of us if you do leave."Dillon left the employ of Harvey on December 9.He was asked herein as to thereason why he had left his job and replied that he had done so because the loss ofovertime work had pressed him financially.In sum, the picture is one of an exemplary employee who was a highly skilledmachinist and had the misfortune, in this plant, of believing in unionization.Moreparticularly, his downfall was that he agreed to serve as an observer for the Unionand thereby his prounion sympathies, or at least Hinz and Harvey so regarded them,came to the attention of management and made him a marked man in the eyes of topmanagement, including an owner and the director of industrial relations.With noattack whatsoever made on his ability, it is readily clear that his overtime wasabruptly withdrawn and no reasons in any way connected with a nondiscriminatorypurpose are assigned.On this record, there is only one explanation, namely, that it was done to punishhim for his union activities or for management's belief that he was so engaged.To the withdrawal of overtime was added the requirement on December 6 that healone fill out a closely detailed report on his activities,againan retaliatory andrestrictivemeasure.On December 7, Saldamando as much as admitted Harvey'sdiscriminatorymotivation and that it was to Dillon's interest to quit.That Re-spondent Harvey sought to eliminate him from the plant is demonstrated by Hinz'invitation to Dillon to seek employment in a unionized plant.While Dillon initiallyrefused, the handwriting was plainly on the wall and, after the imposition of the dailyreporting requirement on December 6, he gave up and left.On this uncontroverted evidence, it is readily apparent that Respondent Harveyconstructively discharged Dillon on December 9 in violation of Section 8 (a) (3) and(1) of the Act if Dillon was an employee, rather than a supervisor as RespondentHarvey contends. I turn, therefore, to a consideration of that contention and theevidence discloses little support for the claim.Aside from Foreman Saldamando, there were six in this department.Dillon,Bogue, and Stuart were general machinists who performed substantially the samework.The remaining three included two machine operators and one trainee.Thegeneralmachinists worked on all of the machines as well as on prints, whereasthe machine operators were skilled only on a particular machine.The machinistsalso were more versatile than the machine operators as they could work with allmetals including steel and titanium, whereas the latter handled only aluminum.It is Harvey's contention that Dillon was a leadman over the other five in the shopand, further, that he had supervisory duties. I find no evidence to support the latterclaim and apreponderance of the evidence is contrary to the former.(1) Saldamando testified that he informed new employees Dillon was the leadman,and that if they encountered problems and Saldamando was not available, theyshould take it up with Dillon.He also claimed that he told employees that Dillonhad authority to hire and fire and that he once told Dillon he had the right to hire.He conceded that no one inmanagementhad ever authorized him to tell Dillon thathe could hire and fire, that Dillon had never hired anyone, and that Dillon had notinterviewed anyone prior to hiring.Saldamando claimed that he decided by him-self that if Dillon was the leadman, he was in charge and authorized to "take overcompletely" and hire and fire.The testimony of Saldamando is substantially refuted in several respects. In thefirst place, Saldamando contradicted himself and demonstrated that he was attempt-ing toshade his testimony in favor of his employer's position herein.While stressingthe authority he bestowed upon Dillon, he testified further that he, Saldamando, 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDhired three or four people during Dillon's tenure in the department whereas, asstated,Dillon never hired anyone and never interviewed any would-be applicants.Saldamando's procedure was to interview applicants privately and later, as he put it,"talk it over with" Dillon.Dillon, an impressive witness as heretofore indicated,agreed that he never hired or fired anyone and, in fact, never imposed discipline uponanyone; nor did he make any recommendations.The record discloses but one de-parture from this, if that, when Saldamando took his annual 2 weeks' vacation in1'960.35Saldamando is further refuted by the testimony of Archie Stuart, a generalmachinist in the department, who testified that he replaced Dillon, albeit 2 monthslater in February 1961.While Stuart, still in the employ of Harvey, characterizedDillon as the previous leadman, he made it clear that he and Dillon had the sameduties and that he, Stuart, wasa "working leadman."Stuart had more tenure thanDillon, although his skills were developed more recently, for he started in November1955 as a trainee and became a general machinist 1 or 2 years before the instant hear-ing.Dillon was his predecessor as working leadman but, contrary to Saldamando,Stuart claimed that he had never been given any instructions about Dillon's re-sponsibilities as a leadman.Similarly, he recalled no occasion in this small depart-ment when,withSaldamando out of the shop, any of the personnel would speak toDillon about leaving early or concerning the starting hour on the following day.Saldamando's testimony was also marked by vagueness and contradictions.Hetestified that he was "sure" he told Dillon "he could hire and fire"; elsewhere, hetestified that, "I don't remember if I did or not. I think I did once," and, "I don'tquite remember now, but I think I did."He also testified that hetold the menDillon had such authority.Elsewhere, he testified that, "I don't recall if I did [tellIBogue]. I might have" He later said that he was "pretty sure I did, but . . .don't recall. It has been so long."Respondent Harvey makes much of Dillon's purported supervisorial responsibilitieswhen Saldamando was elsewhere in the plant on a mission. Stuart makes it clear howinflated this claim is because, consistent with the testimony of Dillon, Stuart testi-fied that when Saldamando was out of the shop, he would look to Dillon for answersto problemsconcerning the performance of his tasks.The record demonstrates thatDillon was a particularly skilled employee.As Stuart put it, if he was not sure how todo a job, Dillon would show him.He also looked to Dillon for part of his trainingin becoming a machinist.Dillon agreed, testifying that a man tackling a new assign-ment might ask him how best to handle it; Dillon did not volunteer, doing this onlywhen asked. I find that Dillon's participation was purely as a skilled craftsman show-ing a less skilled worker how to do a job. I do not credit Saldamando's assertion thathe asked Dillon what he thought of the abilities of the various men, that Dillon wouldinform him thereof, and that Dillon's opinions meant a great deal to him. I creditDillon that he never made any recommendations concerning the men.(2) Stuart testified that after becoming a working leadman he answered the tele-phone when Saldamando was out of the shop for periods varying from 10 minutesto 11/2 hours.This shop functions as a regular machine shop and repairs toolsand parts for use in the laboratory. In Saldamando's absence, Stuart logs in jobsand changes assignments when rush jobs come in.The only time he logs in jobsis in the absence of Saldamando.However, when Saldamando is absent in thenearby heat treat department for 2 or 3 hours daily, as he testified, Stuart doesnot assign work but waits for Saldamando to return to handle it. I find on his testi-mony that except for Saldamando's annual 2 weeks' vacation discussed below, Stuartwould assign work only on the occasional absences of Saldamando and at that notin all cases.(3) Saldamando attempted to portray his absences from the shop as lengthy oneswhich took him out of the machine shop to various plant locations approximately50 percent of the time.This is manifestly far more absentee time than Stuartattributed to him.And Stuart is supported here by Virgil Bogue, also currently amachinist in the shop, who testified for Harvey.Bogue originally testified that he had been in the shop for 31/2 years and thathe and Dillon did the same work.While he placed Dillon as the leadman inSaldamando's absence, he too controverted the latter,testifying that Saldamandonever told him what Dillon's duties were when Saldamando was absent.On suchoccasions,Dillon would assign the work and answer the telephone.Bogue agreedthat Dillon never assigned any overtime;that he, Bogue, contacted only Saldamandoabout problems; that he had never been told to see Dillon about working condi-35 This Is Harvey's claim of Dillon's involvement, or more accurately as I view it, lackof involvement in the discipline of one employee.It is treated hereinafter. HARVEY ALUMINUM (INCORPORATED),ETC.205Lions; and, contrary to Saldamando,that he had never been told that Dillon had anyauthority to promote or discipline anyone.As Bogue succinctly put it, Saldamando's job was quite different from that ofDillon.The latter never did Saldamando's job and Saldamando did not do muchshopwork.Bogue also did not agree with Saldamando concerning the latter'sabsences.Bogue testified that these absences were of short duration, from 15 to 20or from 15 to 30 minutes. And, if Saldamando was absent, an employee with aproblem would endeavor to locate him and, only if unsuccessful, would he thenseek out Dillon.He testified that Saldamando laid out the day's work each morningand wouldassigntasks to a particular worker consistent with his skills.The onlytime Dillon did so was when Saldamando was ill or on his annual vacation. Sald-amando was apparently favored with good health, for he conceded that he had beenabsent but 3 or 4 days outside of his annual vacations.As Bogue put it, Dillon workedjust like the other machinists.(4) Saldamando, as indicated, testified contrary to the other witnesses that hespent 50 percent of his time out of the department during which Dillon presumablyfilled his place.But Saldamando included in this total the 2 to 3 hours he dailyspends in the heat treat department which is immediately adjacent to the machineshop; more particularly, if and when he is needed by his men they can and docome to get him in this area. It is thus clear that his true -absences from the shop,in terms of unavailability, were far less than he indicated.(5) Saldamando testified that approximately three to four times daily, calls wouldbe made from the office for rush jobs and that, on occasion, when a call camein during his temporary absences, Dillon would tell an employee to suspend hisexisting task and do the rush job. In .the same vein, Saldamando testified that workassignments came in during the morning and that, once or twice a week in hisabsence, Dillon would do his job of picking up the samples and recording them inthe book.The testimony of Dillon discloses that this morning chore, including laying out thework in the proper order of performance, whether rush or nonrash, plus recordingthe jobs in a ledger, took 25 to 30 minutes at the most.The men would then helpthemselves to the jobs, each consistent with his skill, taking the duly marked rushjobs first.Upon completion of a job, the man would proceed to take up the nextjob without directions.This, it should be noted, was the second load of work,because the initial assignments were waiting when the crew reported.It is alsoreadily apparent that the decisions as to which jobs would be rush jobs were madenot by Saldamando or Dillon but in the office and the office girls would relay andannounce the decisions to Saldamando for compliance.(6) Saldamando admitted that an employee who wished to leave early obtainedpermission from Saldamando. In the absence of the latter, the employee wouldonly notify Dillon and leave.Upon Saldamando's return, Dillon would report thedeparture to Saldamando who would say "okay"; this happened quite frequently. Itis significant, in this context, thatSaldamando had never refused anyone permission toleave early.His further testimony that the men had been instructed by him toreport to Dillon when he was absent discloses that this was in the nature of aministerial act so as to keep Saldamando posted on the whereabouts of his crew.Heconceded that he knew of no case where he or Dillon ever told a man that he couldnot leave early.(7)Actually, there is evidence disclosing that Saldamando's supervisory statusmay well have been a limited one under the Harvey system. For in August 1960,Dillon received a pay raise of 5 cents per hour.He uncontrovertedly testified thathe initially asked Saldamando for it and it was not forthcoming.He then visitedPooler, Saldamando's superior, and requested the raise which was granted.(8) Saldamando was paid $2.80 an hour and Dillon $2.75.Dillon's scale washigher than that of the other machinists, but the record makes it clear that this wasbecause of his tenure.Through seniority, he had arrived at the top of the scale,a status since achieved by other machinists in the department.As for Dillon'sadditional responsibilities during Saldamando's annual 2 weeks' vacation, so muchstressed by Harvey, the record discloses that Dillon received no additional payduring these periods.(9)Dillon testified, and I find, that if employees wanted time off during Salda-mando's annual 2 weeks' vacation, they would contact Pooler or Pooler's superior,Rotsell, the chief plant metallurgist.He was then asked if he, Dillon, was in 'aposition to give the men time off, and replied that ,the situation never arose. It isclear that the men might contact Dillon during such periods, but solely as to jobproblems. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDPooler did not testify.Rotsell testified that so far as he was concerned,Dillonwasin charge of the department when Saldamando was away.However, he con-ceded that there was no written instruction or rule to this effect.While he contendedthatDillon would come to him or to Pooler if some unusual problem arose, hedid not specifically deny Dillon's testimony that the men would see Rotsell in orderto obtain time off.Actually,there is evidence of only one problem out of theordinary,that involving a drunken employee,treated below. I credit Dillon herein.(10)Harvey relies mostly herein on an episode during Saldamando'sannualvacation in the first 2 weeks of July 1960; asis apparent,this was approximately 5months prior to Dillon's departure from the employ of Harvey.According to Rotsell,this incident took place on Thursday,July 14, with Saldamando due back on thefollowingMonday, July 18.While Saldamando did not know whether this wasduring,the first or second week of his vacation,Harvey records support Rotsell.It is undisputed that a helper in the department,Gipson,reported for work drunk,climbed upon a workbench,and promptly fell asleep.The men in the departmentattemptedwithout success to awaken him. Dillon summoned the captain of theguards who,together with another guard,managed to awaken Gipson and escort himfrom the plant.Rotsell presented some,testimony concerning this episode which went beyondthat ofboth Saldamando and Dillon.The testimony of the latter two is in agree-ment that Gipson returned to work immediately after the incident andwas notdisciplined therefor.While Saldamando testified that Gipson had started to "goofoff" several months back,it is clear, and both Saldamando and Dillon agree, thatGipson disappeared or walked off the job one daysubsequent to the sleeping incidentand that this additional incident,viz, leaving early without notice or permission, ledto his discharge.I do not credit the testimony of Rotsell that the man was releasedon the second day of Saldamando's returnbecause of the sleeping incident.I findthat this new dereliction on the part of Gipson led to his discharge.As for Dillon'sparticipation in the Gipson incident,the record discloses the fol-lowing.Rotsell claimed that Dillon notified him of Gipson's forced departure fromthe plant with a guard escort directly after the event.Rotsell then asked if Gipsonshould be returned to work or dismissed.Dillon did not answer and Rotsell askedDillon"ifbe thought he would like to check"with Saldamando who was in theLos Angeles area and then advise Rotsell on the following day what the two haddecided.Dillon called back and stated that he had spoken with Saldamando and the latterhad no objections to releasing Gipson.Rotsell asked if Dillon wished to releaseGipson and Dillon replied,"No, he would rather wait until Harry came backMonday and have it be done then." Rotsell claims that he asked Dillon for hisviews because Dillon was responsible for the department,was familiarwith thissituation,and should have been able to decide what was necessary.It is immediatelyapparent,nevertheless,even on the face of Rotsell's testimony,that Dillon had toclear the matter with Saldamando.Saldamando testified that Dillon telephoned him during the first or second weekof his vacation;announced that there had been difficulty with Gipson who reportedfor work drunk; and asked what to do. Saldamando replied that Dillon was in fullcharge and that it was up to him.Dillon said that he disliked taking any action.Saldamando replied that Gipson would give Dillon trouble later on and suggestedthat Dillon confer with Pooler and Rotsell and decide on appropriate action, afterwhich he should telephone him again if the matter became more serious.Dillondid not call Saldamando again. Just how Gipson could give Dillon trouble, withSaldamando on the scene,isnot disclosed.Saldamando returned to work on Monday and discharged Gipson on the follow-ing Tuesday or Wednesday.Saldamando was asked if Gipson had done anythingbetween the day he, Saldamando,returned from his vacation and the day of hisdischarge and replied,"Well, a couple times there he snuck off on me, and I didn'tlike it, and I had to go look for him."He made it clear that this was subsequentto his return from vacation.Saldamando allegedly discussed the case with Dillonbefore discharging Gipson,asking Dillon what he thought.Dillon replied that hedid not believe Gipson would work out and there wouldbe trouble with him.Salda-mando claimed that he and Dillon concluded that this would be the best step to take.Actually, amore realistic picture of Dillon's ministerial rather than decision-making role in the plant is found in Saldamando's claim that upon returning fromhis vacation he asked Dillon why he had not discharged Gipson.Dillon,consistentwith never having functioned in the personnel area despite his tenure dating backto 1956,replied,"I talked it over with Bob [Pooler]and they decided to wait untilyou come back." HARVEY ALUMINUM (INCORPORATED), ETC.207Dillon testified that he never knew whether he was officially a leadman or notand that he more or less assumed the duties 2 or 3 years before he left the Company.This, of course, is consistent with the fact that he was paid no more than the topof the wage scale in his classification as machinist.While his replacement, Stuart,was made a working leadman in February 1961, and advised of his general duties,Stuart's testimony discloses that his activity is all in the area of answering thetelephone in Saldamando's absence, logging in jobs, changing jobs as the occasiondemanded, and being a "workingleadman."Dillon did testify that on one and only one occasion, 2 or 3 years before, Salda-mando went on his annual vacation and told him that he would be in charge. Salda-mando further instructed him to keep the shop running and, in case of an emergency,to contact Rotsell.This, of course, is precisely what Dillon did when the Gipsonproblem arose 2 years later.Nor did Saldamando on this occasion state anythingabout hiring or firing personnel.This, too, is the only occasion for Dillon's involve-ment, remote as it is, in any personnel problems during his several years as leadman,actual or apparent, and covering for Saldamando during the 1958, 1959, and 1960vacations.As for the Gipson incident, Dillon testified that the guards sent Gipson home;thereafter, Rotsell sent for him and asked what had happened.Dillon replied thatGipson had gone to sleep and that the captain of the guards had sent him home.Rotsell then asked Dillon if he, Rotsell, should discharge the man or if he shouldwait to consult with Saldamando upon his return and ascertain his wishes.Dillonreplied that "I'd just as soon you'd wait until Harry got back.... Maybe there wassomething wrong, maybe hehad a reason."Dillon claimed that he never recommended the discharge of Gipson after Salda-mando returned, that he did not go to Saldamando concerning the problem, andthat he had no recollection of Saldamando discussing the incident with him afterhis return.One day, subsequent to Saldamando's return, Gipson left at noon withoutpermission and without checking out and did not return until the next morning.That morning, Saldamando discharged Gipson without consulting Dillon.This, ofcourse, is consistent with Saldamando's testimony, noted above, that he had similartrouble with Gipson previously. Indeed, Gipson had taken off on a prior occasionwithout permission, and Pooler asked Dillon what should be done.Dillon replied,"Well, if I was doing it I'd probably fire him."That Dillon was not "doing it" andwas not making effective recommendations is demonstrated by the fact that noaction was taken and thatGipsonwasdischarged unilaterally by Saldamando onlyafter another offense subsequent to his drunkenness and without consultation withDillon.I find, consistent with the testimony of Dillon, that Gipson was discharged bySaldamando for leaving work early without permission, and that Saldamando madethe decision independently of any recommendation from or consultation with Dillon.The various factors set forth and the preponderance of the evidence demonstratethat Dillon did not have the authority to hire or fire or to make any effective rec-ommendations with respect thereto.The Gipson incident was flagrant and it war-ranted immediate dismissal, yet Dillon did not act and management awaited thereturn of Saldamando some days later. Indeed, the record demonstrates that thepresence of a leadman or working leadman was of no urgency in this department,becauseDillon's replacement, Stuart, was not designated as leadman until February,approximately 2 months after Dillon's departure, and there is no evidence of anyinterim service by anyone in this capacity.Dillon served for 3 years during the annual 2 weeks' vacation of Saldamando andon one occasion was involved in a personnel problem. I find that the decisioninvolving Gipson was made by Saldamando and not by Dillon, and without effectiverecommendation by the latter.The preponderance of the credible evidence doesnot support a finding that Dillon made an effective recommendation in this or inother areas.And, assuming that he did in the case of Gipson, this was one isolatedincident over a period of 3 years, 5 months before Dillon's termination, carried outby a man classified by Harvey as a general machinist and paid as such. In sum, hehandled administrative details in the absence of Saldamando.These were routinematters arising infrequently and did not involve the exercise of independent judgment.Nor is there any evidence that Dillon participated in meetings of supervisory per-sonnel or attended policy making conferences. Indeed, there is no evidence thatForeman Saldamando participated in matters of this nature.The Court of Appeals for the Ninth Circuit treated with this problem in a similarcase.N.L.R.B. v. Parma Water Lifter Co.,211 F. 2d 258 (C.A. 9), cert. denied348 U.S. 829.An employee in a lathe shop testified that it was his "understanding"that he was in charge in the absence of the plant's production manager and some-times assigned work to the other men in the shop.He did not hire, fire, or recommend 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch action; did not considerhimself asupervisor; and neither did his coworkers.The court there stated:[His] status was about the same as that of the employee Tancrell in the caseof N.L.R.B. v. Whitin Machine Works,1Cir., 204 F. 2d 883, and involved lessresponsibility than that held by the "room boss" or "leadman," Petti, in the caseofPrecision Fabricators v. N.L.R.B.,2 Cir., 204 F. 2d 567, both of whomwere held not to be "supervisors" within the meaning of Sec. 2(11) of the Act.He did the work of an ordinary production employee and had no authorityto direct work when Manager Rose was present. Cf.N.L.R.B. v. Quincy SteelCasting Co.,1Cir., 200 F. 2d 293, 296.And the exercise of the limited authorityhe had in Rose's absence appears to have been of a "merely routine or clericalnature," not requiring the "use of independent judgment." Sec. 2(11) of theAct;cf.N.L.R.B. v. Whitin Machine Works, supra,204 F. 2d at page 886;Precision Fabricators v. N.L.R.B., supra.We think the Board did not err infinding that Morris was not a "supervisor" within the meaning of Sec. 2(11)of the Act.A decision by the Court of Appeals for the Fourth Circuit involving this veryindustry is much in point on this issue.N.L.R.B. v. Washington Aluminum Com-pany, Inc.,291 F. 2d 869 (C.A. 4), enforcement denied on other grounds.There,the employer was engaged in thefabrication of aluminum products as was Harvey.The court there considered the status of one "Caron, the shop leader" of the machineshop which included nine men, including a foreman and this shop leader.The courtstated that "Caron's duties as `shop leader' were to assign the other workmen to themachines, to assist them and help plan their work schedules.He was not empoweredto hire or fire. to grant permission for absence from work, or to allow a man timeaway from his work in the plant. These functions were vested wholly in MachineShop Foreman Jarvis and in higher management." It may be noted that the dissentin this decision treated this shop leader as no different than a rank-and-file em-ployee.The Court of Appeals for the First Circuit has held similarly with respect to onewho was learning the duties of a foreman "and occasionally but not always had actedas foreman in the regular foreman's absence."N.L.R.B. v. Swift & Company,d/bla New England Processing Unit,292 F. 2d 561 (C.A. 1). The court went onto approve language in the Board decision that:we believe that this time is now devoted almost entirely to his clericalduties, and that any supervision he might perform is infrequent and sporadic,and is insufficient to bring him within the statutory definition of a supervisor.It is also evident that Cogan's clerical duties are insufficient to clothe him withthe status of a confidential or managerial employee.We shall include him inthe unit.The Court of Appeals for the District of Columbia Circuit pointed out inInter-nationalUnion of United Brewery, Flour, Cereal, Soft Drink and Distillery Workersof America, AFL-CIO (Gulf Bottlers, Inc.) v. N.L.R.B.,298 F. 2d 297, that:It has seemed to us that if a mere employee at some stage may become a super-visor, the transition becomes an actuality when he is found to possess real power"in the interest of the employer" to take meaningful action with respect to thestatutory tests.It is not alone that he may hire or fire or lay off or discipline.He must do so in the interest of the employer.He must then, when acting,become in effect a part of management, not simply a lead man or straw boss.The entire work force from the president down to the messenger boy in onesense acts in the interest of the employer, as Congress well knew. Surely itcontemplated some other test than is afforded by a sheerly literal reading of sec-tion 2(11). [Emphasis supplied.]InMatthews Drivurself Service, Inc.,133NLRB 1513, the Board pointed outthat occasional advice and recommendations from leadmen do not constitute themsupervisors.See alsoBallentine Packing Company, Inc.,132NLRB 923 andNorthern Virginia Steel Corporation,132NLRB 7114.As the Board noted inV.I.P. Radio, Inc.,128 NLRB 113, 115, the fact that persons "exercise supervisoryauthority irregularly and sporadically is not alone sufficient to constitute them super-visors."InGastoniaWeaving Company,91NLRB 899, the Board stated that amachine shop leadman who received a higher hourly rate than other employees andwas referred to by other employees as "shop foreman" nevertheless was not a super-visor because his direction of other employees in the machine shop "does not re-quire the use of independent judgment but consists essentially of transmitting instruc-tions which he receives from the foreman or superintendent."And, as the Board HARVEY ALUMINUM (INCORPORATED), ETC.209pointed out, inWebb Fuel Company,135 NLRB 309,the assignmentof tasks of "aroutine clerical matter" and"an isolatedact ofdiscipline" did not make a supervisorout ofa rank-and-file employee.In view of all the foregoingconsiderations,I find that Ballard Dillonwas not asupervisorwithinthe meaningof Section 2(11) of the Act, but was rather an em-ployee withinthe meaningof Section 2(3) of the Act.N.L.R.B.v.R.H. Osbrink,et al., d/b/a R. H. Osbrink Manufacturing Company,218 F. 2d 341 (C.A. 9), cert.denied 349 U.S. 928. The evidence previously set forth discloses, and I find, thatRespondent Harvey discriminated with respect to the conditions of Dillon's employ-ment on andafterNovember 26, 1960, and constructively discharged him onDecember 9, 1960, because of his union activities and sympathies and because Harveybelieved he was so engaged, thereby discouraging membership in a labor organiza-tionand engagingin unfair labor practices within the meaning of Section 8(a)(3)of the Act. I further find that by such conduct Respondent Harvey has engagedin unfair labor practices within the meaning of Section 8(a) (1) of the Act.N.L.R.B.v. Saxe-Glassman Shoe Corporation,201 F. 2d 238 (C.A.1);N.L.R.B. v. Ra-RichMfg. Corp.,276 F. 2d 451 (C.A.2); N.L.R.B. v. Chicago Apparatus Company,116F. 2d 753 (C.A.7); Art Metalcraft Planting Co.,inc.,'133 NLRB706; Rubin Brown,an Individual, d/b/a Ace Wholesale Electrical Supply Co.; et al.,133 NLRB 480;MinnesotaManufacturing Company, Inc.,132NLRB 1398; andBerg-AirlectroProducts Company,131 NLRB 982.G. The discharge of Lewis ReaThe complaint alleges that Respondent Harvey laid off Lewis D. Rea, a drawbenchhelper in the finishing department, on December 30, 1960, because of his unionactivities, after almost 9 months of employment.Harvey contends in its brief that itterminated Rea because he was an unsatisfactory employee and, specifically, be-cause of "his own poor employee record."While witnesses for Harvey refer to thisas a layoff, it is clear, and I find, that he was discharged allegedly for cause. Indeed,Director of Industrial Relations Hinz, in an affidavit to the Board, stated that therecord of Rea was marked "no rehire" because he was "to slow, and would not fol-low safety precautions."To an extent, the case of Rea parallels that of Dillon discussed above.OnNovember 23, 1960, the Union sent a wire to Hinz wherein it listed its proposed ob-servers at the election; this list included Rea, Dillon, and others.Rea attended andparticipated in the preelection conference on November 25, as did Dillon.Reawent beyond in that he actually served at the November 28 electionas anobserverfor the Union.As a result of the preelection conference held on November 25, Reawas late in reporting for work.His foreman, Guy DeWitt, asked why he was lateand Rea explained that he had been at the conference as an observer for the Union.DeWitt asked, "What's that going to prove?" Rea, in reply, asked that DeWitt"respect what I believe in."The General Counsel contends that Rea's foreman,DeWitt, began "riding" Rea during the month of December by keeping him underconstant scrutiny and, on one occasion, threatened to discharge him if he did not"wipe that grin off your face."DeWitt conceded that Rea's constant grin or smileirritated him and that he so addressed Rea.Rea testified that Foreman DeWitt told him on December 30 that Harvey wasletting him go for "lack of work." DeWitt was not questioned concerning this con-versation, but he, too, claimed the decision was predicated upon lack of work andthat there wasno work for Rea to do on the drawbenches.Harvey has introduced evidence to the effect that Rea was terminated becauseof "gold-bricking" and for constant failure to observe safety rules by not wearinggoggles and incurring frequent injuries.The General Counsel concedes much of thisevidence, but contends that Respondent allegedly seized upon Rea's long-toleratedshortcomings in order to eliminate a union sympathizer who otherwise would nothave been terminated.Stated otherwise, Rea was less than an entirely satisfactoryemployee. Specifically, he disappeared at times to work on personal projects and hada high accident record despite at least two warnings from Foreman DeWitt. Indeed,DeWitt testified that it was his practice to warn an employee twice and to terminatethe man for the third offense and that Rea had received prior warnings on the firstof November and in the second week of December. Rea's record discloses a num-ber of injuries and, specifically, that he injured his eye on November 30 and againDecember 10, with the case closed on December 12.His only subsequent injurywas a splinter on Deecmber 27.While this case is closer than that of Dillon, forthe various reasons appearing below, a preponderance of the evidence supports thecontention of the General Counsel that Harvey discriminated against Rea. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1)Witnesses for Harvey,including Foreman DeWitt,Plant Superintendent SamTuzzolino, and Director of Industrial Relations Hinz, testified concerning an abortiveattempt to terminate Rea.This date was placed by Hinz as Friday, November 25,1960, 2 days after Rea was identified as a union observer.According to DeWitt,there was a lack of work and Tuzzolino told him to lay off six people. Six helpersincluding Rea were chosen for layoff.All except Rea were low in seniority and Reawas chosen out of seniority "Because of his work and his safety record."DeWittcontended that he did not then know Rea was a union observer or interested in theUnion; it is clear that Hinz didTuzzolino and Hinz agree that Hinz told Tuzzolino to remove Rea's name from thelist.According to Hinz, he noted the list on Friday, November 25, and immediatelynotified Tuzzolino not to terminate Rea "at that particular time.to try tosalvage the boy . . . if he were terminated I knew automatically that the unionwould scream discrimination."With reluctance, Tuzzolino agreed to abide by thisdecision but stated that he disliked releasing a good worker and retaining Rea.No evidence of the precise fate of the other five is disclosed, although DeWitt testi-fied that he laid off two and three were voluntary terminations.36(2) Foreman DeWitt testified that he made up another layoff list at the end ofDecember after General Foreman Frank Tuzzolino instructed him to prepare a lay-off list of eight people because of "a lack of work at that particular time in the one[finishing] department."This department then had between 15 and 20 helpers.DeWitt prepared a list of eight names, includingonlythose helpers with the leastseniority in the department.Rea was eighth on the list; that is, to reach Rea, sevenhelpers with less seniority were selected and Rea was the eighth.Thus, unlike theearlier list, Rea was reached by seniority and the list stopped at that point.DeWittturned in the list to Frank Tuzzolino who transmitted it to Hinz with the comment,"This is it. I don't care what you say. I don't want him [Rea] around." On thenext day, December 30, Rea was terminated.(3) One would conclude from the foregoing, at first blush, that Rea was one of agroup terminated for lack of work, consistent with seniority, and that he, in particular,was an unsatisfactory employee. Indeed, Hinz testified that, "we laid off the mostincapableorpoorest person during the layoff." Hinz also testified that"we were lay-ing off employees in his department,and he was one of the least desirable employees,due to his past work record and attitude and aptitude in the department, andsafety-wise,so he was included in the overall layoff in the department."[Emphasissupplied.]In a statement to the Board,Hinz deposed that"Rea wasterminated for `JobComplete' the same as 13 other employees in the Finish Department in the monthofDecember, lacking in seniority."But, in contrast, Hinz testified herein that"8 to 12 employees with less seniority had been transferred to other departmentswhen work got slow in that department.Theyhad been transferred to other de-partments because they were outstanding workers, they had good work records, andthe company felt definitely they were [worth] salvaging and they would like to havethem remain on the company payroll."Further consideration is given below to theprecisemeaning of what Harvey meant by "transferred to other departments."[Emphasis supplied.](4)Hinz was asked why he used the notation "Job Complete" if, in fact, Reawas terminated because he was an unsatisfactory employee.He replied that thiswas done not to "hurt the employee on a future job."He also stated, "This hap-pens quite often when we are having a layoff . . . so we will not hurt the employee ona future job..Rather than hurt the boy, have a mark on his record for the restof his work history, because other companies,of course, do check references, wedo this, and it is quite often the procedure in the company . . . we would protecthim inthe future ...."BO There is evidence that Rea was not as unsatisfactory a workman as Harvey alleges.His leadman,Dale Butler,testified for Harvey that Rea "was a very good worker," butthat he would absent himself too long from his duties,more so than his fellow workers.Gerken, Rea's operator,similarly testified that Rea was initially a "pretty good"workerbut that his work deteriorated subsequent to the election and after the attitude of Fore-man DeWitt toward Rea changed in that be watched him closely and criticized his workHe testified that, in his observation,DeWitt's criticisms of Rea were largely unjustifiedBe that as it may, I am convinced that the contention of the General Counsel herein isestablished independently of this factor when consideration is given to the circumstancesunder which Harvey eliminated Rea from its employThe inference is warranted thatHarvey ascribed little Importance to Rea's deficiencies prior to his serving as a unionobserver at the election,but its attitude changed rapidly thereafter,as will be disclosedby the specious nature of its reasons for his termination HARVEY ALUMINUM (INCORPORATED), ETC.211As is readily apparent, however, thiswas not astatement to another employerbut rathera statementtoa Federal agency which was investigating unfair laborpractice chargesinvolvingHinz and Rea,inter alia, and Hinzwell knew this.More-over, in view of the history of prior unfair labor practice proceedings involving thisemployer, as noted above, it can hardly be contended that Hinz was a novice in thisfield and was not aware of what he was stating, its purpose, and the implicationsthereof.(5)The record discloses that Rea was rehired by Harvey in May 1961 and wasdischarged 2 weeks later.The circumstances of his rehire are not disclosed. SamTuzzolino testified that he was informed by Hinz about the matter.While it isreadily apparent that an unfair labor practice charge involving Rea had been filed,there is no explanation concerning the recall.For the thrust of Harvey's defenseis that Rea was unsatisfactory and was an utter menace to himself, if not to hiscoworkers, because he was injury prone as a result of not following prescribedsafety procedures. Indeed, Sam Tuzzolino testified that he "thought" that he mightbe able to make a satisfactory employee out of Rea on a new job to which he wasthen assigned.(6)As indicated, the case of Rea is not as clear cut as that of Dillon describedabove, but any doubt as to the discriminatory motivation of Harvey herein is dis-pelled when consideration is given to the "razzle-dazzle" method by which Rea wasousted from the employ of Harvey, ostensibly as part of a reduction in force basedupon seniority.One must start with the premise that Harvey assuredly is not operating an elee-mosynary institution for the benefit of incompetent workmen although, as noted,the contrary might well be contended with respect to its retention of employees whosteal, pilfer, and sell company property. If an employee is not satisfactory andhas been warned several times, as Rea allegedly had been, an employer would surelydischarge him out of hand and properly so. This indeed was done in the case ofGipson.Now to consider precisely what Harvey did on December 30, 1960.Hinz deposedto the Board that Rea "was terminated on a seniority basis."And, as noted, Reawas eighth lowest in seniority of the 15 to 20 helpers in this finishing department.This meant that the eight lowest in seniority were selected, the list culminating withRea.Foreman DeWitt of this department testified that there was a lack of workand General Foreman Frank Tuzzolino told him to lay off "eight people"; hepromptly prepared this list of eight including Rea.As Hinz put it, "we were layingoff at the time." Plant Superintendent Sam Tuzzolino displayed some vagueness,testifying with respect to the December 30 list, that some were to be terminatedand some not and that "There might have been a couple" to be terminated.The conclusion is inescapable that the transfer of the other sevenwas a papertransaction because they were promptly returned after I workingday at the mostto the finishing department.December 30 was a Friday. Rea was assigned at thetime as a helper to Clayton Gerken, a drawbench operator, and Gerken has had ahelper at all times material herein. It is clear that it is not practical to operate adrawbench without a helper and four such benches were operating as of December30.The department was working an 8-hour dayon a 6-day week including Sat-urdays.According to Gerken, Saturday, December 31, was a 5-hour day for him,and the three other drawbenches also worked.According to Earl Day, currently adrawbench operator, he put in an 8-hour day on this Saturday.The departmentoperated with two shifts.Gerken testified that two drawbench helpers were transferred to the inspectiondepartment for 3 days and returned on Tuesday or Wednesday, January 3 or 4. Theplant was closed, it is clear, on January 1 and 2 because of the holiday, accordingto Chief Industrial Engineer Frazer Bonnel.This means that the transferees werein theinspection department only for December 31;it is not clear whether or notthat department worked that day.The testimony of Day is in substantial accord with that of Gerken.His helperwas one, Griffiths, who had less seniority than Rea.This helper was transferredto the inspection department at the same time that Rea was laid off and returnedafter 3 or 4 days, manifestly 1 workday later, at the most, viz, December 31. Itisnoteworthy that Day was given another helper within 30 minutes after Griffithswas transferred.While helpers had been previously reassigned, never before hadan operator's helper been transferred to another department and then sent backonly after several days.Foreman DeWitt confirmed the foregoing.While testifying that work increasedin the finishing department during the latter part of January, he conceded that the672010-03-vol. 139-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDseven men who had been transferred to another department on the same day thatRea was terminated "came back" to their original department "Around the 2nd or3rd of January."This, of course, was no later than the first working day after theintervening holiday weekend.DeWitt conceded that Rea was the only one in thegroup of eight who was permanently affected. Even Plant Superintendent Sam Tuz-zolino substantially confirmed this.He originally testified that the transfer lasteduntil "the department got busy again. It might have been a week, it might be twoweeks."He then admitted that it was "closer to a week.... Approximately ... Ican be off a couple of days."I find, in view of the foregoing, that Harvey purported to reduce its complementof helpers in the finishing department by eight; that one of the eight, Rea, was ter-minated;that the other seven were transferred to another department directly beforethe New Year's holiday weekend; and that on the next working day thereafter, allsevenmen were returned to their original department.What is also significant hereis that these eight were chosen by seniority and that of the eight, Rea, the lastreached, was the only one terminated.(7)Adding to the foregoing is the fact that Harvey's contention that businesswas off, thus resulting in the reduction in force, does not stand up. It contends thatit resumed the hiring of personnellate in January,but the record shows that it wassooner.Hinz testified that there was new hiring "about the middle of January."This isconsistent with testimony of Drawbench Operator Day that five or six men werehired in the department that month. Indeed, as Gerken uncontrovertedly testified,five new helpers were hired about1 week after Rea was releasedand one was as-signed to the drawbench.Moreover, DeWitt admitted that helpers are interchange-able in the department and are transferred from job to job.But this is only partof the story. In addition to this, it is undisputed, as Gerken testified, that "A coupleof weeks after Rea had been laid of" Harvey started its two shifts on a 10-hour dayand this applied to all four drawbenches.Not long thereafter, this was abandonedin favor of a three-shift day of 8 hours a shift.Operator Day also received a newhelper about 2 weeks after Rea was released, and claimed that January work wasas heavy as that in December.This third shift, it may be noted, had not beenutilized for some 6 to 9 months.Chief Industrial Engineer Fraser Bonnel testified that January is normally a slackmonth, that there is no upturn in business until around February 1, and that thereWas a slight upturn "the last week and a half possibly in January" throughout theplant.This was supported by statistics Harvey offered in evidence. If this is so,it serves only to demonstrate that the rapid transfer on December 30 of sevenhelpers from the finishing department to another department and their promptreturn on the first working day after an intervening holiday weekend was notwarranted by business conditions.(8) Still other evidence demonstrates that this "shuffle" of helpers was a papertransaction.Foreman DeWitt testified that "The other departments were loadedwith work and needed help. I transferred seven people, seven helpers to anotherdepartment."Rea, however, was released.But Harvey's own exhibit totals thepersonnel in the aluminum extrusion finishing department and reveals that therewere 63 employees as of December 29; 62 as of January 3; and 61 as of January 10.Bonneltestified that the variations between these days "might have been" not overone or two in either direction. I find therefore that the testimony of Hinz that"there was a total reduction . . . in the [finishing] department" is contrary to thefact, insofar as the reduction may have exceeded one or two, if that.I find that the evidence preponderates in favor of the position of the GeneralCounsel; that the reasons assigned for the termination of Rea were a pretext tocover illegal motivation; and that Respondent Harvey discriminatonly dischargedLewis D. Rea on December 30, 1960, because of his union sympathies, thereby en-gaging in unfair labor practices within the meaning of Section 8(a)(3) of the Act.I further find that by such conduct Respondent Harvey has engaged in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.N.L.R.B. v. The BendixCorp.299 F. 2d 308 (C.A.6);N.L.R.B. v. R. H. Osbrink, et at., d/b/a R. H.Osbrink Manufacturing Company,218 F. 2d 341 (C.A. 9), cert. denied 349 U.S.928;N.L.R.B. v. West Coast Casket Company, Inc., 205F. 2d 902 (C.A.9); TexasBolt Company,135 NLRB 1188; andSachs & Sons, etc.,135 NLRB 1199.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in con-nection with their operations set forth in section 1, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, HARVEY ALUMINUM (INCORPORATED), ETC.213and tend to lead to labor disputes burdening and obstructing commerce and thefree flow thereof.V. THE REMEDYHaving found that Respondents have engaged in unfair labor practices, I shallrecommend that they cease and desist therefrom and take certain affirmative actiondesigned,to effectuate the policies of the Act.It has been found that Respondents Harvey and General have discriminated withrespect to the hire and tenure of employment of Ballard Dillon and Lewis D. Rea,I shall therefore recommend that Harvey and General offer them immediate andfull reinstatement to their former or substantially equivalent positions, withoutprejudice to seniority or other rights and privileges.SeeThe Chase National Bankof the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827. I shallfurther recommend that Respondents Harvey and General make them whole for anyloss of pay suffered by reason of the discrimination against them. Said loss of paybased upon earnings, including lost overtime in the case of Dillon, which each nor-mally would have earned from the date of the discrimination to the date of the offerof reinstatement, less net earnings, shall be computed in the manner established bythe Board in F.W. Woolworth Company,90 NLRB 289. SeeN.L.R.B. v. Seven-UpBottling Company of Miami, Inc.,344 U.S. 344.The unlawful labor espionage engaged in by all Respondents discloses a clear-cutpurpose to thwart the most basic guarantees of Section 7 of the Act.This plus thepretextual discharges carried out byHarveyin this and other cases warrants theconclusion that there is a strong likelihood that the right of Harvey employees toself-organization and to form, join, or assist labor organizations may again be im-pinged upon in the future. Indeed, Harvey proposed the espionage scheme discussedherein to Wallace only 2 weeks after Harvey ceased the unlawful photography ofthe distribution of union leaflets to employees, as found in 131 NLRB 901.As for Wallace, it initially carried out this espionage for Harvey in one Stateand then readily expanded the scheme to another State.The inference is warrantedthat it may do so again elsewhere. I shall therefore recommend that RespondentsHarvey and General be ordered to cease and desist from infringing in any mannerupon the rights guaranteed to employees under Section 7 of the Act and that Respond-ent Wallace be ordered to cease and desist from engaging in like or related conductinvolving any employer.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.United Steelworkers of America, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.2.Harvey Aluminum (Incorporated) and General Engineering, Inc., constitutea single employer and are employers within the meaning of Section 2(2) of the Act.3.Harvey Aluminum Company of Oregon or Harvey Aluminum Corporation ofOregon is a successor to General Engineering, Inc 374.Wallace Detective and Security Agency is an employer within the meaning ofSection 2(2) of the Act.5.Respondents Harvey, General, and Wallace have engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act by engaging in laborespionage.6.Respondents Harvey and General have engaged in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act by discriminating with respectto the employment of Ballard Dillon and Lewis D. Rea.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that the Respondents:A. Harvey Aluminum (Incorporated) and General Engineering, Inc., Torrance,California, and The Dalles, Oregon, their officers, agents, successors, and assigns,shall:1.Cease and desist from:>nAs noted, it is not clear which is the precise title. I have therefore provided thatspace be left in the appropriate Appendix for insertion of the correct name. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Directlyor indirectlyengaging in any manner of espionage or surveillance, orengaging the services of Wallace Detective and SecurityAgency, orany otheragency or individual,for espionage or surveillance,for the purpose of ascertainingthe membership,views, or activity of any of their employees in or on behalf of anylabor organization.(b)Discouraging membership in United Steelworkers of America,AFL-CIO, orin any labor organization of their employees,by discriminating in regard to hireor tenure of employment,or any term or condition thereof, except to the extent per-mitted under Section 8(a) (3) of the Act.(c) In any other manner interferingwith,restraining or coercing employees inthe exercise of their right to self-organization,to form, join,or assist the above-namedor any other labor organization,to bargain collectively through representatives oftheir own choosing,to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,and to refrain from any or all suchactivities,except to the extent that such right may be affected by an agreementrequiringmembership in a labor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act.2.Takethe following affirmative action which is deemed necessary to effectuatethe policiesof the Act:(a) Offer to Ballard Dillon and Lewis D. Rea immediate and full reinstatement totheir former or substantially equivalent positions,without prejudice to seniorityor other rights and privileges,and make them whole for any loss of earnings suf-fered by reason of the discrimination against them in the manner set forth in the sec-tion above entitled "The Remedy."(b) Preserve and,upon request,make available to the Board or its agents,for examination and copying,allpayroll records, social security payment records,timecards,personnel records and reports, and all other records necessary to deter-mine the amount of backpay due under the terms of this Recommended Order.(c) Post at its plants at The Dalles, Oregon,and Torrance,California, copies ofthe attached notices marked"Appendix A" and "AppendixB." 38Copiesof said no-tice, to be furnishedby theRegional Director for the Nineteenth Region shall, afterbeing signed by representatives of the respectively designated Respondents herein,be posted by Respondents Harvey and General immediately upon receiptthereof,and be maintained for a period of 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarily posted.Rea-sonable steps shall be taken by Respondents Harvey and General to ensure that saidnotices are not altered,defaced, orcovered byany other material.(d)Notify theRegional Directorfor theNineteenth Region, in writing, within20 days from the date of receipt of this Intermediate Report and RecommendedOrder, whatsteps they have taken to comply herewith.39B.Wallace Detective and SecurityAgency,Portland,Oregon,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Engaging in espionage or surveillance in behalf of Respondents Harvey orGeneral,or any other employer, for the purpose of ascertaining the membership,views, or activity of employees in behalf of United Steelworkersof America, ALF-CIO, or anyother labor organization.(b) In any like or related manner interfering with the union activities of em-ployees of the above-named or any other employer.2.Take thefollowing affirmative action which is deemed necessary to effectuatethe policiesof the Act.(a) Post at its offices at Portland,Oregon, copies of the atttached notice marked"Appendix B." 40 Copies of said notice, to be furnishedby theRegional Director forthe Nineteenth Region, shall,after being signed by Respondent Wallace, be postedby saidRespondent immediately upon receipt thereof,and be maintained for aperiod of 60 consecutive days thereafter,in conspicuous places, including all placesIs In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order"shall be substituted for the words"The Recommended Order of a TrialExaminer"in the notice.In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."39 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,in writing, within 10 days fromthe date of this Order,what steps Respondents have taken to comply herewith."10See footnote 38,supra HARVEY ALUMINUM(INCORPORATED),ETC.215where notices to employees are customarily posted.Reasonable steps shall be takenby Wallace to ensure that said notices are not altered,defaced, or covered by anyother material.(b)Mail to said Regional Director signed copies of Appendix B for posting byRespondents Harvey and General at their plants at The Dalles, Oregon and Tor-rance, California,as provided above.Copies of said notice to be furnished by saidRegional Director,shall, after signature by Respondent Wallace, be forthwith re-turned to the Regional Directorfor disposition by him.(c)Notify the Regional Director for the Nineteenth Region, in writing within20 days from the date of receipt of this Intermediate Report and Recommended Or-der, what steps it has taken to comply herewith.4iu In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,in writing,within 10 days fromthe date of this Order, what steps Respondents have taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,we hereby notify our employees that:WE WILL NOT directly or indirectly engage in any manner of espionage orsurveillance,or engage the services of Wallance A. Ummel d/b/a Wallace Detec-tive and Security Agency, or any other agency or individual for espionage orsurveillance,for the purpose of ascertaining the membership,views, or activityof any or our employees in behalf of any labor organization.WE WILL NOT discourage membership in or activity in behalf of United Steel-workers of America,AFL-CIO,or any other labor organization of our em-ployees, by discriminating in any manner in regard to hire or tenure of employ-ment, or any term or condition thereof, except to the extent permitted underSection 8(a) (3) of the Act.WE WILL offer Ballard Dillon and Lewis D. Rea immediate and full rein-statement to their former or substantially equivalent positions,without prejudiceto seniority or other rights and privileges,and we will make them whole for anyloss of pay suffered as a result of our discrimination against them.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization,to form, join, orassistUnited Steelworkers of America,AFL-CIO, orany other labor organiza-tion,to bargain collectively through representatives of their own choosing, toengage in concerted activities for the purpose of collective bargaining or othermutual aid or protection,and to refrain from any or all such activities,exceptto the extent that such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment,as authorized inSection 8(a) (3) of the National Labor Relations Act.All our employees are free to become or remain,or refrain from becoming or re-maining, members of the above-named or any other labor organization.HARVEY ALUMINUM(INCORPORATED),Employer.Dated-------------------By-------------------------------------------(Representative)(Title)GENERAL ENGINEERING, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)------------------------------Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.Employees may communicate directly with the Board's Regional Offices, 327Logan Building, 500 Union Street, Seattle, Washington,Telephone Number, Mutual 216DECISIONSOF NATIONAL LABOR RELATIONS BOARD2-3300, Extension 553, or 849 South Broadway,Los Angeles,California,TelephoneNumber,Richmond 9-4711, Extension 1031,as the case may be,if they have anyquestion concerning this notice or compliance with its provisions.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelationsAct, we herebynotify all employees that:WE WILL NOTengage in espionage or surveillance in behalf of HarveyAluminum (Incorporated)or General Engineering,Inc., or any other employer,for the purpose of ascertaining the membership,views,or activityof employeesin or on behalf of United Steelworkers of America,AFL-CIO,or any otherlabor organization.WE WILLNOT inany likeor related manner interfere with the union activitiesof the employees of the above-named or any other employer.WALLACE A. UMMEL D/B/A WALLACEDETECTIVEAND SECURITYAGENCY,Employer.Dated--------------------By (signed)---------------------------------(WALLACH A.UMMIDL)This notice must remain posted for 60days from the date hereof,and must not bealtered,defaced,or coveredby anyother material.Employees may communicatedirectlywiththe Board'sRegional Offices, 327Logan Building,500 Union Street,Seattle,Washington,TelephoneNumber,Mutual2-3300, Extension 553, or 849 South Broadway, Los Angeles,California,TelephoneNumber,Richmond9-4711,Extension 1031,as the case may be, if they have anyquestion concerning this notice or compliance with its provisions.Great Lakes District,Seafarers'International Union of NorthAmerica,AFL-CIO,and Seafarers'InternationalUnion ofNorth America, AFL-CIOandUpper Lakes Shipping, Ltd.,as agent for Island Shipping,Ltd.andLake Superior andIshpeming Railroad Company.Case No. 18-CC-108.October18, 1962DECISION AND ORDEROn February 1, 1962, Trial Examiner Sydney S. Asher, Jr.,issuedhis Intermediate Report, attached hereto, in the above-entitled pro-ceeding, finding that the General Counsel had failed to establish thatitwould effectuate the purposes of the Act for the Board toexercisejurisdiction in this case, and recommended that the complaint be dis-missed in its entirety.On February 12, 1962, the General Counselfiled with the Board a motion to remand the proceeding to the TrialExaminer for further hearing and reopen the record to receive inevidence additional commerce facts.The Respondents filed oppositionthereto.On March 20, 1962, the Board granted the motion, reopenedthe record, directed that a supplemental hearing be held before theaforementioned Trial Examiner for the purpose of receiving addi-tional commerce information, and further directed that following the139 NLRB No. 18.